     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.464 Page 1 of 167



1    KNEUPPER & COVEY, PC
     Kevin Kneupper, Esq. (CA SBN 325413)
2
     Kevin@kneuppercovey.com
3    17011 Beach Blvd., Suite 900
     Huntington Beach, CA 92647
4
     Tel: (512) 420-8407
5
6    Attorneys for Plaintiffs Janet Sihler,
     Charlene Bavencoff, and the putative Class
7
8
9                            UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    JANET SIHLER, Individually and On              Case No.: 3:20-cv-01528-H-MSB
13    Behalf of All Others Similarly Situated;
      CHARLENE BAVENCOFF, Individually               FIRST AMENDED CLASS ACTION
14    and On Behalf of All Others Similarly          COMPLAINT FOR:
15    Situated,,
                                                     (1) Violation of California’s Consumer
16                                     Plaintiffs,       Legal Remedies Act;
                                                     (2) Violation of California’s False
17    v.                                                 Advertising Law;
                                                     (3) Violation of the Unfair and Fraudulent
18    THE FULFILLMENT LAB, INC;                          Prongs of California’s Unfair
      RICHARD NELSON; BEYOND                             Competition Law;
19    GLOBAL INC.; and JOHN DOES 1-10,               (4) Violation of the Unlawful Prong
20                                   Defendants.         California’s Unfair Competition Law;
                                                     (5) Civil RICO;
21                                                   (6) Violation of Various Consumer
                                                         Protection Laws.
22
23                                                   DEMAND FOR JURY TRIAL
24
25
26
27         Plaintiffs Janet Sihler (“Ms. Sihler”) and Charlene Bavencoff (“Ms. Bavencoff”),
28   individually and on behalf of all others similarly situated nationwide and in the State of

                                               1
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                                              3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.465 Page 2 of 167



1    California, by and through the undersigned counsel, hereby file this Class Action
2    Complaint against Defendants THE FULFILLMENT LAB, INC. and RICHARD
3    NELSON (collectively, the “TFL Defendants”), BEYOND GLOBAL INC., and JOHN
4    DOES 1 THROUGH 10, and allege as follows:
5                                JURISDICTION AND VENUE
6           1.    This Court has jurisdiction over this matter because this is a class action in
7    which, on information and belief, the damages exceed $5 million, exclusive of interest and
8    costs, the number of class members exceeds 100, and as demonstrated below, the parties
9    are diverse pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §
10   1332(d). The believed scope of the damages and number of class members are based on
11   Plaintiffs’ investigation and the BBB report attached as Exhibit 1.
12          2.    This court also has jurisdiction because Plaintiffs’ Racketeer Influenced and
13   Corrupt Organizations Act (“RICO”) claim, 18 U.S.C. §§ 1961, et seq., arises under federal
14   law.
15          3.    This Court has supplemental jurisdiction over the state law claims in this
16   action pursuant to 28 U.S.C. § 1367.
17          4.    This Court has personal jurisdiction over the TFL Defendants because they
18   conduct business in California, including this District. Specifically, the TFL Defendants
19   offer numerous “white label” products for wholesale purchase to its business clients,
20   including the scammers who created the Keto Products at issue and who are named as Keto
21   Doe Defendants herein, for e-commerce and internet marketing brand. On information and
22   belief, the TFL Defendants also provide fulfillment services consisting of labeling,
23   packaging, product returns, and other services for its clients, including the Keto Doe
24   Defendants. Indeed, the packing slips for the Keto Products are identical to the packing
25   slips generated by the TFL Defendants’ specialized software, which is shown to potential
26   clients on its website, and the return address listed on the packing slips for the Keto
27   Products is the Post Office closest to the TFL Defendants’ office in Tampa, Florida.
28
                                                2
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.466 Page 3 of 167



1          5.     The TFL Defendants have sufficient minimum contacts with this State and/or
2    sufficiently availed themselves of the markets in this State through their return processing
3    of the Keto Products to consumers in this State, including this District, to render the
4    exercise of jurisdiction by this Court permissible. As the return processor, the TFL
5    Defendants are aware of the locations of dissatisfied customers who submit the products
6    for return, including those customers residing in this District. As described in further detail
7    herein, each Defendant purposely directed their conduct towards California residents.
8          6.     Defendant Beyond Global Inc. sold the Keto Products and is subject to
9    personal jurisdiction because it purposely directed its advertising and sales to California
10   residents as described herein.
11         7.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b) because
12   a substantial part of the events giving rise to Plaintiffs’ claims occurred while they resided
13   in this judicial district, including purchasing the Keto Products at issue.
14                                    NATURE OF THE ACTION
15         8.     This action involves a form of fraud and cybercrime that has become
16   increasingly common –and lucrative—across the Internet. This particular scam is designed
17   to lure consumers into purchasing worthless weight-loss pills branded “Ultra Fast Keto
18   Boost” and “Instant Keto” (collectively, “Keto Products”) by using fake celebrity and
19   magazine endorsements and claiming that well-known celebrities have endorsed the Keto
20   Products. The operators of this scam deceive consumers by falsely advertising that the
21   purchase prices of the Keto Products are significantly lower than the amounts actually
22   charged to the victims’ debit or credit cards.
23         9.     The scammers’ only goal is to fraudulently obtain the victims’ credit card and
24   bank account information. Once they have it, they send their victims five bottles of bogus
25   Keto Products (more than what they actually agreed to purchase), and then charge their
26   victims the exorbitant price for all five bottles, a fact to which the victims never agreed and
27   were never properly informed. Simply put, the scammers brazenly overcharge their victims
28   for Keto Products that they never intended, nor consented, to purchase.
                                                 3
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.467 Page 4 of 167



1          10.    Using multiple websites, the scammers present one face to the consumer—a
2    “landing page” website offering consumers to “Buy 3 Bottles, Get 2 Free” and “Buy 2
3    Bottles, Get 1 Free” with advertised prices around $120 or less, without any upfront
4    disclosure that, in truth, the consumer will be sent five bottles of pills – regardless of the
5    number of bottles the consumer chose to purchase - and will be billed for all five bottles at
6    a price around $200. They present a completely different face to the banks and credit card
7    companies investigating complaints and requests for chargebacks, which is a second
8    website appearing to fully comply with the law and fully disclose the actual prices of the
9    bottles. However, the second website—the “false front”—is never viewed by the
10   consumer. Instead, the consumer purchases the product from one of the landing pages on
11   a completely different website. Consequently, consumers are left with no recourse because
12   the scammers have defrauded their banks and credit card companies into believing the
13   consumers consented to be billed the actual prices that are listed on the “false front”
14   website, when in fact they did not.
15         11.    These scammers operate in rings, as described in Exhibit 1. Those rings
16   generally include: (1) the marketers/branders of the products, including Beyond Global
17   Inc., who create the landing pages to lure unwitting victims to purchase the Keto Products
18   and also operate a “false front” website to avoid detection by the banks and credit card
19   companies, (2) the fulfillment companies, including the TFL Defendants, who provide
20   generic “white label” products to the marketers/branders, assist the marketers/branders
21   with affiliate marketing and advertising, distribute the products to unwitting consumers
22   nationwide, and handle returns when customers complain, (3) the affiliate networks, who
23   offer generic landing pages for the marketers/branders to simply add the name of their
24   product and logo on the bottle and connect the marketers/branders to individual affiliates
25   who are paid to advertise the fake celebrity and magazine endorsements, (4) the companies
26   who provide specialized software for the scammers to create their landing pages and “false
27   front” websites and to utilize multiple merchant accounts and chargeback/re-billing
28   screening in order to avoid fraud detection by banks and credit card companies, and (5) the
                                                4
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.468 Page 5 of 167



1    “crooked processors” who assist the scammers in avoiding detection by bank and credit
2    card companies.
3          12.    These rings of scammers are structured in this way in the mistaken belief that
4    the members of the ring will avoid liability by pretending to be legitimate businesses and
5    pretending to have no knowledge of the actions of the others. But every member knows
6    full well what they are doing—the marketers/branders intentionally seek out affiliates to
7    do their dirty work under the pretense of “independent contractor” agreements and operate
8    different websites to avoid fraud detection by banks and credit card companies, the
9    fulfillment companies, including the TFL Defendants, handle numerous consumer
10   complaints for the unauthorized billing of products the consumers did not purchase, the
11   affiliate networks offer generic landing pages for the marketers/branders to simply add the
12   name of their product and logo on the bottle and connect the marketers/branders to
13   individual affiliates who are paid to advertise the fake celebrity and magazine
14   endorsements, as well as the “crooked processors” who openly pitch themselves as being
15   able to help their clients avoid fraud detection and chargebacks.
16         13.    Although the marketers/branders of the Keto Products are unknown at this
17   time (other than Beyond Global Inc.) and, therefore, referred to as “Keto Doe Defendants”
18   herein (with Beyond Global Inc. included in that definition), the TFL Defendants should
19   be held jointly and severally liable for the fraud perpetrated by the Keto Doe Defendants.
20   The TFL Defendants knowingly enabled the Keto Doe Defendants to operate the Keto
21   scam—and similar scams—and perpetrated the fraud against consumers.
22         14.    Indeed, as described in detail herein, all of the Defendants together created a
23   lucrative enterprise selling the Keto Products and they have defrauded countless
24   consumers, including Ms. Sihler and Ms. Bavencoff.
25         15.    This lawsuit seeks to hold accountable the members of the Keto scam that
26   defrauded Ms. Sihler and Ms. Bavencoff, defrauded their banks and credit card companies,
27   and defrauded many other consumers as well.
28
                                                5
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.469 Page 6 of 167



1                                          THE PARTIES
2                                             Plaintiffs
3          16.    Plaintiffs Janet Sihler is a citizen of the State of California and resides in the
4    city of Coronado, County of San Diego, California, where she resided at the time of her
5    purchase of the “InstaKeto” product.
6          17.    On or around December 11, 2019, Ms. Sihler signed up for a “Buy 3 bottles,
7    Get 2 free” promotion of the InstaKeto product with the expectation that she would be
8    billed for three bottles of the product at $39.74 each bottle, and she would receive two
9    additional “free” bottles, for a total purchase price of $119.22. Without her knowledge or
10   authorization, Ms. Sihler’s debit card was overcharged $198.70, which represents the total
11   price for five bottles at $39.74 each. A few days later, she received five bottles branded
12   “Instant Keto.” Ms. Sihler called the Customer Service number listed on the packing slip
13   to dispute the charge, but she was unable to obtain a refund. In fact, the customer service
14   representative informed Ms. Sihler that she would have to ship the bottles back at her own
15   expense to obtain even a partial refund. Ultimately, Ms. Sihler never recovered any of the
16   money taken from her by Defendants.
17         18.    Plaintiffs Charlene Bavencoff is a citizen of the State of California and resides
18   in the city of Santee, County of San Diego, California, where she resided at the time of her
19   purchase of the product. On or around October 14, 2019, Ms. Bavencoff saw a Facebook
20   advertisement for “Ultra Fast Keto Boost” and clicked through to a fake news article
21   claiming the product was endorsed unanimously by all six celebrity sharks on the hit series,
22   “Shark Tank.” Ms. Bavencoff reviewed the purchase options and chose one of the options
23   where she would receive additional bottles at no cost. Like Ms. Sihler, Ms. Bavencoff had
24   the same expectation—that she would not be billed for the additional “free” bottles.
25   Several days later, she received five bottles of “Ultra Fast Keto Boost.” However, without
26   her knowledge or authorization, Ms. Bavencoff’s credit card was overcharged $198.70,
27   which represents the full price of $39.74 for each bottle.
28
                                                6
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.470 Page 7 of 167



1          19.     After Ms. Bavencoff tried one bottle and decided it did not work, she called
2    the Customer Service number listed on the packing slip, but the telephone number was
3    disconnected. Ms. Bavencoff never recovered any of the money taken from her by
4    Defendants.
5                                             The Defendants
6          20.     Plaintiffs are informed and believe Defendant THE FULFILLMENT LAB,
7    INC. (“TFL”) is, and at all times herein mentioned was, a corporation organized and
8    existing under the laws of the State of Florida, with its principal place of business located
9    at 5136 West Clifton Street, Tampa, Florida, 33634.
10         21.     Plaintiffs are informed and believe Defendant RICHARD NELSON
11   (“Nelson”) is, and at all times herein mentioned was, a resident of the State of Florida,
12   residing at 16506 Amberwind Lane, Apartment #108, Lutz, Florida 33558-4976.
13   Defendant Nelson is TFL’s current President.
14         22.     Plaintiffs are informed and believe, and based thereon allege, that at all times
15   mentioned herein, each of the TFL Defendants was and now is the agent, servant,
16   employee, representative, and/or alter ego of each of the remaining TFL Defendants, and
17   in so doing the acts alleged herein, was acting within the scope of the authority of such
18   agency, service, employment, representation, and/or alter-ego relationship with permission
19   and consent of each of the remaining TFL Defendants, and is jointly and severally liable
20   for the damages asserted herein.
21         23.     Plaintiffs are informed and believe Defendant BEYOND GLOBAL INC. is a
22   corporation organized and existing under the laws of Wyoming, who lists its address as
23   2232 Dell Range Blvd., Suite 245, Cheyenne, WY 82009 (a virtual office with many other
24   companies listed there), but whose actual principle place of business is unknown.
25         24.     Plaintiffs are informed and believe DEFENDANTS JOHN DOE 1
26   THROUGH 10 are any other individuals, corporations, or entities responsible for
27   marketing, branding, and/or selling the Keto Products, and any individuals, corporations,
28   or entities providing the capacity to evade fraud detection through services relating to credit
                                                 7
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.471 Page 8 of 167



1    card or debit card processing (collectively, the “Doe Defendants”). The true names and
2    capacities of the Doe Defendants sued herein as JOHN DOE 1 through 10, inclusive, are
3    currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious names.
4    Each of the Doe Defendants designated as a JOHN DOE is legally responsible for the
5    unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend this Complaint to
6    reflect the true names and capacities of the JOHN DOE Defendants when such identities
7    become known.
8          25.    Plaintiffs are informed and believe, and based thereon allege, that each of the
9    Defendants aided and abetted one another by providing substantial encouragement and/or
10   assistance in doing the acts alleged herein, with knowledge of the wrongful nature of the
11   conduct and the harm to Plaintiffs that would result therefrom. There is, and was, a
12   substantial causal connection between the conduct of the aider and abettor and the harm to
13   Plaintiffs, and the encouragement and/or assistance was a substantial factor in causing the
14   resulting harm. As a result, Defendants are not only liable for their direct torts and tortious
15   conduct but are secondarily liable to Plaintiffs as a result of their aiding and abetting.
16                                  FACTUAL ALLEGATIONS
17                                    Background on the Scam
18         26.    The Internet has been plagued in recent years by a flood of scams enticing
19   consumers into purchasing worthless weight-loss products by using fake news articles, fake
20   celebrity endorsements, and fake customer reviews that boast miraculous results and
21   benefits of the products—none of which are true. The scammers advertise their products
22   for a certain price, including promotional offers such as “Buy 3 Bottles, Get 2 Free,” then
23   send all of their victims five bottles of the product, regardless of the number of bottles they
24   actually purchased. The customers soon discover that their debit or credit cards are
25   overcharged for all five bottles that they did not order and never intended to purchase—a
26   “straight sale” scam that is anything but straight.
27         27.    The scammers make the refund and return process virtually impossible, and
28   as a result, most customers are unable to recover their money, including Ms. Sihler and
                                                 8
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.472 Page 9 of 167



1    Ms. Bavencoff. This has become a lucrative business as the scammers churn out the same
2    bottles of bogus weight-loss products with different names and labels to continue
3    perpetrating their scheme. The efforts by the Federal Trade Commission (“FTC”) and
4    other regulators to shut down these scams has created a virtual “whack-a-mole” in that
5    scammers can close up shop with one bogus product, then quickly and easily start selling
6    another product using the same fraudulent techniques.
7          28.    These scams are not just deceptive—they are criminal. This lawsuit seeks to
8    shut down the ring of scammers who defrauded an unknown number of people, including
9    the named plaintiffs, Janet Sihler and Charlene Bavencoff.
10         29.    The Better Business Bureau (“BBB”) issued a study in December 2018 titled
11   “Subscription Traps and Deceptive Free Trials Scam Millions with Misleading Ads and
12   Fake Celebrity Endorsements.” See Exhibit 1 attached hereto. Written by C. Steven Baker,
13   an International Investigations Specialist for the BBB and former Director for the Midwest
14   Region of the FTC, the report explains in detail the tactics used by scammers to exploit
15   customers who are unaware of their fraudulent techniques.
16         30.    According to the report, these scams have “infested the internet and social
17   media.” Ex. 1, at p. 1. Although the report focuses on “free trial” scams, the same fraudulent
18   techniques used by those scammers are used by the Defendants here, and in fact, the scam
19   here is an evolution of the “free trial scam” designed to avoid FTC scrutiny by billing for
20   a group of unordered bottles all at once, rather than through a continuity subscription. The
21   similarities are clear. For example, all of these scams start out the same way: “You’ve seen
22   them on the internet: ads or links leading to pictures of celebrities and products that sound
23   intriguing. The ads claim these ‘miracle’ products will help you lose weight easily, combat
24   wrinkles or whiten teeth. Often, fraudulent operations involved with these types of ads
25   employ the latest internet marketing techniques and professional looking websites.”
26         31.    While victims of the traditional “free trial scam” are enticed to purchase
27   products through a “risk-free” trial, victims of this “straight sale” scam like Ms. Sihler and
28   Ms. Bavencoff are enticed by the promise of “free bottles.” They are subjected to fake
                                                9
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.473 Page 10 of 167



1     celebrity endorsements and fake customer reviews showing extreme weight loss, as well
2     as the promotional offers to receive “free” bottles of the product. Later, they are shocked
3     to discover that their debit or credit cards have been charged almost $200. The report
4     continues: “There may be a risk that the product doesn’t work as claimed, but it costs next
5     to nothing to find out. Just enter your name, address and credit card number and act quickly;
6     supplies are limited. Better Business Bureau’s (BBB’s) in-depth investigative study found
7     that many of these free trial offers are not free. They do not just send free product samples
8     to try. If you can locate and read the fine print on the order page, or the terms and conditions
9     buried by a link, you’ll discover that you may have only 14 days to receive, evaluate and
10    return the product to avoid being charged $100 or more. In addition, the same hidden
11    information may state that by accepting the offer, you’ve also signed up for monthly
12    shipments of the products. Those also will be charged to your credit card and become
13    subscription traps. Many people find it difficult to contact the seller to stop recurring
14    charges, halt shipments and get a refund.” Ex. 1, at p. 1.
15          32.    The Defendants used similar fraudulent techniques to perpetrate their illegal
16    scam here—indeed, they learned them through a long history of perpetrating “free trial
17    scam” prior to changing their methods to offering “free bottles.” And as the BBB
18    recognized in its study, the sellers of these products are not the only active participants in
19    these scams: “The fraud involves a variety of players, from those who obtain the products
20    to advertisers, shippers and credit card processors.” Ex. 1 at 1.
21          33.    For example, the companies involved often hire “affiliates” to place
22    advertisements for them or to create fake celebrity ads, paying them commissions. Ex. 1
23    at 3. Those affiliates are often hired or paid through a separate “affiliate network.” Id.
24          34.    The BBB describes the role of affiliates and affiliate networks as follows:
25    “Many fake free trial offers use affiliate networks to advertise their products. Someone
26    who wants to drive traffic to their website hires an affiliate network, which in turn hires
27    individual affiliates to place advertising. The affiliates often buy space for ads or sponsored
28    content on popular websites. Clicking on one of these ads will take people to a website
                                                  10
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.474 Page 11 of 167



1     where products are sold, or to a ‘landing page’ that then refers users to the main site for the
2     product. Commissions are paid to the affiliate network, which in turn pays the affiliates.
3     Affiliates can either be paid per click or per order placed. Commissions for these
4     misleading ‘free trial’ offers can be $30 to $50 for every person who signs up.” Ex. 1 at 6.
5           35.    Another typical player in the scam operations is the “fulfillment company”—
6     which is a company that manufactures and ships the products to consumers, but in fact
7     plays a much greater role in the scam, acting as consultants and creating turn-key scam
8     products knowing full well how they are being sold. The BBB study makes clear that these
9     fulfillment companies are active participants: “The free trial offer operations also have to
10    get the product shipped to victims. Often, fraudulent free trial operations use fulfillment
11    companies to ship the products and, presumably, accept returns.” Ex. 1, at p. 9.
12          36.    A final type of participant in these scams are third party companies which
13    assist in preventing the scammers from losing their merchant accounts with credit card
14    companies or otherwise being flagged for their fraud: “Using a crooked processor. Banks
15    that offer credit card processing hire Independent Sales Organizations (ISO’s) to solicit
16    and sign up merchants for them. The banks require that these agents comply with detailed
17    rules before opening accounts to determine if they are legitimate and to monitor their
18    activity for signs of fraud, such as reviewing chargeback rates and other suspicious activity.
19    But what if those providing processing services are in on the fraud? The FTC has sued a
20    number of these ISOs over the years, often alleging that these third parties were aware of
21    the fraud or actively assisted in helping a fraudulent company evade the rules of the credit
22    card system. For example, in one FTC case an ISO spread the credit card charges over 26
23    merchant accounts to disguise the fraud activity.” Ex. 1 at 11.
24          37.    The fact that “affiliate marketing” is rife with illegal scam operations is well
25    known in the industry. At the Affiliate Summit West in 2019, the preeminent conference for
26    affiliate marketers, the keynote speaker, Neil Patel, repeatedly acknowledged in frank
27    language how widespread such scams are among Internet marketers and among attendees
28
                                                  11
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.475 Page 12 of 167



1     of the conference:1
2
3               The sad reality is, at least for a lot of affiliates, the way affiliate marketing
                was a few years ago isn’t gonna exist anymore and it’s gonna get tougher and
4               tougher. You know, I remember years ago in San Diego I was meeting some
5               friends and they’re like, yeah, we’re selling some skin care product, we got to
                zero to $100 million dollars a year in revenue in twelve months with a brand
6               new company. Those days are long gone. As you can guess some of those
7               guys probably got hit by the FTC as well.
8
                38.      Mr. Patel continued:2
9
10              I’ve got a marketing blog. I see what a lot of affiliate marketers think ‘cause
                a shit load of ‘em hit me up every single day, I think I’m number one on
11              Google for affiliate marketing. I could be wrong, maybe number two. Either
12              way I just get a ton of affiliate marketing traffic. So, let’s go over fact number
                one: how affiliates currently make money. And hopefully you guys don’t get
13              offended, I’m just gonna be stating the facts. Churn and burn model with
14              Facebook accounts. You guys know what I’m talking about, you used to pay
                people fifty bucks, it used to be crazy back in the day, people were paying
15              hundreds of dollars for Facebook accounts and then they would churn and
16              burn ‘em. You guys familiar with this? No? I love it, you have the biggest
                smile and you’re like, no, and now you’re turning away, you’re like don’t look
17              at me, hopefully no camera’s on me. (LAUGHTER). That’s okay. Everyone
18              has to make a livin’. Hopefully you crushed it while you can. The next model:
                fake news landing pages. “The Shocking Reason Why Joy Behar Is
19              Quitting The View.” Well it’s because she took this new wrinkle cream.
20              (LAUGHTER). She looked ten years younger and now this is what she’s
                selling. And you know what? Joy’s story is so amazing, on that landing page
21              is also a testimonial from her friend Oprah. (LAUGHTER). On how this
22              wrinkle cream also made Oprah look twenty years younger. And you know
                what? Oprah also lost ten pounds while taking this wrinkle cream.
23              (LAUGHTER). She was so addicted to it she was taking it at night, but luckily
24              when her power went off she had one of those flashlights, the survival ones.
                (LAUGHTER). Right?
25
26    1
        Neil Patel, The Future of Affiliate Marketing: It’s Not What You Think,
27    https://www.youtube.com/watch?v=2hUdbztKLY4 at 0:20 (last visited Jan. 3, 2019)
      (emphasis added).
28    2
          Id. at 5:41.
                                                      12
                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                       3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.476 Page 13 of 167



1
               That’s how affiliate marketers make money. And again, I’ve seen it,
2
               there’s nothing wrong with it. Some of you guys do straight sells, so when
3              they click from that Oprah landing page, they go into a straight sell
               instead of forced continuity. And that’s fine as well. And again this is forced
4
               continuity, you tell ‘em it’s a free trial, but they don’t really see in the fine
5              print that they’re gonna get billed every single month. And then you target the
               older demographics who have no idea why they’re continually getting
6
               rebilled. And then some of you guys have what’s called a quote-unquote
7              hell room that just deals with the calls. And the refunds. Or the credit
               card processors where you guys rotate up the chargebacks so then that
8
               way, then you guys can keep processing the money.
9
10             39.    Mr. Patel acknowledged that a widespread FTC crackdown was occurring:3
11
               The FTC has been cracking down on certain companies and industries, hence
12             you’re seeing a lot less forced continuity. You guys, many of you have issues
13             with credit card processing, so you’ll do things like, I forgot what the saying
               is but they rotate up the MIGS or the MIDS, I don’t know what the saying is
14             but it’s more so they’re controlling where the chargebacks are going.
15
16             40.    Mr. Patel described the FTC efforts to target not just affiliate marketers but

17    companies such as Facebook:4

18             But they get pressure. ‘Cause those old grandmas are like, hey! Facebook
19             screwed me over! They sold me this wrinkle cream! One, I still have my
               wrinkles. Two, they keep advertising these false products. So they get
20             pressure. The government doesn’t just want to stop the companies, they go to
21             the source and say, stop them from advertising.

22             41.    At a Keynote Panel that followed Mr. Patel’s speech, several panelists who
23    operate affiliate networks addressed the same issue. An audience member who was
24    inexperienced in the industry posed the following question about the fake news articles
25
26
27
      3
          Id. at 10:10.
28    4
          Id. at 16:16.
                                                    13
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                     3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.477 Page 14 of 167



1     used by many affiliate marketers:5
2
3           Ok, I’m relatively new to the affiliate game myself. Uh, I started my
            business at home, and I have to say that I’m very pleased with the industry
4
            coming out of 25 years of health care. So, my question is, what are the
5           regulations from the Federal Trade Commission that publishers are gonna
            have to deal with that’s gonna impact our revenue? And is the fed—you guy’s
6
            dealing with the Federal Trade Commission, would that impact us? You guys.
7           If there was something that you guys had—you had to deal with, that, would
            that impact the way we do business with you? .... What is the government
8
            looking at as far as publishers, you know, I mean, what do we, what, in the
9           next five years, is gonna be the regulations for us in content? Like the fake
            news stuff. Everybody talk about the fake news, but nobody even, like,
10
            call people who put fake news out. Nobody calls ‘em on it. You know, they
11          continue to do it. If I wanted to put something up about one’a you guys,
            fake news, what would stop that? You know? What type’a federal laws
12
            are gonna be put in place to keep that from happening?
13
14          42.      The inexperienced audience member may not have understood why these
15    illegal practices were being tolerated by the industry, but the panel knew perfectly well.
16    And their response gave away the game. Todd Crawford, the Vice President of Strategic
17    Initiatives at Impact Radius, a company that connects affiliates to advertisers, responded
18    as follows:6
19
            Well, you know, the FTC requires you to disclose that you’re earning money
20          from your links, that you may be earning money for referring sales. You
21          know, if you’re promoting fake news, I think that’s more of a brand
            decision or maybe a network decision on their policy of what they accept.
22          I mean, we even have criteria that, in our marketplace environment, you have
23          to, you know, you can’t do certain things that maybe a brand would work with
            you direct through. So, it, I think there’s no simple answer there but the big
24          picture is the disclosures by the FTC, because they’re going to come after you.
25
26    5
        Affiliate Summit West 2019 Keynote Panel,
27    https://www.youtube.com/watch?v=6KRA8fL6hp0&t=281s, at 50:02 (last visited Feb. 9,
      2020) (emphasis added).
28    6
        Id. (emphasis added).
                                                 14
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.478 Page 15 of 167



1              43.    Earlier in the panel, Mr. Crawford commented on a question about what
2     affiliate networks do when fraud is detected on their networks:7
3
4              Well, for example, this is years ago. I helped found Commission Junction. So
               when I was working there, a very large publisher violated the agreed upon
5
               terms that everybody else in here had agreed to, and we kicked ‘em out for
6              over a year, and no other network did anything.... [I]n the U.S., it’s so spread
               out, and it is kinda this every man or woman for themselves. And they’re
7
               gonna run their business how they want. I’m all for it, but...
8
9              44.    Mr. Crawford’s statements make clear that the companies that are supporting
10    the scammers are making a policy decision to allow that conduct to occur on their networks.
11    And he further makes clear that some businesses have chosen not to work with these
12    scammers, and that they are perfectly capable of doing so. The companies that work with
13    the scammers are making voluntary, intentional, and knowing decisions to do so—and they
14    are making that choice because it is an extremely profitable one.
15             45.    Tellingly, representatives for the TFL Defendants attended both the Affiliate
16    Summit West in Las Vegas, where Mr. Patel and Mr. Crawford were the keynote speakers,
17    and the Affiliate Summit East in New York.              Upon information and belief, these
18    representatives attended the conferences specifically for the purpose of finding scammers
19    to be their clients.
20             46.    The attitude of Mr. Patel and others in the affiliate marketing “industry” that
21    “there’s nothing wrong with” this behavior is deeply disturbing: there is in fact something
22    quite wrong with targeting the unwitting consumer, the poor, and the elderly with fake
23    news advertisements and fake “free bottle” promotions for the purpose of defrauding their
24    debit and credit cards before the victim notices. It is little more than outright theft
25    conducted under the barest fig leaf of a “business”—and it is precisely what the Defendants
26    were doing here.
27
28    7
          Id. at 21:44.
                                                    15
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.479 Page 16 of 167



1              47.     These scams generally involve more than one individual or companies
2     conspiring together and generally playing the roles described above. Believing that they
3     can pretend that their affiliates are independent contractors, or that they can pretend to see
4     no evil and hear no evil and thus escape legal liability, the conspirators work together as a
5     group to profit from the fraud. But they are quite wrong to believe that they are safe—every
6     member of these conspiracies knows full well what they are doing, and every member is
7     jointly and severally liable for the conduct of the others.
8                           Plaintiffs Janet Sihler and Charlene Bavencoff are Two of
9                                         Many Victims of the Keto Scheme
10             48.     On or about December 11, 2019, Plaintiffs Janet Sihler saw an advertisement
11    for a weight loss product called “InstaKeto” as she was browsing the Internet. The
12    advertisement stated the product was featured on the well-known television show, “Shark
13    Tank.” She clicked on the advertisement, which took her to the InstaKeto landing page,
14    where she purchased the bottles.
15             49.     Ms. Sihler entered her credit card information and expected to be taken to a
16    final review and submit page that would show her the total purchase price. Instead, the
17    next page stated: “Your order has been submitted.”
18             50.     Ms. Sihler subsequently received a charge on her debit card for $198.70. The
19    charge on her debit card showed the merchant account as “VYA*KETOBOOST
20    8889700695 Port Orange FL.”
21             51.     A few days later, she received five bottles branded “Instant Keto” with a
22    packing slip. The packing slip did not show any prices.8
23
24
25
26
27
28    8
          Image redacted to remove Ms. Sihler’s address.
                                                      16
                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.480 Page 17 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15          52.    Although the five bottles were labeled “Instant Keto,” the packing slip
16    described the bottles as “KetoBoost” and identified the shipper as “Ultra Fast Instant Keto”
17    with an office located at 3201 Hillsborough Avenue 153201-1378, Tampa, Florida, 33684.
18          53.    Ms. Sihler called the Customer Service telephone number to request a refund.
19    The Customer Service representative flatly refused and informed Ms. Sihler that she would
20    have to ship the bottles back at her own expense to obtain even a partial refund. Ms. Sihler
21    was never able to recover her money.
22          54.    Similarly, on or about October 14, 2019, Plaintiff Charlene Bavencoff saw an
23    advertisement on Facebook for a weight-loss product called “Ultra Fast Keto Boost.” She
24    clicked on the advertisement, which took her to a fake news article claiming the product
25    was featured on “Shark Tank.” She clicked on the advertisement, which took her to the
26    Ultra Fast Keto Boost’s landing page, where she purchased the bottles.
27          55.    Ms. Bavencoff subsequently received a charge on her card for $198.70. The
28    charge on her credit card showed the merchant account as “UltraFast Keto Boost 8444-
                                                 17
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.481 Page 18 of 167



1     7041211NV.”
2             56.   A few days later, she received five bottles branded “Ultra Fast Keto Boost”
3     with a packing slip. The packing slip does not show any prices.9
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19            57.   Ms. Bavencoff tried one bottle for a few weeks; however, she decided the
20    product did not work so she did not use it any further. When she tried contacting Customer
21    Service to obtain a refund, the phone number was disconnected. Like Ms. Sihler, Ms.
22    Bavencoff has not been able to recover her money from Defendants.
23            58.   Although Ms. Sihler and Ms. Bavencoff purchased different products, their
24    packing slips for “InstaKeto” and “Ultra Fast Keto Boost” are virtually identical. Both
25    packing slips have the same layout with the same fields, label size, and font. The shipper’s
26    name and return address are identical as Ultra Fast Instant Keto, 3201 Hillsborough Avenue
27
28    9
          Image redacted to remove Ms. Bavencoff’s address.
                                                 18
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.482 Page 19 of 167



1     153201-1378, Tampa, Florida, 33684.
2           59.    Both Ms. Sihler and Ms. Bavencoff were injured by Defendants’
3     misrepresentations and unfair and unlawful business practices. They suffered a loss of time,
4     inconvenience, and a loss of money. They paid more for the products than they would have
5     had they been aware that Defendants’ representations were false, and ended up with
6     products that were overpriced, inaccurately marketed, and did not have the characteristics,
7     qualities, or value promised by Defendants, and therefore suffered injury in fact.
8                                             The Keto Scam:
9          A Victim Encounters the Product Advertisement through a “Sales Funnel”
10          60.    The “sales funnel” for the Keto Products - the series of websites which leads
11    a victim to sign up for a fraudulent purchase—is typical of the scams about which the FTC
12    and BBB have issued repeated warnings to consumers.
13          61.    The victim initially encounters an advertisement for the product through a
14    third-party site, such as Facebook, which takes the victim to one of the product’s landing
15    pages. Both Ms. Sihler and Ms. Bavencoff viewed online advertisements claiming that the
16    “InstaKeto” and “Ultra Fast Keto Boost” products were unanimously endorsed by all six
17    celebrity “sharks” on Shark Tank.
18          62.    Many of these landing pages are hidden from search engines, they are made
19    inaccessible to anyone who does not view an advertisement, or they are deleted after a few
20    weeks or months to avoid detection. While the specific pages Ms. Sihler and Ms. Bavencoff
21    viewed are unknown, there are two known landing pages for the Keto Products.10
22          63.    One of the known “Ultra Fast Keto Boost” affiliate pages is titled “Weight
23    Loss Supplement That Naturally Burns Fat Gets Biggest Deal in Shark Tank History.”11
24
      10
25       For Ultra Fast Keto Boost, the landing page is https://ultrafastketoboost.com. For
      InstaKeto, the landing page is http://instaketo.com.
26    11
         Although the webpage is designed to look legitimate, the actual URL is:
27    https://santa-claus.clientshopping.com/?Flow=6915668891661758&uid=
      e20839cde0417e819ec6e97d0cfac59e&access_token=E2gaoH9-
28    zGoFuJ4UuAJGbzrKbDdqeJrKIOD5sF36h=4JuENPNzjMeyrNVUuNXCZ5iWIDdycyr
                                                 19
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.483 Page 20 of 167



1     The webpage is designed to mimic the format of a legitimate news article with a “Vane
2     Local” logo at the top. A banner running under the title claims that Ultra Fast Keto Boost
3     has been featured in a variety of legitimate publications and beauty websites: Us, New You,
4     Shape, HauteLook, Time, Health & Fitness. The advertisement urges victims to “CLICK
5     HERE to Claim Your Special Offer of Ultra Fast Keto Boost.”
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      AHugAysXC96b2wOvHNuyGndtJ48w8mpl (last accessed Jan. 20, 2020). This webpage
28    is no longer accessible.
                                                 20
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.484 Page 21 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              21
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                       3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.485 Page 22 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23          64.    The fake news article claims that the Shark Tank judging panel “unanimously
24    decided to each invest over 1.3 million dollars” in the Ultra Fast Keto Boost product, which
25    was purportedly a company run by two sisters named Anna and Samantha Martin. In fact,
26    there are no such sisters: the women pictured are Shelly Hyde and Kara Haught of Raising
27
28
                                                 22
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.486 Page 23 of 167



1     Wild Swimwear, who appeared on Shark Tank in Season 8, but who have no affiliation
2     with Ultra Fast Keto Boost.12
3            65.    The fake news article claims the Shark Tank judges were “amazed” that the
4     Ultra Fast Keto Boost product could do all of the following—“increase resting metabolism
5     more than 130%, flush out harmful toxins, lose weight more easily, block excess fat
6     production by 110%, curb appetite and feel fuller longer, improve mood and sense of well-
7     being, improve sleep by 80%, lower blood pressure, reduce cholesterol, decrease body fat,
8     and regulate blood sugar levels”—a complete falsity. The article features a photograph of
9     all six “sharks”—Mark Cuban, Kevin O’Leary, Daymond John, Barbara Corcoran, Lori
10    Greiner, and Robert Herjavec. The “sharks” are pictured toasting with champagne,
11    presumably to their new investment in Ultra Fast Keto Boost.
12           66.    The webpage also provides numerous “before and after” photographs of
13    people who have apparently experienced extreme weight loss, all of which is attributed to
14    the Ultra Fast Keto Boost pills.
15
16
17
18
19
20
21
22
23
24
25
26
27    12
         Raising Wild: What Happened To Bathing Suit Sisters After Shark Tank, 2Paragraphs,
      https://2paragraphs.com/2017/10/raising-wild-bathing-suit-sisters-schooled-by-corcoran-after-shark-
28    tank-as-founders-learn-to-prioritize-launch-sunglasses/
                                                    23
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                         3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.487 Page 24 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15          67.    The bottom of the page contains fake Facebook comments touting the
16    beneficial effects of the product.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  24
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                        3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.488 Page 25 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27          68.   The affiliate page repeatedly claims that there is a limited supply of Ultra Fast
28    Keto Boost remaining and urges victims to act quickly before supplies run out. Victims are

                                                25
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.489 Page 26 of 167



1     told that the “Special Offer” will expire in 15 minutes and the timer then counts down—
2     but that timer itself is a misrepresentation. There is in fact no limited supply. The website’s
3     code automatically starts a new 15-minute timer every time a user visits the page.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  26
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.490 Page 27 of 167



1           69.   There is a second known affiliate page for Ultra Fast Keto Boost entitled “28+
2     lbs in 4 Weeks: New No-Exercise ‘Skinny Pill’ Melts Belly Fat. Why Every Judge On
3     Shark Tank Backed This Product!”13 The webpage is designed to mimic the format of a
4     legitimate news article from Fox News Channel. A banner running under the title claims
5     that Ultra Fast Keto Boost has been featured in a variety of legitimate publications and
6     beauty websites: The New York Times, Today, The Oprah Network, StyleWatch, and
7     Redbook. As the consumer scrolls the page, a constant banner provides a minute-by-minute
8     countdown as to when the purported “Offer” expires, thereby creating an extreme sense of
9     urgency to click through and purchase the product.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      13
       The URL is https://www.duoduojianqian.com (last accessed October 6, 2019). This
28    website is no longer accessible.
                                                27
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.491 Page 28 of 167



1           70.    The fake Fox News Channel article makes the same false claims as the landing
2     page on the so-called “Vane Local” website, and posts the same photo of all six “sharks” -
3     Mark Cuban, Kevin O’Leary, Daymond John, Barbara Corcoran, Lori Greiner, and Robert
4     Herjavec - toasting with champagne, presumably to their new investment in Ultra Fast Keto
5     Boost.
6           71.    The website goes on to claim that “Celebrities Love Ultra Fast Keto” and
7     provides fake endorsements from a number of other celebrities, not just the Shark Tank
8     cast. For example, American Idol star, Jennifer Hudson, is pictured with “before” and
9     “after” photos calling Ultra Fast Keto Boost “her only choice” and that she “had lost a total
10    of 80 pounds and had gone from a size 16 to a size 6.”
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 28
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.492 Page 29 of 167



1           72.   Other celebrities are pictured as endorsers as well. Celebrity talk-show host
2     Wendy Williams supposedly exclaims about Ultra Fast Keto Boost: “I feel amazing…and
3     I finally said, ‘Oh, for God’s sake, stop worrying about my weight,’ and it may be the best
4     thing I’ve ever done!”
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20          73.   Celebrity comedian Drew Carey is quoted as being in “love” with Ultra Fast
21    Keto because “I have a hectic schedule and I don’t have a lot of time to devote to workout
22    routines. That’s why I love Ultra Fast Keto! Taking just one per day helped me get my
23    body where I really felt comfortable.”
24
25
26
27
28
                                                 29
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.493 Page 30 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14          74.    The affiliate page continues with endorsements from “Us Today’s” offices—
15    presumably a fake combination of well-known publications USA Today and/or US
16    Weekly, and from Fox News that “Fox News is happy to officially recommend it!” The
17    page continues with fake “before” and “after” photos and fake customer reviews—all of
18    which attribute their extreme weight loss to Ultra Fast Keto Boost.
19          75.    The affiliate page also claims that consumers will not find a bigger discount
20    “anywhere else on the internet!” and urges consumers to claim the “biggest discount” of
21    “buy 4 get 3 free and buy 3 get 2 free and buy 2 get 1 free.”
22          76.    The affiliate page goes on to urge consumers to act quickly because there is a
23    limited supply of Ultra Fast Keto Boost. Victims are told that “Only 4 Bottles Still
24    Available” and that the “Special Offer” will end on a specific date—but, again, that date
25    itself is a misrepresentation. There is in fact no end date. The website code simply starts a
26    timer each time someone visits the page, but it has no actual effect.
27
28
                                                 30
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.494 Page 31 of 167



1              77.   On information and belief, victims of the Keto scam were all subjected to
2     similar or identical representations and were funneled from affiliate pages similar or
3     identical to the two affiliate pages described herein to the landing pages for the Keto
4     Products.
5              78.   The “Shark Tank” affiliate pages are no longer linked to the websites for these
6     Keto       Products,    but    the    URLs    for    these    pages    included    at    least
7     https://ultrafastketoboost.com and http://instaketo.com, two websites pages operated by the
8     Keto Doe Defendants.
9              79.   The existence of these websites would not be apparent to anyone other than
10    the victims, and anyone who did not view the “Shark Tank” affiliate pages would be unable
11    to find the websites for the Keto Products. This is because the Keto Doe Defendants
12    configured their robots.txt files in a way to prevent search engines like Google or Bing
13    from indexing their pages. Therefore the URLs above— https://ultrafastketoboost.com and
14    http://instaketo.com—would never show up in a search on these or other search engines.
15    The only way to discover these websites would be via a direct link from a page or
16    advertisement set up by the Doe Defendants.
17             80.   The Doe Defendants who are affiliates or affiliate networks clearly know
18    about these landing pages because they link directly to these pages.
19             81.   A partial image of one of the landing pages for “Ultra Fast Keto Boost”
20    appears below:14
21
22
23
24
25
26
27
28    14
           https://ultrafastketoboost.com
                                                     31
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.495 Page 32 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16             82.   There are no terms of service or disclaimers visible at all on the landing page.

17    Instead, the victims are bombarded by false claims about the beneficial effects of the

18    product, including that it is a “Revolutionary Break-Through” that has “Scientists, Doctors

19    and Celebrities Buzzing” and has helped “thousands who are already losing up to 1 lb. per

20    day.”15

21             83.   On the landing page, victims are repeatedly told they should rush their order

22    because the supply of Ultra Fast Keto Boost is limited. A pop-up banner at the top warns:

23    “WARNING: Due to extremely high social media demand for our offers with free bottles,

24    there is limited supply of Ultra Fast Keto Boost in stock as of September 24th! Offer

25    expires in ….”16 Like on the affiliate page, the timer is just a countdown that resets for

26    each user when they visit the page and is not tied to the existence of any real timed offer.

27
      15
           https://ultrafastketoboost.com
28    16
           Id.
                                                   32
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.496 Page 33 of 167



1              84.   At the very bottom of the page, there is a “Terms” hyperlink, which a
2     consumer must click and scroll through in order to read a lengthy disclaimer.17 This
3     disclaimer is only visible to customers who click on the hyperlink at the bottom of the
4     shipping page. The websites do not require the customer to read or acknowledge the Terms
5     to complete a checkout.
6
7
8
9
10
11             85.   Buried in the lengthy disclaimer is a section entitled “Refund/Return Policy,”
12    which provides the disclosure that, in order to obtain a full refund, the consumer must
13    contact Customer Service by telephone—not by email—and obtain a RMA (“Return
14    Merchandise Authorization”) number to place on the package, then must ship the product
15    back at the consumer’s own expense within 30 days of the date the consumer ordered the
16    product. The disclaimer also states the product “must NOT be opened or used” and the
17    consumer must pay a $5.00 restocking fee. The disclaimer instructs the consumer to send
18    the returned product to Ultra Fast Keto Boost, 9205 W. Russell Road, Suite 240, Las Vegas,
19    Nevada 89148.
20             86.   The so-called Refund/Return Policy is impossible to follow because it
21    requires the consumer to call—not email—the Customer Service department to obtain the
22    RMA number, but the Customer Service number was not a working number, as it was not
23    working in Ms. Bavencoff’s case. The return policy also requires the consumer to return
24    the item within 30 days of purchase and it must not be opened or used. This makes no
25    sense when the advertisements emphasize that the product must be used every day for 30
26    days in order to see results. The consumer cannot even try it for one day before the refund
27
28    17
           https://ultrafastketoboost.com/terms-and-conditions
                                                   33
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.497 Page 34 of 167



1     policy is void.
2              87.   At the bottom of the landing page, there also is a “Refund” hyperlink, which
3     a consumer must click to read a shorter, conflicting policy that all orders are “secured with
4     a 30-day Money Back Guarantee” and that a customer may request a refund by “simply”
5     contacting support@ultrafastketoboost.com or 888-970-0686 to obtain an RMA number.18
6
7
8
9
10
11
12
13             88.   After the victims enter their personal information on the landing page,
14    including their full name, email address, telephone number, and shipping address, they
15    click “Rush My Order” where they are taken to a check-out page. An image of the top of
16    Ultra Fast Keto Boost’s check-out page appears below.19
17
18
19
20
21
22
23
24
25
26
27
      18
           https://ultrafastketoboost.com/terms-and-conditions/refunds
28    19
           https://ultrafastketoboost.com/checkout
                                                   34
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.498 Page 35 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              35
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                       3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.499 Page 36 of 167



1           89.    Notably, there is no requirement that users click a box or take any other action
2     to agree to any terms of service. Once again, the link to the “Terms” is located at the very
3     bottom of the screen next to several other links, in small text, and it requires users to scroll
4     down to locate it. On the phone or tablet, the design for this page similarly requires no
5     assent to the terms of service in any way, and again requires scrolling to a small link at the
6     bottom to even view the terms.
7           90.    The check-out page presents victims with a graphic supposedly describing the
8     product’s current availability as “Low Stock” and urging them to “HURRY!” because the
9     “Special Discount” will expire in only a few minutes. Victims are also told that they have
10    received a “Special Offer Just For You!” and that a “Limited Time Promo Code” has been
11    applied to their cart. On information and belief, the graphic purporting to be a
12    representation of “Current Availability” is simply a static image that does not reflect the
13    current supply of Ultra Fast Keto Boost at all. And these representations have been constant
14    for the duration of the scam—when there is no shortage of Ultra Fast Keto Boost, and on
15    information and belief, there never has been.
16          91.    The check-out page provides graphics for three different purchase options:
17    (1) “Buy 3, Get 2 Free” for $39.74 each bottle; (2) “Buy 2, Get 1 Free” for $49.97 each
18    bottle; and (3) “Buy 1 Bottle” for $69.99. The first option is pre-checked so victims need
19    to deselect that option if they do not want to purchase three bottles. The victims then enter
20    their credit card information and click “Complete Order.”
21          92.    Victims who purchase the Ultra Fast Keto Boost bottles through this landing
22    page are subjected to a number of false or misleading representations. Most reprehensible
23    is the fact victims are never told they will be charged for a total price of $198.70. In fact,
24    the check-out page unambiguously states the opposite: that the consumer will pay a
25    significantly lower purchase price for the bottles.
26          93.    On information and belief, every victim is charged the full amount of $198.70,
27    regardless of the option the victim selects at the check-out page.
28
                                                  36
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.500 Page 37 of 167



1           94.    A few days later, victims who expected to be charged the advertised amount
2     for their bottles are understandably shocked to see their debit or credit card billed for nearly
3     $200, to which they did not agree. Even if they are lucky enough to get through to
4     Customer Service by telephone, they are told they cannot obtain a full refund.
5           95.    This is nothing more than credit card fraud—lying to customers about what
6     they will pay, taking their credit card information, and billing them for something to which
7     they never agreed.
8           96.    Like the consumers who purchased the Ultra Fast Keto Boost product, the
9     consumers who purchased “InstaKeto” bottles were subjected to similar misrepresentations
10    throughout the purchasing process.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  37
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.501 Page 38 of 167



1               97.    The same “shark tank” style affiliate pages existed for “InstaKeto” such as the
2     one shown below.20
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    20
           http://diet001.club/ (last accessed February 12, 2020).
                                                        38
                                       FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.502 Page 39 of 167



1           98.    And users who click the links in these InstaKeto pages are taken to a website,
2     https://instaketo.com, which looks identical, except the brand on the bottle shows “Instant
3     Keto” instead of “Ultra Fast Keto Boost.”
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 39
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.503 Page 40 of 167



1           99.    At the check-out page, the victims are presented with the same three purchase
2     options, including the option to receive two “free” bottles with the purchase of three bottles.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  40
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.504 Page 41 of 167



1           100. Again, there are no disclaimers on any of the webpages for the “InstaKeto”
2     product (or “Instant Keto” as it is also referred to in the sales process). The same disclaimer
3     regarding the so-called “Refund/Return Policy” is only visible to customers who scroll to
4     the bottom of the landing page, click on the “Terms” hyperlink in the footer of the page,
5     and scroll through the lengthy disclaimer.
6           101. Once again, consumers purchasing bottles of the “InstaKeto” product with the
7     understanding they will pay a certain price for the bottles through this landing page are
8     subjected to a number of false or misleading representations, including that they will pay a
9     lower price, when, in truth, their debit or credit cards are charged for bottles that they never
10    ordered nor agreed to purchase.
11              The Keto Doe Defendants Use a “False Front” Website to Deceive
12                Banks and Credit Card Companies When a Victim Complains
13          102. Just as an old-time speakeasy would maintain a false front of a legitimate
14    business operation to distract law enforcement from their criminal activities, the Keto Doe
15    Defendants also operate a second website for the Ultra Fast Keto Boost product—
16    https://thesuperbooster.com/—whose sole purpose is to trick anyone conducting an
17    investigation into the validity of these purchases, including a bank or credit card company
18    deciding whether to grant a chargeback to a consumer who complains.21 On information
19    and belief, the InstaKeto product maintained a similar or identical false front.
20
21
22
23
24
25
26
      21
27      For Instant Keto, the URL for the “false front” website is unknown. The Instant Keto
      bottle references http://www.instantketoboost.com/; however, that website is not
28    accessible.
                                                  41
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.505 Page 42 of 167



1               103. If a user types in the URL, www.thesuperbooster.com, an entirely different
2     website appears—a “false front” that is designed to be shown to banks if a victim
3     complains. A partial image of this website appears below:
4
5
6
7
8
9
10
11
12
13
14
15
16
17              104. This “false front” website is designed to appear legitimate. Unlike the landing
18    pages where consumers must scroll through pages of advertisements, “before” and “after”
19    photos, and fake customer reviews in order to locate the “Terms and Conditions” hyperlink,
20    the false front website makes the “Terms and Conditions” hyperlink visible on the second
21    page.
22              105. Unlike the check-out page shown to consumers, the check-out page on the
23    “false front” website provides the actual purchase prices for each offer. Specifically, the
24    first option to “Buy 3 Bottles, Get 2 Free” lists the actual purchase price of $198.70, instead
25    of $39.74 for each bottle, and the second option to “Buy 2 Bottles, Get 3 Free” lists the
26    actual purchase price of $149.97, instead of $49.97 for each bottle.22 These actual prices
27
28    22
           The third option - to purchase one bottle for $69.99 – is the same price shown to consumers.
                                                       42
                                      FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.506 Page 43 of 167



1     are never shown to consumers on the landing pages, and they only discover the inflated
2     charges when they review their debit and credit cards.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          106. Notably, there are no false claims of “limited availability” or pop-up banners

26    urging consumers to act immediately while supplies last. In all respects, the “false front”

27    website is designed to look like a legitimate company and not a scam.

28
                                                 43
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.507 Page 44 of 167



1           107. On information and belief, Plaintiffs and other victims of this scam were
2     directed to the landing pages to complete their purchases, rather than to the “false front”
3     website.
4           108. On information and belief, the Keto Doe Defendants are using the “false
5     front” websites to fraudulently convince bank and credit card representatives that victims
6     had purchased the Keto Products from those websites, as opposed to the landing pages to
7     which affiliates and advertisers actually directed their traffic.
8           109. The maintenance of these “false front” websites is itself an act of deception,
9     intended not just to hide from law enforcement, but to prevent consumers from exercising
10    their lawful right to a chargeback by their bank or credit card company for charges to which
11    they never agreed. Presented only with the false front, banks and credit card companies
12    cannot know that there is fraud being conducted behind it.
13          110. The FTC has recognized this tactic as a common one used by this kind of
14    scammer: “The defendants sometimes hosted multiple versions of the same promotion. If
15    consumers navigated from an embedded link on another site – the much more likely way
16    people would learn about a product – they were taken to pages where products were offered
17    for sale with what the FTC says were undisclosed automatic shipment programs. But a
18    funny thing happened if you just typed in the URL – for example, rippedmusclex.com.
19    That took you to an entirely different site that included more visible disclosures of the trial
20    offer. Why would a company create those different versions? The complaint suggests that
21    it could have been done in an attempt to have a ‘clean’ version for banks, payment
22    processors, and law enforcers.”23
23          111. This is exactly the deception Defendants have committed here. On
24    information and belief, the Keto Doe Defendants operate a host of shell companies, which
25
26    23
         Leslie Fair, Fauxmats, false claims, phony celebrity endorsements, and unauthorized
27    charges, Federal Trade Commission Business Blog (2017), https://www.ftc.gov/news-
      events/blogs/business-blog/2017/11/fauxmats-false-claims-phony-celebrity-endorsements
28    (last visited Sept. 6, 2019).
                                                  44
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.508 Page 45 of 167



1     run websites promoting the Keto Products. This is a common tactic in such scams: every
2     shell company creates a separate website, and every shell company signs up for its own
3     unique merchant account. All of the merchant accounts are rotated through the customer
4     billings to prevent any individual one from being flagged for fraud due to high levels of
5     chargebacks. Each “false front” website for these shell companies presents itself to visitors
6     as if it is the official website of the Keto Products; however, this makes no sense because
7     there is no business reason to sell the same products from different shell companies, with
8     near-identical websites. The true reason scammers create such websites is to make it more
9     difficult for banks to identify the Keto operation as a fraud by separating out and controlling
10    which merchant accounts and which shell companies the chargebacks are attributed to, and
11    thus preventing or delaying any one merchant account from being identified as conducting
12    a fraud.
13             112. On information and belief, the Keto Doe Defendants present the “false front”
14    website to customers’ banks and credit card companies whenever a chargeback is being
15    investigated, fraudulently representing to the bank that it was the website the customer used
16    to purchase the Keto Products. As the BBB report stated: “in one FTC case an ISO spread
17    the credit card charges over 26 merchant accounts to disguise the fraud activity.” Ex. 1, at
18    p. 11.
19             113. On information and belief, the Keto Doe Defendants have spread their charges
20    over multiple shell corporations as reflected by multiple merchant accounts to avoid
21    accumulating too many chargebacks on any one account and being flagged for the fraud
22    they are conducting. Each of these shell corporations, while currently unknown, is a John
23    Doe Defendant.
24             114. Ms. Sihler and Mr. Bavencoff received almost identical packing slips from
25    the same shipper with the same address, but they were billed from two different merchant
26    accounts—referred to as Merchant Identification Numbers (“MIDs”)—for the Keto
27    Products.
28
                                                  45
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.509 Page 46 of 167



1           115. This is not a ploy to confuse consumers, but to defraud their banks. The Keto
2     Doe Defendants designed their scam exactly in accordance with the scam Neil Patel
3     described in his keynote speech to a roomful of scammers: “Or the credit card processors
4     where you guys rotate up the chargebacks so then that way, then you guys can keep
5     processing the money.... You guys, many of you have issues with credit card processing,
6     so you’ll do things like, I forgot what the saying is but they rotate up the MIGs or the MIDs,
7     I don’t know what the saying is but it’s more so they’re controlling where the chargebacks
8     are going.” 24
9           116. As recently as April 11, 2020, victims of the Keto scam have explained in
10    detail their experiences in complaints posted on the BBB website, which were similar or
11    identical to that of Ms. Sihler and Ms. Bavencoff.25 Ultra Fast Keto Boost has received the
12    lowest possible “F” rating on the BBB website and has 564 customer complaints in the last
13    three years, all of which make the same basic complaints regarding advertising/sales,
14    billing/collections, delivery issues, guarantee/warranty, and problems with the product.
15    Ultra Fast Keto Boost and Instant Keto Boost are listed as alternate business names, both
16    of which have the same fulfillment and return address of the United States Post Office
17    located at 3201 W. Hillsborough Avenue, #153201-1378, Tampa, Florida, 33684-9001.26
18          117. Indeed, the BBB’s website has a red banner at the top of Ultra Fast Keto
19    Boost’s profile stating: “Current Alerts For This Business” that show Ultra Fast Keto Boost
20    products “have a pattern of complaints concerning unauthorized and unexpected charges
21    and unresolved refund disputes” and the business is “using fake celebrity endorsements in
22
23
      24
         Neil Patel, The Future of Affiliate Marketing: It’s Not What You Think,
24    https://www.youtube.com/watch?v=2hUdbztKLY4 (last visited Jan. 3, 2019) (emphasis
25    added).
      25
         https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/ultra-fast-keto-boost-
26    0653-90369793/customer-reviews; https://www.bbb.org/us/fl/tampa/profile/not-
27    elsewhere-classified/ultra-fast-keto-boost-0653-90369793/complaints
      26
         The BBB website lists a second address for Ultra Fast Keto, which is 153301
28    Hillsborough Avenue, Tampa, Florida 33684.
                                                 46
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.510 Page 47 of 167



1     its advertising.”27
2            118. On January 1, 2020, a victim of the Keto scam identified as Beth E. posted a
3     similar experience to the Plaintiffs: “Their advertising is completely misleading. I thought
4     I was paying $39.74 per bottle for 3 bottles and then getting 2 free. When they confirmed
5     the order there was no invoice attached which I thought was strange so I had no idea they
6     were going to charge $198.70 until I saw my charge card bill. By the time I had realized
7     all of this plus the fact that I had been traveling, the 30 day period for returns had closed. I
8     tried to put in a claim through my credit card company, but the company is providing my
9     authorized charge and explaining that I was getting 2 bottles free by paying $39.74 per
10    bottle for 5 bottles, even though the shipping address that they have associated with the
11    charge is completely bogus. My credit card company refuses to do anything because they
12    are providing there “evidence” and I can’t fight it. Plus now it is a product that I decided
13    that I didn’t even want to use in the first place. Do not order from them! (I’m leaving a 1
14    star rating because I am forced to enter something but, in reality, I would not give it any
15    stars.)”28
16           119. Another victim identified as Carol B. posted on December 11, 2019:
17    “Complete scam. Charged more than advertised, never received an itemized bill, was told
18    I’d get a refund minus a $25 restocking fee, so I mailed it back with return receipt and then
19    never got reimbursed. I called this morning again and was told they do not give refunds.
20    Star rating is ‘0.’”29
21           120. And yet another victim identified as David B. posted on November 27, 2019:
22    “My wife ordered ONE BOTTLE of tablets to be dissolved in water for $37.70. We were
23    charged $198 for FIVE bottles and when they arrived, they were CAPSULES to be
24
25
      27
         https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/ultra-fast-keto-boost-
26    0653-90369793
      28
27       https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/ultra-fast-keto-boost-
      0653-90369793/customer-reviews.
28    29
         Id.
                                                  47
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.511 Page 48 of 167



1     swallowed. Dealing with customer service was a nightmare. The best resolution we
2     received was to return the 5 bottles at OUR expense and they would credit us $178. So we
3     paid $20 plus shipping for a falsely advertised item that we did not want and returned. DO
4     NOT ORDER FROM THESE SCAM ARTISTS!”30
5           121. These are just a sample of the 564 complaints posted on the BBB website. It
6     is not a coincidence that so many victims are reporting the exact same thing: that the
7     scammers falsely advertised the purchase prices for the Keto Products, which the
8     consumers relied upon to make their purchases, the consumers later discovered they were
9     overcharged and billed for bottles they did not order and did not agree to purchase, and that
10    when the consumers tried to cancel their unauthorized charges, they were unable to obtain
11    refunds from the company. This is how Defendants treat all of their victims—and the Keto
12    Products were just a thin excuse to commit rampant credit card fraud.
13          122.   The Keto Doe Defendants purport to post a “company response” to some
14    complaints by apologizing for “any misunderstanding” and claiming the customers placed
15    orders for the promotional offers such as “Buy 3, Get 2 Free” that showed the accurate
16    price of $198.7031 The Keto Doe Defendants’ response is just one more part of their
17    deceptive strategy designed to thwart discovery of their fraud because they are referring to
18    the “false front” website, which provides accurate prices. But this website is only shown
19    to regulators, banks, and credit card companies, not to consumers who are directed to the
20    landing pages. The consumers never see the “false front” website, and therefore, they never
21    see accurate prices.
22
23
24
25
26
      30
27      Id.
      31
        https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/ultra-fast-keto-boost-
28    0653-90369793/complaints
                                                 48
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.512 Page 49 of 167



1           123. The BBB’s website states that in October 2019, the BBB contacted the
2     company regarding its false advertising and false claims about the Keto Products. To date,
3     the company has not responded.32
4                       The Keto Doe Defendants’ Misrepresentations Regarding
5                                       Reviews and Endorsements
6           124. On information and belief, the Keto Doe Defendants marketed the Keto
7     Products exclusively through affiliate marketing networks, including networks and pages
8     run by other Doe Defendants such that every customer who purchases a product from them
9     will be exposed to and view the fake celebrity and magazine endorsements described
10    herein. Ms. Sihler and Ms. Bavencoff specifically recall viewing advertisements stating
11    that the products had been endorsed by the six celebrity “Sharks” and well-known
12    magazines and relied on these endorsements in purchasing the products.
13          125. These celebrity and magazine reviews are material to the customers’ decisions
14    to purchase the Keto Products. Because these celebrities are well-known with well-
15    guarded reputations, their positive, yet fraudulent, “reviews” of the products misleads
16    customers into believing that the Keto Doe Defendants are a credible, well-established
17    company. These celebrities are generally beautiful with desirable appearances, so their fake
18    quotes suggesting they obtained their beauty by using the Keto Products misleads
19    customers about the type of results they may expect from using the products.
20                The Keto Doe Defendants’ Misrepresentations and Omissions
21                  Regarding the Actual Prices that Consumers Are Charged
22          126. A second way the Keto Doe Defendants deceive consumers on their landing
23    pages is to claim that the consumers will pay the advertised price for a certain number of
24    bottles of the Keto Products, when in fact all of the consumers will receive five bottles and
25    will be charged for all five bottles, which they never agreed to purchase because they were
26
27
      32
        https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/ultra-fast-keto-boost-
28    0653-90369793/details
                                                 49
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.513 Page 50 of 167



1     told that some of the bottles would be “free.” The first page a victim views is an affiliate
2     page, such as the fake “Shark” Tank article, which is run by one or more of the Doe
3     Defendants. These pages urge consumers to click on the product to receive a “special
4     offer.” The second page a victim views is a website controlled by the Keto Doe Defendants
5     - https://ultrafastketoboost.com or https://instaketo.com/ - both falsely representing that the
6     consumers will receive “free bottles” and encouraging them to “Get Your Risk Free
7     Bottle.” When a victim views the final check-out page, the victim is presented with several
8     offers, including promotional offers such as “Buy 3 Bottles, Get 2 Free” for $39.74 per
9     bottle, which should result in a total price of $119.22. On information and belief, every
10    consumer who clicks on “Complete Order” receives five bottles of the Keto Products -
11    regardless of the specific offer selected and the number of bottles the consumer agreed to
12    purchase—and every customer is billed for all five bottles, in an amount nearly $200.
13          127. On information and belief and based on the sales funnel structure, every
14    consumer who purchased Keto Products was exposed to these misrepresentations about the
15    actual prices of the bottles.
16          128. The Keto Doe Defendants made material omissions regarding the actual
17    prices of the bottles on their websites by omitting material information, which they were
18    under a duty to disclose relating to the actual prices of the bottles. The Keto Doe
19    Defendants failed to disclose to consumers who viewed the landing pages that the actual
20    prices charged for the bottles would be significantly higher than the advertised prices, and,
21    in fact, that the consumers would be billed for five bottles of Keto Products, even though
22    they never agreed to purchase five bottles. These terms were never disclosed to the
23    consumers.
24          129.     The Keto Doe Defendants were under a duty to Plaintiffs and the Class
25    Members because they made partial representations—that consumers would pay the
26    advertised price of the promotional offers—but also suppressed, concealed, or did not
27    disclose material facts that qualify those representations, namely, that they would be
28    charged for all five bottles delivered to them, in an amount totaling almost $200, regardless
                                                  50
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.514 Page 51 of 167



1     of the number of bottles they ordered and agreed to purchase, and that none of the bottles
2     were actually “free.”
3           130. The Keto Doe Defendants knew, or by the exercise of reasonable care should
4     have known, that their omissions were untrue and misleading, and deliberately made the
5     aforementioned omissions in order to deceive reasonable consumers like Plaintiffs and
6     other Class Members. Those omissions could have been corrected by including the true
7     total price of the Keto Products on the check-out page and in any other place where
8     references to “free” bottles occurred.
9           131. The Keto Doe Defendants’ omissions regarding the actual prices were
10    material to consumers. A reasonable consumer would attach importance to the truth or
11    falsity of these omissions in deciding whether to purchase the products because if
12    consumers had known they were paying a higher price for the bottles they ordered – and
13    they would be billed for bottles they did not order - they would not have agreed to the offer.
14          132.    Ms. Sihler and Ms. Bavencoff were damaged by these misrepresentations and
15    omissions individually as described herein, and they relied on them in that they would not
16    have signed up for the offers had they been informed of the actual terms of the offers.
17                            The Keto Doe Defendants’ Misrepresentations
18                                       Regarding Limited Supply
19          133. Both the affiliate websites and the Keto Doe Defendants’ websites also
20    include representations of limited supply, as described herein. But on information and
21    belief, those purported limitations and the representations that there was “low stock,”
22    “limited quantities available,” or that the “promotional pricing” or “special offer” was
23    expiring soon were false.
24          134. These misrepresentations are designed to induce consumers to purchase the
25    bottles and to create a false sense of urgency. As a result of these misrepresentations,
26    consumers purchase products they would not have purchased and they pay more for the
27    products than they otherwise would have and are damaged by discovering later that they
28    have been billed for products to which they did not agree.
                                                   51
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.515 Page 52 of 167



1           135. The Keto Doe Defendants’ misrepresentations regarding their purported
2     limited supply are material to consumers. A reasonable consumer would attach importance
3     to the truth or falsity of these misrepresentations in deciding whether to purchase the
4     products because if they knew that the products were not limited in supply and could be
5     purchased at any time, consumers would not feel the need to purchase on impulse and under
6     time pressure that did not exist based on these representations. Plaintiffs and the Class
7     Members reasonably relied upon these representations in making their purchase decisions.
8                 The Keto Doe Defendants’ Misrepresentations and Omissions
9                              Regarding the “False Front” Website
10          136. The Keto Doe Defendants also deceived the consumers’ banks and credit card
11    companies by maintaining a “false front” website at the URL described herein. This
12    website was created intentionally to make it appear to outsiders that the victims of the
13    scheme had been informed of the actual purchase price of the bottles and had consented to
14    the price. The Keto Doe Defendants were under a duty to disclose to Plaintiffs and the
15    Class Members that they maintained this “false front” websites and to disclose that they
16    routinely used that website to deceive banks and credit card companies to prevent
17    consumers from exercising their right to a chargeback.
18          137. Plaintiffs and the Class Members were damaged by these misrepresentations
19    and omissions. All members of the class were damaged because had the banks and credit
20    card companies not been unlawfully deceived, the scheme would have been shut down and
21    none of the Class Members would have been billed. The Keto Doe Defendants further
22    owed duties to all of the Class Members to inform them that there was a “false front”
23    website, and the failure to do so injured every member of the Class.
24          138. The Keto Doe Defendants made material omissions regarding the “false front”
25    websites by omitting material information which they were under a duty to disclose relating
26    to those sites. The Keto Doe Defendants failed to disclose to consumers who viewed the
27    landing pages at https://ultrafastketoboost.com and https://instaketo.com that there was
28    another website, which the Keto Doe Defendants designed to intentionally deceive the
                                                 52
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.516 Page 53 of 167



1     consumers’ banks and credit card companies if they attempted a chargeback, and that they
2     were not bound by any of the terms or other disclosures on the scam websites.
3            139. The Keto Doe Defendants were under a duty to disclose this information to
4     Plaintiffs and the Class Members because the Keto Doe Defendants had exclusive
5     knowledge of material facts not known to them, namely that there was another website
6     being used as a “false front.”
7            140. Plaintiffs and the Class Members did not know this, and it was difficult to
8     discover because that information was not located on the website where they purchased the
9     products because the landing pages were designed to be inaccessible and unsearchable
10    from any search engine, and because the “false front” website was placed on an entirely
11    separate URL, which was not linked to the landing pages.
12           141. The Keto Doe Defendants were under a duty to disclose this information to
13    Plaintiffs and the Class Members because the Keto Doe Defendants engaged in active
14    concealment, and they have engaged in affirmative acts of hiding, concealing, and covering
15    up this matter. The Keto Doe Defendants made efforts to hide their landing pages from
16    view as described above, to make the landing pages difficult to find, to delete various
17    advertisements so customers could not find them again, and by creating the “false front”
18    website to conceal from their victims and others the actual landing pages that the victims
19    visited.
20           142. The Keto Doe Defendants were further under a duty to Plaintiffs and the Class
21    Members because they made partial representations to the banks and credit card
22    companies—that they had sold the Keto Products to their victims—but also suppressed,
23    concealed, and did not disclose material facts that qualify those representations, namely
24    that none of the victims had actually purchased the products on the “false front” website
25    that was shown to banks and credit card companies. The Keto Doe Defendants further
26    made partial representations to Plaintiffs and the Class Members—that they would pay the
27    advertised price —without disclosing that if they attempted a chargeback, the Keto Doe
28
                                                 53
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.517 Page 54 of 167



1     Defendants intended to lie about the terms of the agreement to the consumers’ banks and
2     credit card companies.
3           143. The Keto Doe Defendants knew, or by the exercise of reasonable care should
4     have known, that their omissions were untrue and misleading, and deliberately made the
5     aforementioned omissions in order to deceive reasonable consumers like Plaintiffs and
6     other Class Members. Those omissions could have been corrected by including the omitted
7     information in proximity to the offers contained on the landing pages, or on the packing
8     slips delivered to their victims, or in proximity to their representations to banks and credit
9     card companies.
10          144. The Keto Doe Defendants’ misrepresentations and omissions regarding the
11    “false front” website were material to consumers. A reasonable consumer would attach
12    importance to the truth or falsity of these omissions in deciding whether to purchase the
13    products because if consumers had known that the Keto Doe Defendants were maintaining
14    a fake website for the purpose of defrauding their banks and credit card companies, they
15    would not have purchased the Keto Products with the understanding they were receiving
16    the products at the advertised price.
17          145.     Ms. Sihler and Ms. Bavencoff were damaged by these misrepresentations and
18    omissions individually as described herein, and relied on them in that they would not have
19    signed up for the offers had they been informed of this information.
20                           Beyond Global Inc. and the Keto Doe Defendants
21          146. The “Keto Doe Defendants” are a group of Defendants who created, sold,
22    advertised, and otherwise were involved in the creation, sale, and advertising of the Ultra
23    Fast Keto and Instant Keto products.
24          147. The only currently known member of this group is Beyond Global Inc., a
25    named Defendant, which for purposes herein is included in the definition of the “Keto Doe
26    Defendants.”
27          148. Beyond Global Inc. is a Wyoming corporation which is listed on the bottle for
28    Ultra Fast Keto, which states that the product is “distributed by” Beyond Global Inc.
                                                 54
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.518 Page 55 of 167



1           149. Its address is listed on the bottle as being 9205 W. Russell Rd., Suite 240, Las
2     Vegas, NV 89148.
3           150. Wyoming shell corporations are commonly used by Internet scammers
4     because it enables them to hide their identities. The true names of the Does behind Beyond
5     Global Inc. are currently unknown.
6           151. On information and belief, Beyond Global Inc. is a shell company being used
7     to mask its owners’ identities, and the company and its owners were involved not only in
8     the distribution of the products but in their creation and marketing.
9           152. The Keto Doe Defendants and Beyond Global Inc. purposely directed their
10    activities towards California by shipping products to California residents, accepting and
11    processing returns and complaints from California residents, and consulting with the TFL
12    Defendants on sales that they knew would be made to California residents.
13          153. These intentional acts were expressly aimed at California residents. The Keto
14    Doe Defendants and Beyond Global Inc. targeted their conduct at California residents,
15    including the Plaintiffs, and knew they were California residents by virtue of their shipping
16    addresses and other contact information. On information and belief, these acts involved
17    ongoing, systemic, and continuous contact with California because the shipment of Keto
18    Products has been ongoing since at least February 2018, and consumers continue to
19    complain even as of filing. The acts were entirely commercial in nature, as the Keto Doe
20    Defendants and Beyond Global Inc. profited by billing consumers for unordered bottles of
21    Keto products.
22          154. The Keto Doe Defendants and Beyond Global Inc. generated substantial
23    profits from their acts aimed at California residents. They intentionally placed the Keto
24    Products into the stream of commerce, knowing and intending that they would be
25    advertised over the Internet to and purchased by California consumers, and conducting and
26    directing such advertising (which was identical or substantially similar to the examples
27    shown herein).
28
                                                 55
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.519 Page 56 of 167



1           155. The Keto Doe Defendants and Beyond Global Inc. knew or should have
2     foreseen that their actions would cause harm in California. As described above, they
3     intentionally assisted the scammers over a lengthy period of time. They did so knowing
4     that California consumers are being harmed by the scam, and specifically interacting with
5     those consumers when they attempted to obtain refunds from the fraudulent charges. Had
6     they not provided these services, the California consumers would not have been harmed
7     because the Keto Products would not have been shipped to them and their accounts would
8     not have been improperly billed.
9           156.    Because of these facts, personal jurisdiction is appropriate in California over
10    the Keto Doe Defendants and Beyond Global Inc.
11                        The TFL Defendants’ Participation in the Keto Scam
12          157. Essential to the Keto scheme are the TFL Defendants, who are familiar players
13    in affiliate marketing schemes, including the “straight sale” scam that is the subject of this
14    Complaint. The “TFL Defendants” includes defendants The Fulfillment Lab, Inc. and
15    Richard Nelson.
16          158. TFL was the target of a Florida news channel investigation in December 2019
17    where a Tampa resident, Norman Harris, reported that he was “shocked” to receive five
18    bottles of Instant Keto pills, which he never ordered and did not know the product at all,
19    and he was even more shocked when his credit card was charged $200 for the bottles.33
20    The news channel investigator matched the address on the bottle label, 3201 Hillsborough
21    Avenue, Tampa, Florida, with TFL’s shipping address on the BBB’s website. When the
22    investigator personally visited TFL’s office in Tampa, no one from the company would
23    appear on camera. The company’s COO, Ray Schlecter, told the investigator off camera
24    that the company “ships for companies across the country and is not responsible for their
25    clients’ billing practices.” The investigator later received a call from TFL’s CEO,
26
      33
27      https://www.wfla.com/8-on-your-side/better-call-behnken/man-receives-keto-pills-he-
      never-ordered-charged-nearly-200/ (posted on December 16, 2019, updated on
28    December 17, 2019).
                                                 56
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.520 Page 57 of 167



1     Defendant Rick Nelson, who told her the same thing, that TFL ships millions of products
2     for companies across the country, and that he “severs relationships with companies that
3     have a high volume of complaints.”
4                159. The BBB conducted its own investigation into TFL’s business practices as far
5     back as July 2017. The BBB’s website posts a red “Current Alerts For This Business”
6     banner across the top of TFL’s profile stating that in July 2017, BBB contacted TFL
7     because “BBB had received significant complaint activity involving a large number of
8     products using addresses owned, operated, and/or affiliated with the business.”34 The
9     company did not respond to BBB’s request for information.35
10               160. Based on its investigation, the BBB identified more than 400 product lines
11    having their orders fulfilled and shipped by TFL.36 The BBB concluded:
12
13                     The Fulfillment Lab appears to be a hub for problematic online sellers
14                     to conduct business. The Fulfillment Lab has knowledge that it has, as
15                     customers, many online sellers using deceptive practices to enroll
16                     consumers in continuity programs. The Fulfillment Lab chooses to
17                     continue to do business with these customers, profiting off their
18                     financial successes that are born from these deceptive practices.37
19
20
21
22
23
24
      34
25       https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/the-fulfillment-lab-inc-0653-
      90142042
      35
26       https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/the-fulfillment-lab-inc-0653-
      90142042/details
27    36
         https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/the-fulfillment-lab-inc-0653-
      90142042/details#all-alerts
28    37
           Id.
                                                     57
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                           3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.521 Page 58 of 167



1           161. Moreover, the BBB determined that a product line is marketed, with TFL’s
2     knowledge and assistance, “until it generates significant complaint activity, at which time
3     that product line is discontinued.”38
4           162. Consumers have posted numerous complaints regarding TFL on the BBB’s
5     website.39 The complaints make the same general allegations that the products that TFL
6     ships have prices that are falsely advertised, the consumers are billed substantially more
7     than the advertised prices, and the consumers are unable to obtain refunds.
8           163. The company purports to post a “company response” to some of the
9     complaints by stating there is nothing it can do to assist the consumers because it is “not
10    the manufacturer of any products and does not care for customer billing or advertising for
11    any companies. TFL cares only for warehousing, packaging, and shipping as an entirely
12    separate company altogether….TFL cannot control how another company chooses to
13    handle customer billing issues or monitor how they advertise to consumers.”40
14          164. But, TFL’s website shows it is much more than a simple fulfillment center.
15    The company’s marketing and advertising materials to its clients—including scammers—
16    boast TFL’s assistance with, and active participation in, its clients’ businesses. The
17    company’s website provides detailed offers to attract clients with “On-demand products,”
18    “Affiliates,” “Proprietary Software,” and “Dynamic Integration.”
19          165. TFL provides its own white-label product line called “Global On-Demand
20    Fulfillment Portal” for clients to simply affix their own design and logo and sell as scams.41
21    TFL boasts that its clients will “be able to create an initial product offering, instantly add
22    complementary on-demand products, create a customized label, and start selling without
23
24    38
         https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/the-fulfillment-lab-
25    inc-0653-90142042/details
      39
         https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/the-fulfillment-lab-
26    inc-0653-90142042/complaints
      40
27       Id.
      41
         A white-label product is considered a product or service produced by one company that
28    marketers rebrand to make it appear as if they had made it.
                                                 58
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.522 Page 59 of 167



1     having to purchase the products yourself or make an upfront investment. These on-demand
2     products can be white-labeled or private-labeled with customization that aligns with your
3     brand and meets the needs of your customers. With our on-demand fulfillment solutions,
4     the opportunities for complementary product combinations and upsells that drive additional
5     revenue are nearly endless!” 42
6             166. In addition to offering white-label products, TFL also offers its clients an
7     Affiliate Program and provides “Affiliate Marketing Resources” that include articles
8     entitled “3 Reasons to Start an Affiliate Partnership with the Fulfillment Lab”; “How an
9     Affiliate Program Creates New Wholesale Revenue Streams”; “The Best Affiliate
10    Programs for eCommerce Businesses”; and “5 Affiliate Partnership Factors You Need to
11    Consider.”43
12            167. TFL’s website states: “By signing up, you’ll receive a unique code so you can
13    quickly and easily share it with your contacts. We’ll even send you resources to market
14    and sell TFL with ease that can be directly passed along. Once one of your contacts creates
15    an account using your affiliate code and begins shipping, you’ll get credit and start earning
16    commissions immediately. So sit back, relax, and watch the residual income start rolling
17    in! It’s one of the most simple, speedy, and streamlined ways to increase revenue without
18    increasing the amount of time and effort you have to put in.”
19            168. Plaintiffs are informed and believe that TFL is the fulfillment company for
20    both “Instant Keto” and “Ultra Fast Keto Boost” products, and both products are the same
21    white-labeled products offered by TFL. Photographs of the two products side-by-side
22    demonstrate there is no significant distinction between them. The bottles are the same size,
23    the ingredients and supplement information are identical, the suggested use and caution
24    statements are identical, and the certification labels are the same.
25
26
27
      42
           https://www.thefulfillmentlab.com/on-demand
28    43
           https://www.thefulfillmentlab.com/affiliates
                                                  59
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.523 Page 60 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              60
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                       3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.524 Page 61 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              61
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                       3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.525 Page 62 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
               169. Similarly, the packing slips sent with the “Instant Keto” bottles to Ms. Sihler
18
      and with the “Ultra Fast Keto Boost” bottles to Ms. Bavencoff are the same, and they follow
19
      the exact template of the generic packing slip that is part of TFL’s software presented to
20
      potential clients in online demonstration videos regarding their “Proprietary Software.”44
21
      Compare the Keto packing slip (top) to the TFL generic packing slip (bottom):
22
23
24
25
26
27
28    44
           https://www.thefulfillmentlab.com/proprietary-software
                                                   62
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.526 Page 63 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              63
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                       3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.527 Page 64 of 167



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22          170. The packing slips for both “Instant Keto” and “Ultra Fast Keto Boost” list the
23    same return address as 3201 Hillsborough Avenue 153201-1378, Tampa, Florida 33684.
24    This address is a United States Post Office, which is the closest post office from the TFL
25    office located only 2.4 miles away at 5136 W. Clifton Street, Tampa, Florida 33634.
26    Tellingly, the BBB website lists the TFL office as the same Post Office on Hillsborough
27
28
                                                64
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.528 Page 65 of 167



1     Avenue.45
2           171. On information and belief, the TFL Defendants not only provide the white-
3     label products to the Keto Doe Defendants perpetrating the Keto scheme, the TFL
4     Defendants also handle the returns from unhappy customers. The packing slips for the
5     Keto Products follow the exact same template of the packing slip in TFL’s software, which
6     is shown in TFL’s online demonstration videos.46
7           172. On information and belief, as Ultra Fast Keto Boost and Instant Keto’s return
8     processor, TFL is aware of the numerous customers who submit the products for return.
9     Along with these returns, TFL is notified by unhappy victims that they are being scammed
10    with false advertisements and fake celebrity endorsements.
11          173. The TFL Defendants’ role in handling product returns means that they
12    necessarily would have had knowledge of customer complaints about the Keto Products.
13    On information and belief, they would have received numerous complaints similar to the
14    ones flooding various Internet pages regarding the Keto Products.
15          174. TFL is not a mere fulfillment company—in fact, they are a scam consulting
16    operation masquerading as one. They provide numerous additional services, including
17    customized software which is designed to harvest data about customers specifically to be
18    used in marketing and advertising.47
19          175. In fact, TFL directly runs advertising campaigns for its customers. TFL’s
20    marketing director, Jelani Hunte, states on his LinkedIn profile that his duties include “Run
21    and monitor marketing campaigns” and “Identify, recruit, and activate affiliates.”48
22          176. The TFL Defendants specifically target free trial scammers as their customers
23    at various conferences, including the Affiliate Summit and the Panama Global Banking
24
      45
25       https://www.bbb.org/us/fl/tampa/profile/not-elsewhere-classified/the-fulfillment-lab-
      inc-0653-90142042/details
26    46
         https://gfs.thefulfillmentlab.com/client/16794/inventory/packing-slip/558.
      47
27       https://www.thefulfillmentlab.com/blog/the-fulfillment-lab-is-a-fulfillment-solutions-
      business.
28    48
         https://www.linkedin.com/in/jelani-hunte-89a58aba/.
                                                 65
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.529 Page 66 of 167



1     Summit, which describes itself as a conference for “high risk” verticals such as “nutra,” or
2     nutraceuticals. Defendant Nelson attended this conference in Panama as a “top sponsor”
3     on behalf of The Fulfillment Lab, and he did so with the specific intention of recruiting
4     scammers as customers for the company.
5             177. The TFL Defendants’ knowledge that victims were complaining is itself an
6     intentional act of deception designed to hide their role in the fraud: the TFL Defendants
7     falsely told victims and the BBB that it is not involved with processing orders, billing, or
8     refunds when its website, presentations, and software make clear that it provides much
9     more.
10            178. The TFL Defendants knew about these complaints as far back as July 2017
11    when the BBB contacted the company as part of its investigation into the company’s
12    business practices, and as recently as December 2019, when the Tampa news channel
13    investigator visited its office asking questions about their business practices. Despite these
14    investigations and consumer complaints, the TFL Defendants have continued to do
15    business with these scammers and have successfully assisted the scammers in perpetrating
16    the fraud against Plaintiffs and the Class Members.
17            179. On information and belief, the TFL Defendants were acting as consultants to
18    assist the scammers in operating their scams in order to generate shipping business, and
19    they did so from at least February 2018 through the present. And on information and belief,
20    the TFL Defendants acted as consultants to assist the Keto Doe Defendants in defrauding
21    consumers, they knew that the fraud was occurring, and intentionally continued to aid and
22    support the Keto Doe Defendants in their fraud despite this knowledge.
23            180. Defendant Richard Nelson is TFL’s President, as well as the President of
24    TFL’s predecessor, Skinutra Inc. (“Skinutra”). Both companies have the same principal
25    office address at 5136 West Clifton Street, Tampa, Florida, 33634.
26            181. Mr. Nelson is no stranger to perpetrating affiliate marketing schemes.
27    Although Skinutra’s website at https://www.skinutra.com has no content, its previous
28    webpages have been archived, and the site was active at least through 2019. In 2015,
                                                 66
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.530 Page 67 of 167



1     Skinutra’s website made it clear that it was more than just a fulfillment center and proudly
2     boasted it can actively assist its clients with “straight sale” scams:
3
                 We utilize our industry knowledge, strategic partnerships, and global
4
                 expertise to realistically make available product and service solutions
5                designed to streamline implementation, diversification, and expansion of
                 their sales campaign on a domestic and global level.
6
7                Whether your campaign consists of Trails (sic), Continuity, and or
                 Straight Sale; SKINUTRA’s has a solution for you.
8
                 (emphasis added.)
9
10          182. Skinutra’s foregoing statements demonstrate Skinutra clearly understands the
11    different scams pervading the industry, including “trials,” “continuity,” and “straight sale”
12    models. This is exactly the “industry knowledge” that Mr. Patel acknowledged during his
13    keynote speech at the Affiliate Summit West: “Some of you guys do straight sells, so when
14    they click from that Oprah landing page, they go into a straight sell instead of forced
15    continuity.”
16          183. Skinutra’s website also boasts its ability to provide “service solutions” to
17    expand its clients’ sales. This is another code phrase meaning Skinutra will actively assist
18    scammers in maximizing their sales and making as much money as possible before their
19    victims discover the fraud.
20          184. By 2019, the Skinutra website had been updated to make it clear that TFL and
21    Skinutra are related. The bottom of Skinutra’s home page showed “Copyright 2017 THE
22    FULLFILLMENT LAB. All Rights Reserved.” In addition, Skinutra’s information page
23    was updated with a different style, but the same message that “We’ll brand any product we
24    carry with your corporate identity and you’re all set. And of course, when it comes to time
25    to handle all those orders, visit THE FULFILLMENT LAB.”
26
27
28
                                                  67
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.531 Page 68 of 167



1              185. Skinutra further bragged that: “Unlike other small business, it does not take
2     much time to start selling Nutraceuticals from the comfort of your home. And to top it off,
3     we do most of the work.”49
4              186. Mr. Nelson specifically directs TFL’s activities with respect to Internet
5     scammers, and he personally led efforts to customize software that would enable their
6     customers (the scammers) to more effectively market their products: “After researching
7     some of the CRM software already on the market, and being unimpressed by it, he decided
8     to create his own, which would give online retailers more visibility about consumer buying
9     habits, as well as the ability to fully customize orders and get better insight into their
10    inventories.”50
11             187. On information and belief, and based on public data on number of complaints
12    to the BBB and elsewhere, the Keto Doe Defendants were one of the largest affiliate
13    marketing scams nationwide in the last year, and were such a high-volume customer for
14    TFL that Mr. Nelson was necessarily personally involved in recruiting them as customers
15    and managing their account. Given this volume, on information and belief Mr. Nelson
16    personally assisted the Keto Doe Defendants in advising on their scam, and given his
17    comments to reporters indicating knowledge of the fraud which occurred prior to the named
18    Plaintiffs being injured, Mr. Nelson personally intended to injure the Plaintiffs and the
19    Class.
20             188.   The TFL Defendants purposely directed their activities towards California by
21    shipping products to California residents, accepting and processing returns and complaints
22    from California residents, consulting with the Keto Doe Defendants on sales that they knew
23    would be made to California residents, and otherwise providing the services listed on their
24    website in connection with California customers.
25
26
      49
27      https://web.archive.org/web/20190611002235/http://skinutra.com/nutraceuticals/.
      50
        https://gritdaily.com/the-fulfillment-lab-customizes-packaging-to-enhance-the-
28    ecommerce-experience/.
                                                   68
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.532 Page 69 of 167



1            189. These intentional acts were expressly aimed at California residents. The TFL
2     Defendants targeted their conduct at California residents, including the Plaintiffs, and knew
3     they were California residents by virtue of their shipping addresses and other contact
4     information. On information and belief, these acts involved ongoing, systemic, and
5     continuous contact with California because the shipment of Keto Products has been
6     ongoing since at least February 2018, and consumers continue to complain even as of
7     filing. The acts were entirely commercial in nature, as the TFL Defendants marketed
8     themselves as providing services specifically to scammers they knew would sell
9     nationwide via the Internet.
10           190. The TFL Defendants generated substantial profits from their acts aimed at
11    California residents. They intentionally assisted the Keto Doe Defendants in placing the
12    Keto Products into the stream of commerce, knowing and intending that they would be
13    advertised over the Internet to and purchased by California consumers.
14           191. The TFL Defendants knew or should have foreseen that their actions would
15    cause harm in California. As described above, they intentionally assisted the scammers
16    over a lengthy period of time. They have provided various services to the Keto Doe
17    Defendants knowing that California consumers are being harmed by the scam, and
18    specifically interacting with those consumers when they attempted to obtain refunds from
19    the fraudulent charges. Had they not provided these services, the California consumers
20    would not have been harmed because the Keto Products would not have been shipped to
21    them and the Keto Doe Defendants would not have benefitted from the experience of the
22    TFL Defendants in helping other scammers design their business processes.
23           192.    Because of these facts, personal jurisdiction is appropriate in California over
24    the TFL Defendants.
25                                 CLASS ACTION ALLEGATIONS
26           193. Plaintiffs incorporate all preceding and subsequent paragraphs by reference as
27    if set forth fully herein.
28
                                                    69
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.533 Page 70 of 167



1             194. Plaintiffs bring this class action pursuant to Fed. R. Civ. P. Rule 23, seeking
2     certification of Plaintiffs’ claims and certain issues in this action on the Class, consisting
3     of:
4                    Nationwide Class: All consumers in the United States who, within the
5                    applicable statute of limitations period until the date notice is disseminated,
6                    were billed for the Keto Products.
7
8             195. Plaintiffs seek certification of the following subclass:
9                    California Class: All consumers in the United States who, within the
10                   applicable statute of limitations period until the date notice is disseminated,
11                   were billed for the Keto Products.
12
13            196.   “Keto Products” means “Instant Keto,” “InstaKeto,” and “Ultra Fast Keto
14    Boost.” Plaintiffs expect that this definition will be modified in discovery as information
15    is obtained from the John Doe Defendants. In particular, Plaintiffs expect that there may
16    be other products sold by the same Defendants with the exact same formulation, similar or
17    identical injuries, but different labels or names. Plaintiffs further expect that the conduct of
18    the affiliates, the Defendants, or the “crooked processors” may be subject to a different and
19    much broader class that encompasses identical injuries that go beyond this specific product
20    line.
21            197. Excluded from the Class are governmental entities, Defendants, any entity in
22    which Defendants have a controlling interest, and Defendants’ officers, directors, affiliates,
23    legal representatives, employees, co-conspirators, successors, subsidiaries, and assigns.
24    Also excluded from the Class is any judge, justice, or judicial officer presiding over this
25    matter and the members of their immediate families and judicial staff.
26            198. Plaintiffs reserve the right to amend or modify the class descriptions by
27    making it more specific or dividing the class members into subclasses or limiting the issues.
28
                                                   70
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.534 Page 71 of 167



1           199. NUMEROSITY: Plaintiffs are informed and believe, and on that basis allege,
2     that the Plaintiffs Class is so numerous that individual joinder of all members would be
3     impracticable. It is apparent that the number of consumers of injured by similar or identical
4     Products by the Defendants would be so large as to make joinder impracticable as the Class
5     (or Classes) would be comprised of thousands of consumers geographically dispersed
6     throughout the United States. While the exact number of Class members is currently
7     unknown, such information can be ascertained through appropriate discovery.
8           200. COMMONALITY: Defendants’ practices and omissions were applied
9     uniformly to all members of the Class, so that the questions of law and fact are common to
10    all members of the Class. All members of the putative Classes were and are similarly
11    affected by having purchased and used the Keto Products, and the relief sought herein is
12    for the benefit of Plaintiffs and members of the putative Class.
13          201. PREDOMINANCE: Questions of law and fact common to the Class exist that
14    predominate over questions affecting only individual members, including but not limited
15    to:
16             a) whether Defendants’ representations discussed above are misleading, or
17                 objectively reasonably likely to deceive;
18             b) whether Defendants’ omissions discussed above involve facts the Defendants
19                 were obliged to disclose or facts contrary to representations by the
20                 Defendants;
21             c) whether the Defendants’ owed consumers a duty to disclose the omitted
22                 material facts;
23             d) whether Defendants’ alleged conduct is unlawful;
24             e) whether the alleged conduct constitutes violations of the laws asserted;
25             f) whether the Defendants’ wrongful conduct was intentional or knowing;
26             g) whether the Defendants’ wrongful conduct warrants punitive damages;
27             h) whether Defendants engaged in false or misleading advertising; and
28
                                                  71
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.535 Page 72 of 167



1               i) whether Plaintiffs and Class members are entitled to appropriate remedies,
2                  including restitution, damages, and injunctive relief.
3           202. TYPICALITY: The claims asserted by Plaintiffs in this action are typical of
4     the claims of the members of the Class, as the claims arise from the same course of conduct
5     by Defendants, all members of the Class have been similarly affected by Defendants’
6     course of conduct, and the relief sought is common.
7           203. ADEQUACY: Plaintiffs will fairly and adequately represent and protect the
8     interests of the members of the Class. Plaintiffs have no interest adverse to the interests of
9     the other Class members. Plaintiffs have retained competent counsel with substantial
10    experience in complex litigation and litigation involving scientific and technical issues,
11    who are committed to vigorously prosecuting this action on behalf of the Class.
12          204. SUPERIORITY: A class action is superior to other available methods for the
13    fair and efficient adjudication of the present controversy, in that it will permit a large
14    number of claims to be resolved in a single forum simultaneously, efficiently, and without
15    the unnecessary hardship that would result from the prosecution of numerous individual
16    actions and the duplication of discovery, effort, expense and burden on the courts that
17    individual actions would engender. The benefits of proceeding as a class action, including
18    providing a method for obtaining redress for claims that would not be practical to pursue
19    individually, are far superior than any difficulties that might be argued with regard to the
20    management of this class action. This superiority makes class litigation superior to any
21    other method available for the fair and efficient adjudication of these claims. Absent a class
22    action, it would be highly unlikely that the representative Plaintiffs or any other members
23    of the Class would be able to protect their own interests because the cost of litigation
24    through individual lawsuits might exceed expected recovery.
25          205. Certification of this class action is appropriate because the questions of law or
26    fact common to the respective members of the Class predominate over questions of law or
27    fact affecting only individual members. Certification also is appropriate because
28    Defendants acted, or refused to act, on grounds generally applicable to the Class, thereby
                                                 72
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.536 Page 73 of 167



1     making appropriate the relief sought on behalf of the Class as a whole. Further, given the
2     large number of potentially injured consumers, allowing individual actions to proceed in
3     lieu of a class action would run the risk of yielding inconsistent and conflicting
4     adjudications. Certification of Plaintiffs’ claims for class-wide treatment is also appropriate
5     because Plaintiffs can prove the elements of the claims on a class-wide basis using the same
6     evidence as would be used to prove those elements in individual actions alleging the same
7     claims.
8            206. Notice to the members of the Class may be accomplished inexpensively,
9     efficiently, and in a manner best designed to protect the rights of all Class members. Class
10    notice can likely be directly sent to individual members of the Class because Defendants’
11    own records and documents will likely identify all members of the Class and contain their
12    contact information.
13                                       CAUSES OF ACTION
14                                    FIRST CAUSE OF ACTION
15                          Violation of the Consumer Legal Remedies Act
16                                    Cal. Civ. Code § 1750, et seq.
17           207. Plaintiffs incorporate all preceding and subsequent paragraphs by reference as
18    if set forth fully herein.
19           208. Plaintiffs bring this claim individually and on behalf of the Class.
20           209. The CLRA prohibits deceptive practices in connection with the conduct of a
21    business that provides goods, property, or services primarily for personal, family, or
22    household purposes.
23           210. Defendants’ false and misleading labeling and other policies, acts, and
24    practices were designed to, and did, induce the purchase and use of Defendants’ Keto
25    Products for personal, family, or household purposes by Plaintiffs and Class Members, and
26    violated and continue to violate the following sections of the CLRA:
27              a. § 1770(a)(2): misrepresenting the source, sponsorship, approval, or
28                  certification of goods or services, in particular through the false
                                                    73
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.537 Page 74 of 167



1                 celebrity endorsements and false presentation of websites as news
2                 articles described herein;
3              b. § 1770(a)(3): misrepresenting the affiliation, connection, or association
4                 with, or certification by, another, in particular through the false
5                 celebrity endorsements and false presentation of websites as news
6                 articles described herein;
7              c. § 1770(a)(5): representing that goods have sponsorship, approval,
8                 characteristics, ingredients, uses, benefits, or quantities that they do not
9                 have, in particular through the false celebrity endorsements, the “false
10                front” websites, the representations regarding limited supply, and the
11                false presentation of websites as news articles described herein;
12             d. § 1770(a)(7): representing that goods are of a particular standard,
13                quality, or grade if they are of another, in particular the false celebrity
14                endorsements as described herein;
15             e. § 1770(a)(9): advertising goods with intent not to sell them as
16                advertised, in particular in representing that additional bottles of the
17                Keto Products would be sold at no cost to consumers who purchased
18                two or more bottles of the Keto Products, when the Defendants in fact
19                intended to charge – and did charge - the consumers full price for every
20                single bottle delivered to the consumers;
21             f. § 1770(a)(13): making false or misleading statements of fact
22                concerning reasons for, existence of, or amounts of, price reductions,
23                in particular the false representations of additional “free” bottles with
24                the purchase of two or more bottles, the false representations that the
25                additional bottles would cost $0.00, and the false representations
26                regarding limited supply as described herein.
27          211. Defendants profited from their sales of the falsely, deceptively, and
28    unlawfully advertised Product to unwary consumers.
                                                74
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.538 Page 75 of 167



1            212. Plaintiffs and members of the Class purchased the Products for personal use,
2     in reliance on Defendants’ false and misleading material claims as described herein.
3            213. Defendant Beyond Global Inc., as well as the Keto Doe Defendants, directly
4     violated each of the sections of the CLRA listed above. Those defendants sold and
5     distributed the Keto Products, operated ultrafastketoboost.com and instaketo.com, as well
6     as the “false fronts,” and worked with other John Doe affiliates and affiliate networks to
7     create fake celebrity advertisements.
8            214. Aiding and Abetting (TFL): Defendant The Fulfillment Lab, Inc. aided and
9     abetted Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus
10    also responsible for and liable for their conduct under this Cause of Action. The Fulfillment
11    Lab, Inc. knew about these violations of the CLRA and knew that these misrepresentations
12    were being made to Plaintiffs and the Class. On September 30, 2019, TFL received a
13    complaint on its BBB page stating “the ad said buy 3 get 2 free. they chareged me to all 5
14    bottles overcharging me. it was keto diet pill ad on face book was buy 3 bottle and get 2
15    free , the charded me for all 5 bottle.... one bottle was $34.95 they chaged me over $200
16    (sic).”51 TFL responded to this complaint on October 17, 2019, acknowledging that it
17    shipped the Keto product, disclaiming any responsibility, and offering to put the consumer
18    in touch with the manufacturer. On November 20, 2019, TFL received a complaint on its
19    BBB page regarding Ultrafast Keto Boost stating that “Shark Tank was used to sell product
20    falsely,” “Price was incorrect when billed,” “Purchase date 9/24/2019 $198.70, Price online
21    was $99.00,” and “It was a scam from the get go.”52 TFL responded to this complaint on
22    December 4, 2019 acknowledging that it shipped Ultrafast Keto Boost, disclaiming any
23    responsibility, and offering to put the consumer in touch with the manufacturer. TFL was
24    specifically made aware that Instant Keto was fraudulent (and specifically made aware that
25    consumers were being shipped more bottles than they paid for) in December 2019 when a
26
27    51
         https://www.bbb.org/us/fl/tampa/profile/high-risk-free-trial-offers/the-fulfillment-lab-inc-0653-
      90142042/complaints (last visited Dec. 13, 2020).
28    52
         Id.
                                                     75
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.539 Page 76 of 167



1     local news station interviewed various employees there and ran a story about it. Consumers
2     also made several other complaints on TFL’s BBB page which TFL did not respond to, but
3     which on information and belief, its employees (including Rick Nelson) read because they
4     repeatedly responded to other complaints on the same page. On October 2, 2019, a
5     consumer complained: “Ultra Fast Keto Boost advertises a 30 day money back guarantee.
6     TFL filled the order.... You try the support site and get more advertising for the product.
7     Call the number they want to give two bottles of ? told them I wanted the full refund as
8     stated. then it was I can give you 25% , I said no full refund. She put me on hold came back
9     and said there would be a $5.00 restocking fee and I would have to pay for return shipping.
10    This advertising a full 30 day refund is fraud not disclosing all details of returns.”53 On
11    November 1, 2019, a consumer complained: “THIS COMPANY ASSOCIATED
12    W/KETOBOOST IS A RIP OFF SCAM. I ORDERED 1 BOTTLE OF KETO BOOST
13    AND THEY CHARGED ME $149.98 THEY SAID THEY WOULD REFUND $79.98
14    BUT NOT ONLY DID THEY NEVER DO IT THEY WONT ANSWER THE PHONE
15    SO THEY GAVE ME ANOTHER NUMBER TO CALL THEY KEEP SAYING THEY
16    WILL REFUND THE DIFFERENCE BUT NEVER HAVE.AND I AM A DISABLED
17    VET ON A FIXED INCOME WHAT A WAY FOR A COMPANY TO TREAT A
18    VETERAN.”54 On December 19, 2019, a consumer complained: “Ordered keto from tv,
19    returned it on 9-19-19. I am in need of refund $198.70.”55
20           215. TFL knew of the CLRA violations and misrepresentations involving the Keto
21    Products from the very beginning of the wrongful conduct. In addition to the BBB reviews
22    posted on TFL’s BBB page specific to the Keto Products and the local news story, other
23    circumstantial evidence about its business practices supports this allegation. As described
24    herein, TFL was contacted by the BBB in July 2017 regarding its’ clients business
25
26
      53
         https://www.bbb.org/us/fl/tampa/profile/high-risk-free-trial-offers/the-fulfillment-lab-inc-0653-
27    90142042/customer-reviews (last visited Dec. 13, 2020).
      54
         Id.
28    55
         Id.
                                                     76
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.540 Page 77 of 167



1     practices, and was specifically made aware that it was shipping products sold using fake
2     celebrity advertisements and “unauthorized and/or unexpected charges.” Ultrafast Keto
3     Boost is included on a list of TFL products using these deceptive tactics that the BBB
4     maintains on the TFL complaints page, which TFL and Defendant Nelson have repeatedly
5     accessed to reply to comments on. As described herein, TFL acted as the returns processor
6     for the Keto Products, and it was made aware of the CLRA violations and
7     misrepresentations through customer complaints. TFL provided its custom software to
8     Beyond Global Inc. and the Keto Doe Defendants, integrated that software into
9     ultrafastketoboost.com and instaketo.com, meaning it was aware of all of the
10    misrepresentations on those websites. TFL further directly runs advertising campaigns for
11    its customers and assists in that advertising, including for Beyond Global Inc. and the Keto
12    Doe Defendants, meaning that it was aware of the fake celebrity advertisements and other
13    misrepresentations described herein as being part of the sales funnel. TFL was further
14    familiar with schemes like this generally because it specifically targeted scammers as
15    customers and recruited them as clients at conferences. TFL further acted as consultants
16    for Beyond Global Inc. and the Keto Doe Defendants in their scam, and in that role was
17    necessarily aware of how the scam worked. Because a large number of TFL’s customers
18    have been “free trial scammers” since its inception, TFL was aware that on April 12, 2019,
19    Mastercard introduced stricter payment processing rules for subscription billing. Those
20    rules made it far more difficult to run a subscription scam. But these scams are generally
21    billed under a particular code: MCC 5968 (Direct Marketing—Continuity/Subscription
22    Merchants). If the products were shipped as a subscription, they would be subject to rules
23    including regular account reviews by Mastercard, strict disclosure requirements, and a
24    requirement to obtain explicit customer permission to charge the card after a “free trial”
25    ended. TFL knew that by shipping the products in a single batch, instead of a subscription,
26    it was helping its existing “free trial scam” customers continue their scam by allowing them
27    to bill under codes that were not subject to the new rules but to continue to ship unordered
28    products. The BBB reviews on the TFL page reflect that customer complaints regarding
                                                 77
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.541 Page 78 of 167



1     TFL began shifting from complaints about free trial scams to primarily complaints about
2     multi-bottle shipments around this time. TFL was further aware of the wrongs being
3     committed because it has a multi-month “onboarding” process for new customers in which
4     Defendant Nelson guided and advised Beyond Global Inc. and the Keto Doe Defendants,
5     and because Beyond Global Inc. and the Keto Doe Defendants were long-term clients of
6     TFL. TFL further has a policy of signing separate contracts with each shell company used
7     by scammers to sign up for merchant accounts, which was revealed in sworn declarations
8     in a separate lawsuit in Vanderpool v. Pai, No. SC129441, filed in Los Angeles County
9     Superior Court. There, TFL was the shipping company for a free trial scammer who was
10    ultimately prosecuted in Puerto Rico. TFL signed separate contracts with the Wyoming
11    shell companies being used to sign up for merchant accounts there. Because of this policy,
12    TFL was aware of the false fronts and merchant accounts scheme here because it was
13    signing contracts with large numbers of companies to ship the same products. The
14    Fulfillment Lab, Inc. knew these violations and misrepresentations were a breach of duty
15    to Plaintiffs and the Class because it knew Beyond Global Inc. and the Keto Doe
16    Defendants were committing fraud, intentional torts, were exposing Plaintiff and the Class
17    to harms TFL could foresee, and TFL knew they were not being treated with due care but
18    instead were being intentionally defrauded.
19          216. The Fulfillment Lab, Inc. gave substantial assistance and encouragement to
20    Beyond Global Inc., the Keto Doe Defendants, and other John Does by: shipping the Keto
21    Products, providing access to their fulfillment software and integrating it with the
22    ultrafastketoboost.com and instaketo.com websites, providing white label product services,
23    providing advice and encouragement, including advice on how to market the products and
24    advice on how to structure the shipments to enable the fraud to avoid VISA and Mastercard
25    rules, providing marketing resources and articles, handling returns and complaints, directly
26    running advertising campaigns, acting as general consultants advising on how to run the
27    scam, and using their strategic partnerships to refer them to other service providers. The
28    Fulfillment Lab, Inc.’s conduct was a substantial factor in causing harm to Plaintiffs and
                                                 78
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.542 Page 79 of 167



1     the Class. The shipping services and shipping of the unordered products were a necessary
2     fig leaf to avoid detection of the fraud and to enable victims’ credit cards and bank accounts
3     to be billed without chargebacks being issued by their banks, and by knowingly shipping
4     more bottles than consumers actually ordered TFL enabled the other defendants to issue
5     unauthorized charges for more than the consumers agreed to. Without TFL’s assistance,
6     Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
7     operated—they could not have shipped the products, they would not have had products to
8     ship because of the white label services, they would not have been able to target customers
9     using the software data, and they would not have had TFL’s advice on how to avoid new
10    card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
11    Class would not have occurred but for The Fulfillment Lab, Inc.’s conduct because the
12    scam would have been quickly flagged as fraud and the merchant accounts cancelled
13    without these shipping services to provide the “fig leaf” of a purported product sale. The
14    Fulfillment Lab’s conduct was a proximate cause of the injuries to Plaintiffs and the Class
15    because the injuries were direct and reasonably foreseeable results of the conduct, in that
16    TFL knew how the scam worked and knew about the misrepresentations made on the
17    websites, and it was reasonably foreseeable that providing this assistance would result in
18    customers being billed for products they did not order and which were marketed in
19    violation of the CLRA. The Fulfillment Lab, Inc. had specific intent to facilitate the
20    wrongful conduct by Beyond Global Inc., the Keto Doe Defendants, and other John Does
21    and consciously decided to participate in that tortious conduct, as evidenced by its
22    recruitment of scammers at conferences, its continued participation despite consumer
23    complaints and investigations by the BBB and the media, and the other facts suggesting its
24    knowledge.
25          217. Even if it did not have knowledge of the wrongful conduct, The Fulfillment
26    Lab, Inc. is separately responsible for and liable for the CLRA violations and
27    misrepresentations by Beyond Global Inc., the Keto Doe Defendants, and other John Does
28    as an aider and abettor because it gave them substantial assistance in achieving the tortious
                                                 79
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.543 Page 80 of 167



1     result and its own conduct, separately considered, constitutes a breach of duty to Plaintiff
2     and the Class. The Fulfillment Lab, Inc. owed duties to Plaintiffs and the Class, including
3     a duty not to commit fraud, a duty not to commit intentional torts, a general duty of due
4     care to avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed
5     under Cal. Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating
6     California and Federal laws, and general duties of care arising from its relationship with
7     and interaction with Plaintiffs and the Class. The Fulfillment Lab, Inc.’s own conduct,
8     separately considered, breached these duties because it directly committed torts against
9     Plaintiff and the Class, namely violations of the UCL “unlawful prong” described in the
10    Fourth Cause of Action (specifically, mail fraud, violations of the Sherman Food, Drug, &
11    Cosmetic Law, and violations of the Federal Food, Drug, & Cosmetic Act) and violations
12    of RICO as described in the Fifth Cause of Action. As described above, it gave them
13    substantial assistance in achieving the tortious result.
14          218. Aiding and Abetting (Nelson): Defendant Rick Nelson aided and abetted
15    Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus also
16    responsible for and liable for their conduct under this Cause of Action. Mr. Nelson knew
17    about these violations of the CLRA and knew that these misrepresentations were being
18    made to Plaintiffs and the Class. Mr. Nelson was specifically informed of the violations
19    because he was the individual responding on behalf of TFL to the BBB Complaints
20    discussed herein, including the complaints regarding the Keto Products on September 30,
21    2019 and November 20, 2019. Many of TFL’s responses to customer complaints
22    specifically identify Nelson as the author. On August 13, 2018, TFL received a complaint
23    on its BBB page about “weight loss products” that TFL was shipping which the consumer
24    had not ordered and had specifically cancelled. Mr. Nelson responded on August 28, 2018
25    acknowledging that TFL had shipped the product and claiming the consumer had agreed
26    via the terms and conditions. On June 27, 2018, TFL received a complaint on its BBB page
27    about a skin cream, informing TFL that it was shipping products to the consumer as part
28    of a “fraud” even though the consumer had never ordered them. On July 6, 2018, Mr.
                                                  80
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.544 Page 81 of 167



1     Nelson again responded and again claimed that the consumer had agreed via the terms of
2     service. On March 14, 2018, TFL received a complaint on its BBB page that outlined a
3     “free trial scam” and specifically accused TFL of assisting with it: “I looked on the BBB
4     website and there are numerous complaints similar to mine for this company and many
5     others at this same address. This matter needs to be investigated by your office. This
6     company is scamming people out of hundreds of dollars and is committing fraud.” Mr.
7     Nelson responded on March 28, 2018, acknowledging that TFL shipped the product but
8     disclaiming any responsibility and pointing to the terms of service. Notably, all three
9     complaints involved the same company—and yet TFL and Nelson continued shipping
10    products for them. Mr. Nelson had knowledge of the fraud because he was personally
11    contacted by journalists from a local news station about the fraud as described herein. He
12    had knowledge as a result of his personal attendance at conferences where he sought free
13    trial scammers as clients, including the Panama Global Banking Summit. He further had
14    knowledge as a result of his role as CEO of TFL, which through much of this period was
15    a smaller company which Mr. Nelson has described as having a “startup” atmosphere,
16    meaning Nelson was aware of all of its activities.56 Mr. Nelson further engages in “live
17    chat meetings” with clients, and as a result of these meetings had personal knowledge of
18    the nature of the wrongs being committed by Beyond Global Inc., the Keto Doe
19    Defendants, and other John Does.57 At a presentation at the Panama Global Banking
20    Summit in 2017, Mr. Nelson stated that he “onboards” customers in a multi-month process
21    and that he “advises” and “guides” them.58 He further repeatedly stated that TFL avoids
22    short term customers and instead has long-term relationships with them: “We don’t want
23    business that’s going to be 2 months, 3 months, 4 months. We want to do business with
24    people that are going to be here 12 months, 2 years, 5 years, 10 years. So everyone on the
25
26
      56
         https://gritdaily.com/the-fulfillment-lab-customizes-packaging-to-enhance-the-ecommerce-
27    experience/.
      57
         Id.
28    58
         https://panama-gbs.com/rick-del-rio/.
                                                    81
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                        3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.545 Page 82 of 167



1     panel, I know you know everyone’s clients here, they have very long lasting relationships
2     with their clients.”59 By onboarding Beyond Global Inc. and the Keto Doe Defendants, and
3     by advising and guiding them, Nelson acquired detailed knowledge of the wrongs they
4     were committing. On information and belief, based on these comments and based on the
5     large volume of sales of the Keto Products at issue which would have required a larger
6     client with many merchant accounts and a long history in these scams, Beyond Global Inc.
7     and the Keto Doe Defendants were long-term clients of TFL for years before these products
8     were sold, and previously ran “free trial scams” with TFL prior to the VISA/Mastercard
9     rule changes. Because of this long business relationship, Nelson knew of the wrongs they
10    were committing.
11               219. Nelson knew of the CLRA violations and misrepresentations involving the
12    Keto Products from the very beginning of the wrongful conduct. This is supported by the
13    evidence above, in particular his involvement in the “onboarding” process and his detailed
14    involvement in advising and guiding clients. Nelson knew these violations and
15    misrepresentations were a breach of duty to Plaintiffs and the Class because he knew
16    Beyond Global Inc. and the Keto Doe Defendants were committing fraud, intentional torts,
17    were exposing Plaintiff and the Class to harms he could foresee, and he knew they were
18    not being treated with due care but instead were being intentionally defrauded.
19               220. Nelson gave substantial assistance and encouragement to Beyond Global Inc.,
20    the Keto Doe Defendants, and other John Does by: directing, controlling, and supervising
21    TFL’s conduct described herein, including shipping the Keto Products, providing access to
22    their fulfillment software and integrating it with the ultrafastketoboost.com and
23    instaketo.com websites, providing white label product services, providing marketing
24    resources and articles, handling returns and complaints, directly running advertising
25    campaigns, acting as general consultants advising on how to run the scam, and using their
26    strategic partnerships to refer them to other service providers. Nelson personally was
27
28    59
           Id.
                                                    82
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.546 Page 83 of 167



1     involved in providing advice and encouragement, both as part of the onboarding process
2     and in live chat meetings, including advice on how to market the products and advice on
3     how to structure the shipments to enable the fraud to avoid VISA and Mastercard rules.
4     Nelson’s conduct was a substantial factor in causing harm to Plaintiffs and the Class. The
5     shipping services and shipping of the unordered products were a necessary fig leaf to avoid
6     detection of the fraud and to enable victims’ credit cards and bank accounts to be billed
7     without chargebacks being issued by their banks, and by causing TFL to knowingly ship
8     more bottles than consumers actually ordered Nelson enabled the other defendants to issue
9     unauthorized charges for more than the consumers agreed to. Without Nelson’s assistance,
10    Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
11    operated—they could not have shipped the products, they would not have had products to
12    ship because of the white label services, they would not have been able to target customers
13    using the software data, and they would not have had Nelson’s advice on how to avoid new
14    card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
15    Class would not have occurred but for Nelson’s conduct because the scam would have been
16    quickly flagged as fraud and the merchant accounts cancelled without these shipping
17    services to provide the “fig leaf” of a purported product sale. Nelson’s conduct was a
18    proximate cause of the injuries to Plaintiffs and the Class because the injuries were direct
19    and reasonably foreseeable results of the conduct, in that Nelson knew how the scam
20    worked and knew about the misrepresentations made on the websites, and it was reasonably
21    foreseeable that providing this assistance would result in customers being billed for
22    products they did not order and which were marketed in violation of the CLRA. Nelson
23    had specific intent to facilitate the wrongful conduct by Beyond Global Inc., the Keto Doe
24    Defendants, and other John Does and consciously decided to participate in that tortious
25    conduct, as evidenced by his recruitment of scammers at conferences, his continued
26    participation despite consumer complaints and investigations by the BBB and the media,
27    and the other facts suggesting his knowledge.
28
                                                 83
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.547 Page 84 of 167



1            221. Even if he did not have knowledge of the wrongful conduct, Nelson is
2     separately responsible for and liable for the CLRA violations and misrepresentations by
3     Beyond Global Inc., the Keto Doe Defendants, and other John Does as an aider and abettor
4     because he gave them substantial assistance in achieving the tortious result and his own
5     conduct, separately considered, constitutes a breach of duty to Plaintiff and the Class.
6     Nelson owed duties to Plaintiffs and the Class, including a duty not to commit fraud, a duty
7     not to commit intentional torts, a general duty of due care to avoid exposing Plaintiffs and
8     the Class to foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties
9     not to injure Plaintiffs and the Class by violating California and Federal laws, and general
10    duties of care arising from TFL’s relationship with and interaction with Plaintiffs and the
11    Class. Nelson’s own conduct, separately considered, breached these duties because he
12    directly committed torts against Plaintiff and the Class, namely violations of the UCL
13    “unlawful prong” described in the Fourth Cause of Action (specifically, mail fraud,
14    violations of the Sherman Food, Drug, & Cosmetic Law, and violations of the Federal
15    Food, Drug, & Cosmetic Act) and violations of RICO as described in the Fifth Cause of
16    Action. As described above, Nelson gave them substantial assistance in achieving the
17    tortious result.
18           222. Conspiracy (General Allegations): Defendants were part of a conspiracy to
19    commit tortious conduct in violation of the CLRA. The wrongful CLRA violations were
20    directly committed by Beyond Global Inc., the Keto Doe Defendants, and other John Does.
21    The conspiracy was in existence between The Fulfillment Lab Inc., Rick Nelson, the Keto
22    Doe Defendants, and other John Does at least as of February 20, 2018, when
23    thesuperbooster.com (one of the false fronts) was first registered. On information and
24    belief, and based on Nelson’s comments that TFL seeks long term client relationships, the
25    conspiracy was formed prior to that date. Beyond Global Inc. joined the conspiracy in July
26    2019, but the John Doe(s) behind it were part of the conspiracy prior to that date. The
27    conspiracy operated at a high level as follows: the Keto Does and Beyond Global Inc.
28    created the products in conjunction with TFL and Nelson as part of TFL’s white label
                                                 84
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.548 Page 85 of 167



1     product program; the Keto Does/Beyond Global Inc. created the websites, false fronts,
2     signed up for merchant accounts with shell companies, and sent false front websites to
3     banks; the Keto Does and Beyond Global Inc. marketed the products with advice and
4     assistance from TFL and Nelson; Nelson personally advised the Keto Does and Beyond
5     Global Inc. on how to run the scam and on their marketing; Nelson directed, controlled,
6     and supervised TFL’s conduct; TFL shipped the products and provided other services in
7     support of the scheme; and other John Does were hired by the Keto Does and Beyond
8     Global Inc. to perform other support services and to create “affiliate advertising” sending
9     victims to the websites. Each Defendants’ role in the conspiracy is described in further
10    detail in this Complaint in the sections on each Defendant, which are incorporated here by
11    reference.
12          223. The conspiracy damaged Plaintiffs and the Class, in that they lost money or
13    property, time, and attention, were billed for products they did not order, and paid more for
14    products than they would have had they been aware that Defendants’ representations were
15    false. Plaintiffs and other Class Members ended up with Products that were overpriced,
16    inaccurately marketed, and did not have the characteristics, qualities, or value promised by
17    Defendants, and therefore suffered injury in fact.
18          224. Conspiracy (TFL): Defendant The Fulfillment Lab Inc. was part of a
19    conspiracy to commit the CLRA violations described herein. TFL agreed with Beyond
20    Global Inc., the Keto Doe Defendants, and other John Does to commit these wrongful acts,
21    and intended that these wrongful acts be committed. Such agreement is implied by the
22    conduct of the parties and can be inferred from the nature of the acts done because: (1) TFL
23    did not merely help operate this scam but at least 400 other similar scams; (2) TFL
24    structured the shipments specifically to avoid Mastercard rules on subscription payments;
25    (3) TFL had a close and longstanding business relationship with Beyond Global Inc. and
26    the Keto Doe Defendants in which it advised them on marketing and how to run their
27    scams; (4) TFL nominally had a policy of cancelling business relationships with companies
28    “accused of fraudulent business practices” but repeatedly failed to follow that policy as to
                                                 85
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.549 Page 86 of 167



1     its co-conspirators here; (5) TFL signed separate contracts with each shell company to ship
2     the same products from the same website, implying knowledge of and agreement to the
3     merchant account aspect of the fraud; (6) TFL specifically targeted scammers running fake
4     celebrity ads and “free trials” to recruit as its clients at conferences; (7) TFL had a multi-
5     month onboarding process for its co-conspirators in which it worked together with them
6     advising them on their business; (8) TFL refused to cooperate in BBB investigations
7     identifying its clients as committing fraud; (9) TFL continued working with its co-
8     conspirators in this lawsuit even after another of its clients was indicted by federal
9     prosecutors on May 15, 2019 in Puerto Rico for merchant account fraud in a “free trial”
10    scam; and (10) TFL continued working with its co-conspirators even after receiving
11    customer complaints of the fraud as the returns processor that it was shipping unordered
12    products that had been falsely advertised. The agreement can be inferred from the
13    relationship between the parties because of the close consulting relationship, because of
14    the length of the business relationship, and because it was structured such that TFL was
15    contracting with numerous shell companies individually despite knowing it was actually
16    working for other John Doe(s). The agreement can be inferred from the interests of the co-
17    conspirators because TFL received payment according to how many items it shipped, and
18    therefore had incentive to encourage the shipment of as many items as possible regardless
19    of whether they were actually ordered. There was at least a tacit agreement to commit the
20    wrongful acts because TFL was repeatedly informed of these wrongful acts, and yet it did
21    not quit shipping the products or terminate the business relationship despite telling
22    customers complaining about Ultrafast Keto Boost on the BBB website that “TFL carefully
23    reviews its relationship with any company that has been accused of fraudulent business
24    practices.”
25          225. TFL agreed to cooperate in the commission of these wrongful acts and
26    committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
27    all of the activities identified as substantial assistance and encouragement in the aiding and
28
                                                 86
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.550 Page 87 of 167



1     abetting section of the First Cause of Action, which is incorporated by reference here. TFL
2     acted in concert with its co-conspirators, as explained therein.
3           226. TFL was aware that its co-conspirators planned to commit these CLRA
4     violations, and it knew of the unlawful purpose of the conspiracy, as described supra in the
5     aiding and abetting section of the First Cause of Action as to TFL, which is incorporated
6     here by reference. TFL acted in furtherance of its own financial gain, in that it was paid for
7     its services by Beyond Global Inc. and the Keto Doe Defendants and made money each
8     time a customer was injured. TFL owed duties to Plaintiffs and the Class, including a duty
9     not to commit fraud, a duty not to commit intentional torts, a general duty of due care to
10    avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed under Cal.
11    Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating California and
12    Federal laws, and general duties of care arising from its relationship with and interaction
13    with Plaintiffs and the Class.
14          227. Conspiracy (Nelson): Defendant Nelson was part of a conspiracy to commit
15    the CLRA violations described herein. Nelson agreed with Beyond Global Inc., the Keto
16    Doe Defendants, and other John Does to commit these wrongful acts, and intended that
17    these wrongful acts be committed. Such agreement is implied by the conduct of the parties
18    and can be inferred from the nature of the acts done because: (1) Nelson personally advised
19    the Keto Does and Beyond Global Inc. on how to run the scam and on their marketing, in
20    particular in the onboarding process and in live chats; (2) Nelson directed, controlled, and
21    supervised TFL’s conduct, including the ten items listed in the conspiracy claim in the First
22    Cause of Action as to TFL, which are incorporated herein by reference; (3) Nelson
23    personally responded to BBB complaints as to the Keto Products, including by describing
24    TFL’s nominal policy of cancelling business relationships with companies “accused of
25    fraudulent business practices,” but then did nothing to investigate or cancel the
26    relationship; (4) Nelson was aware of the BBB investigation since 2017 but continued to
27    cause TFL to work with clients he knew to be committing fraud; (5) Nelson personally
28    recruited clients he knew to be committing fraud at conferences; (6) Nelson was contacted
                                                 87
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.551 Page 88 of 167



1     by local media regarding the InstaKeto product but again failed to enforce TFL’s nominal
2     policy as to fraudulent business practices; and (7) Nelson advised his co-conspirators on
3     how to structure the shipments to enable the fraud to avoid VISA and Mastercard rules.
4     The agreement can be inferred from the relationship between the parties because of the
5     close consulting relationship, because of the length of the business relationship, because it
6     was structured such that TFL was contracting with numerous shell companies individually
7     despite knowing it was actually working for other John Doe(s), and because of Nelson’s
8     role in onboarding clients and in controlling TFL’s activities. The agreement can be
9     inferred from the interests of the co-conspirators because Nelson owns TFL, and TFL
10    received payment according to how many items it shipped, and therefore he had incentive
11    to encourage the shipment of as many items as possible regardless of whether they were
12    actually ordered. There was at least a tacit agreement to commit the wrongful acts because
13    Nelson was repeatedly informed of these wrongful acts, and yet he did not quit shipping
14    the products or terminate the business relationship despite telling customers complaining
15    about Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship
16    with any company that has been accused of fraudulent business practices.”
17          228. Nelson agreed to cooperate in the commission of these wrongful acts and
18    committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
19    all of the activities identified as substantial assistance and encouragement in the aiding and
20    abetting section of the First Cause of Action, which is incorporated by reference here.
21    Nelson acted in concert with his co-conspirators, as explained therein.
22          229. Nelson was aware that his co-conspirators planned to commit these CLRA
23    violations, and he knew of the unlawful purpose of the conspiracy, as described supra in
24    the aiding and abetting section of the First Cause of Action as to Nelson, which is
25    incorporated here by reference. Nelson acted in furtherance of his own financial gain, in
26    that TFL was paid for its services by Beyond Global Inc. and the Keto Doe Defendants and
27    made money each time a customer was injured, and Nelson further profited by providing
28    other services through other companies he owned such as Skinutra. Nelson owed duties to
                                                 88
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.552 Page 89 of 167



1     Plaintiffs and the Class, including a duty not to commit fraud, a duty not to commit
2     intentional torts, a general duty of due care to avoid exposing Plaintiffs and the Class to
3     foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties not to injure
4     Plaintiffs and the Class by violating California and Federal laws, and general duties of care
5     arising from his role in TFL’s relationship with and interaction with Plaintiffs and the
6     Class.
7              230. Pursuant to Cal. Civ. Code § 1780(d), Plaintiffs have attached its affidavit of
8     venue hereto as Exhibit 2.
9              231. As a result of Defendants’ violations of the CLRA, Plaintiffs and the Class
10    have suffered irreparable harm and seek injunctive relief prohibiting further violations of
11    the CLRA. Plaintiffs and the Class also seek to recover their attorneys’ fees and costs.
12             232. Ms. Sihler and Ms. Bavencoff have standing to seek injunctive relief because
13    they may be injured by the Defendants’ conduct in the future. Defendants appear to be
14    cycling through product names and product types, and on information and belief, have been
15    running other “straight sale” scams. Defendants may present other offers that result in
16    fraudulent billing and which would be difficult to detect or identify as coming from them.
17    Defendants also have Ms. Sihler’s and Ms. Bavencoff’s personal information and could try
18    to use their personal information for nefarious purposes without their consent, just as they
19    did in the past.
20             233. Under Cal. Civ. Code § 1782(d), Plaintiffs may without prior notification file
21    a complaint alleging violations of the CLRA that seeks injunctive relief only. If the
22    Plaintiffs later send a CLRA notification letter and the defendant does not remedy the
23    CLRA violations within 30 days of notification, the Plaintiffs may amend their CLRA
24    causes of action without leave of court to add claims for damages.
25             234. Pursuant to §1782 of the CLRA, Plaintiff sent CLRA letters to the named
26    Defendants on September 8, 2020. Defendants failed to adequately respond to Plaintiffs’
27    demands within 30 days of the letters pursuant to §1782 of the CLRA. Plaintiff and the
28
                                                   89
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.553 Page 90 of 167



1     Class therefore also seek actual damages, punitive damages, restitution, and any other relief
2     that the Court deems proper pursuant to the CLRA.
3                                     SECOND CAUSE OF ACTION
4                         Violation of the California False Advertising Law
5                                  Cal. Bus. & Prof. Code §§ 17500, et seq.
6            235. Plaintiffs incorporate all preceding and subsequent paragraphs by reference as
7     if set forth fully herein.
8            236. Plaintiffs bring this claim individually and on behalf of the Class.
9            237. Pursuant to California Business and Professions Code § 17500, et seq., it is
10    unlawful to engage in advertising “which is untrue or misleading, and which is known, or
11    which by the exercise of reasonable care should be known, to be untrue or misleading . . .
12    [or] to so make or disseminate or cause to be so made or disseminated any such statement
13    as part of a plan or scheme with the intent not to sell that personal property or those
14    services, professional or otherwise, so advertised at the price stated therein, or as so
15    advertised.”
16           238. Defendants have violated § 17500, et seq., in particular as described herein
17    through the false celebrity endorsements, the false advertised prices of the products, the
18    omissions regarding their “false front” websites, their presentation of the “false front”
19    websites to banks and credit card companies, the representations regarding limited supply,
20    their efforts to make it difficult to obtain refunds, the “free” bottles representations, the
21    false representation that the additional bottles of product would cost $0.00 with the
22    purchase of two or more bottles, and the false presentation of websites as news articles
23    described herein.
24           239. Pursuant to California Business and Professions Code § 17505, “No person
25    shall state, in an advertisement of his goods, that he is a producer, manufacturer, processor,
26    wholesaler, or importer, or that he owns or controls a factory or other source of supply of
27    goods, when such is not the fact, and no person shall in any other manner misrepresent the
28    character, extent, volume, or type of his business.”
                                                     90
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.554 Page 91 of 167



1           240. Defendants have violated § 17505, in particular through their representations
2     of limited supply, the “false front” website, the false celebrity endorsements, and the false
3     presentation of websites as news articles described herein.
4           241. Defendants misled consumers by making misrepresentations and untrue
5     statements about their products as described herein.
6           242. Defendants misled consumers by omitting material information which they
7     were under a duty to disclose as described herein. Defendants were under a duty to disclose
8     this material information to Plaintiffs and the Class Members.
9           243. Defendants knew, or by the exercise of reasonable care should have known,
10    that their representations and omissions were untrue and misleading, and deliberately made
11    the aforementioned representations and omissions in order to deceive reasonable
12    consumers like Plaintiffs and other Class Members. In particular and inter alia, this is
13    evidenced by the numerous negative reviews online regarding these products and others
14    which were specifically directed at the Defendants or their companies by name, by
15    customer complaints which, on information and belief, were communicated directly to the
16    Defendants by victims, by the outlandishness of the conduct described and of the stories
17    the Defendants concocted regarding celebrity endorsements, including the judging panel
18    on Shark Tank, Jennifer Hudson, Wendy Williams, Drew Carey, and others, the significant
19    publicity these illegal schemes have received, prior FTC actions and criminal prosecutions
20    against similar enterprises, and the fact that the prevalence and illegality of these activities
21    is well known in the affiliate marketing and direct marketing industries.
22          244. As a direct and proximate result of Defendants’ misleading and false
23    advertising, Plaintiffs and the other Class Members have suffered injury in fact and have
24    lost money or property, time, and attention. Plaintiffs reasonably relied upon Defendants’
25    representations regarding their products. In reasonable reliance on Defendants’ false
26    representations, Plaintiffs and other Class Members purchased the products at issue and
27    paid more for those products than they would have had they been aware that Defendants’
28    representations were false. Plaintiffs and other Class Members ended up with Products that
                                                  91
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.555 Page 92 of 167



1     were overpriced, inaccurately marketed, and did not have the characteristics, qualities, or
2     value promised by Defendants, and therefore Plaintiffs and other Class Members have
3     suffered injury in fact.
4           245. Defendants’ representations were material to the decision of Plaintiffs and the
5     Class Members to purchase Defendants’ products, and a reasonable person would have
6     attached importance to the truth or falsity of the representations made by the Defendants
7     in determining whether to purchase the Defendants’ products. The suggestion that the
8     products were endorsed by celebrities and magazines was a factor in Ms. Sihler’s and Ms.
9     Bavencoff’s purchases and tended to lend credibility to the Keto products, and a reasonable
10    consumer who knew this was false would not have purchased the products. With respect
11    to the omissions by Defendants as described herein, those omissions were material and
12    Plaintiffs and the Class Members would have behaved differently if the information had
13    been disclosed. Had Defendants disclosed the omitted information, that the consumers
14    would be overcharged for bottles they never ordered nor consented to purchasing, that there
15    was not a limited supply, and that Defendants intended to use the “false front” websites to
16    defraud the consumers’ banks and credit card companies if they attempted a chargeback,
17    Plaintiffs and the Class Members would have been aware of these facts and would not have
18    purchased the products from Defendants or would not have paid the same price for those
19    products.
20          246. Defendants advertised to Plaintiffs and other Class Members, through written
21    representations and omissions made by Defendants and their employees that the Keto
22    Products would be of a particular nature and quality.
23          247. Defendant Beyond Global Inc., as well as the Keto Doe Defendants, directly
24    violated the FAL. Those defendants sold and distributed the Keto Products, operated
25    ultrafastketoboost.com and instaketo.com, as well as the “false fronts,” and worked with
26    other John Doe affiliates and affiliate networks to create fake celebrity advertisements.
27          248. Aiding and Abetting (TFL): Defendant The Fulfillment Lab, Inc. aided and
28    abetted Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus
                                                  92
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.556 Page 93 of 167



1     also responsible for and liable for their conduct under this Cause of Action. The Fulfillment
2     Lab, Inc. knew about these violations of the FAL and knew that these misrepresentations
3     were being made to Plaintiffs and the Class.
4           249. TFL knew of the FAL violations and misrepresentations involving the Keto
5     Products from the very beginning of the wrongful conduct. Plaintiff incorporates by
6     reference the facts and allegations outlined in the Aiding and Abetting portion of the First
7     Cause of Action as to TFL’s knowledge. In addition to the BBB reviews specific to the
8     Keto Products and the local news story, other circumstantial evidence about its business
9     practices supports this allegation. As described herein, TFL acted as the returns processor
10    for the Keto Products, and it was made aware of the FAL violations and misrepresentations
11    through customer complaints. TFL provided its custom software to Beyond Global Inc.
12    and the Keto Doe Defendants, integrated that software into ultrafastketoboost.com and
13    instaketo.com, meaning it was aware of all of the misrepresentations on those websites.
14    TFL further directly runs advertising campaigns for its customers and assists in that
15    advertising, including for Beyond Global Inc. and the Keto Doe Defendants, meaning that
16    it was aware of the fake celebrity advertisements and other misrepresentations described
17    herein as being part of the sales funnel. TFL was further familiar with schemes like this
18    generally because it specifically targeted scammers as customers and recruited them as
19    clients at conferences. TFL further acted as consultants for Beyond Global Inc. and the
20    Keto Doe Defendants in their scam, and in that role was necessarily aware of how the scam
21    worked. Plaintiff incorporates by reference the facts from the First Cause of Action
22    regarding the Mastercard rule changes, which TFL was aware of and intentionally designed
23    its clients’ shipments to circumvent. TFL further had an onboarding process and live
24    customer chats resulting in its knowledge of the wrongs. TFL further had a policy of
25    signing separate contracts with each shell company meaning it knew of the merchant
26    account scheme and false fronts. The Fulfillment Lab, Inc. knew these violations and
27    misrepresentations were a breach of duty to Plaintiffs and the Class because it knew
28    Beyond Global Inc. and the Keto Doe Defendants were committing fraud, intentional torts,
                                                 93
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.557 Page 94 of 167



1     were exposing Plaintiff and the Class to harms TFL could foresee, and TFL knew they
2     were not being treated with due care but instead were being intentionally defrauded.
3           250. The Fulfillment Lab, Inc. gave substantial assistance and encouragement to
4     Beyond Global Inc., the Keto Doe Defendants, and other John Does by: shipping the Keto
5     Products, providing access to their fulfillment software and integrating it with the
6     ultrafastketoboost.com and instaketo.com websites, providing white label product services,
7     providing advice and encouragement, including advice on how to market the products and
8     advice on how to structure the shipments to enable the fraud to avoid VISA and Mastercard
9     rules, providing marketing resources and articles, handling returns and complaints, directly
10    running advertising campaigns, acting as general consultants advising on how to run the
11    scam, and using their strategic partnerships to refer them to other service providers. The
12    Fulfillment Lab, Inc.’s conduct was a substantial factor in causing harm to Plaintiffs and
13    the Class. The shipping services and shipping of the unordered products were a necessary
14    fig leaf to avoid detection of the fraud and to enable victims’ credit cards and bank accounts
15    to be billed without chargebacks being issued by their banks, and by knowingly shipping
16    more bottles than consumers actually ordered TFL enabled the other defendants to issue
17    unauthorized charges for more than the consumers agreed to. Without TFL’s assistance,
18    Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
19    operated—they could not have shipped the products, they would not have had products to
20    ship because of the white label services, they would not have been able to target customers
21    using the software data, and they would not have had TFL’s advice on how to avoid new
22    card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
23    Class would not have occurred but for The Fulfillment Lab, Inc.’s conduct because the
24    scam would have been quickly flagged as fraud and the merchant accounts cancelled
25    without these shipping services to provide the “fig leaf” of a purported product sale. The
26    Fulfillment Lab’s conduct was a proximate cause of the injuries to Plaintiffs and the Class
27    because the injuries were direct and reasonably foreseeable results of the conduct, in that
28    TFL knew how the scam worked and knew about the misrepresentations made on the
                                                 94
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.558 Page 95 of 167



1     websites, and it was reasonably foreseeable that providing this assistance would result in
2     customers being billed for products they did not order and which were deceptively
3     marketed. The Fulfillment Lab, Inc. had specific intent to facilitate the wrongful conduct
4     by Beyond Global Inc., the Keto Doe Defendants, and other John Does and consciously
5     decided to participate in that tortious conduct, as evidenced by its recruitment of scammers
6     at conferences, its continued participation despite consumer complaints and investigations
7     by the BBB and the media, and the other facts suggesting its knowledge.
8           251. Even if it did not have knowledge of the wrongful conduct, The Fulfillment
9     Lab, Inc. is separately responsible for and liable for the FAL violations and
10    misrepresentations by Beyond Global Inc., the Keto Doe Defendants, and other John Does
11    as an aider and abettor because it gave them substantial assistance in achieving the tortious
12    result and its own conduct, separately considered, constitutes a breach of duty to Plaintiff
13    and the Class. The Fulfillment Lab, Inc. owed duties to Plaintiffs and the Class, including
14    a duty not to commit fraud, a duty not to commit intentional torts, a general duty of due
15    care to avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed
16    under Cal. Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating
17    California and Federal laws, and general duties of care arising from its relationship with
18    and interaction with Plaintiffs and the Class. The Fulfillment Lab, Inc.’s own conduct,
19    separately considered, breached these duties because it directly committed torts against
20    Plaintiff and the Class, namely violations of the UCL “unlawful prong” described in the
21    Fourth Cause of Action (specifically, mail fraud, violations of the Sherman Food, Drug, &
22    Cosmetic Law, and violations of the Federal Food, Drug, & Cosmetic Act) and violations
23    of RICO as described in the Fifth Cause of Action. As described above, it gave them
24    substantial assistance in achieving the tortious result.
25          252. Aiding and Abetting (Nelson): Defendant Rick Nelson aided and abetted
26    Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus also
27    responsible for and liable for their conduct under this Cause of Action. Plaintiff
28    incorporates by reference the facts and allegations outlined in the Aiding and Abetting
                                                  95
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.559 Page 96 of 167



1     portion of the First Cause of Action as to Nelson’s knowledge. Mr. Nelson knew about
2     these violations of the FAL and knew that these misrepresentations were being made to
3     Plaintiffs and the Class. In particular and as described supra, Mr. Nelson knew because of
4     his involvement in responding to BBB complaints, because of being questioned by local
5     media, because of his personal attendance at conferences recruiting scammers as clients,
6     because of his role as CEO, because of his involvement in live chat meetings and
7     onboarding, and because of the length of the business relationship with Beyond Global Inc.
8     and the Keto Doe Defendants. Nelson knew of the FAL violations and misrepresentations
9     involving the Keto Products from the very beginning of the wrongful conduct. Nelson
10    knew these violations and misrepresentations were a breach of duty to Plaintiffs and the
11    Class because he knew Beyond Global Inc. and the Keto Doe Defendants were committing
12    fraud, intentional torts, were exposing Plaintiff and the Class to harms he could foresee,
13    and he knew they were not being treated with due care but instead were being intentionally
14    defrauded.
15          253. Nelson gave substantial assistance and encouragement to Beyond Global Inc.,
16    the Keto Doe Defendants, and other John Does by: directing, controlling, and supervising
17    TFL’s conduct described herein, including shipping the Keto Products, providing access to
18    their fulfillment software and integrating it with the ultrafastketoboost.com and
19    instaketo.com websites, providing white label product services, providing marketing
20    resources and articles, handling returns and complaints, directly running advertising
21    campaigns, acting as general consultants advising on how to run the scam, and using their
22    strategic partnerships to refer them to other service providers. Nelson personally was
23    involved in providing advice and encouragement, both as part of the onboarding process
24    and in live chat meetings, including advice on how to market the products and advice on
25    how to structure the shipments to enable the fraud to avoid VISA and Mastercard rules.
26    Nelson’s conduct was a substantial factor in causing harm to Plaintiffs and the Class. The
27    shipping services and shipping of the unordered products were a necessary fig leaf to avoid
28    detection of the fraud and to enable victims’ credit cards and bank accounts to be billed
                                                 96
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.560 Page 97 of 167



1     without chargebacks being issued by their banks, and by causing TFL to knowingly ship
2     more bottles than consumers actually ordered Nelson enabled the other defendants to issue
3     unauthorized charges for more than the consumers agreed to. Without Nelson’s assistance,
4     Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
5     operated—they could not have shipped the products, they would not have had products to
6     ship because of the white label services, they would not have been able to target customers
7     using the software data, and they would not have had Nelson’s advice on how to avoid new
8     card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
9     Class would not have occurred but for Nelson’s conduct because the scam would have been
10    quickly flagged as fraud and the merchant accounts cancelled without these shipping
11    services to provide the “fig leaf” of a purported product sale. Nelson’s conduct was a
12    proximate cause of the injuries to Plaintiffs and the Class because the injuries were direct
13    and reasonably foreseeable results of the conduct, in that Nelson knew how the scam
14    worked and knew about the misrepresentations made on the websites, and it was reasonably
15    foreseeable that providing this assistance would result in customers being billed for
16    products they did not order and which were marketed in violation of the FAL. Nelson had
17    specific intent to facilitate the wrongful conduct by Beyond Global Inc., the Keto Doe
18    Defendants, and other John Does and consciously decided to participate in that tortious
19    conduct, as evidenced by his recruitment of scammers at conferences, his continued
20    participation despite consumer complaints and investigations by the BBB and the media,
21    and the other facts suggesting his knowledge.
22          254. Even if he did not have knowledge of the wrongful conduct, Nelson is
23    separately responsible for and liable for the FAL violations and misrepresentations by
24    Beyond Global Inc., the Keto Doe Defendants, and other John Does as an aider and abettor
25    because he gave them substantial assistance in achieving the tortious result and his own
26    conduct, separately considered, constitutes a breach of duty to Plaintiff and the Class.
27    Nelson owed duties to Plaintiffs and the Class, including a duty not to commit fraud, a duty
28    not to commit intentional torts, a general duty of due care to avoid exposing Plaintiffs and
                                                 97
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.561 Page 98 of 167



1     the Class to foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties
2     not to injure Plaintiffs and the Class by violating California and Federal laws, and general
3     duties of care arising from TFL’s relationship with and interaction with Plaintiffs and the
4     Class. Nelson’s own conduct, separately considered, breached these duties because he
5     directly committed torts against Plaintiff and the Class, namely violations of the UCL
6     “unlawful prong” described in the Fourth Cause of Action (specifically, mail fraud,
7     violations of the Sherman Food, Drug, & Cosmetic Law, and violations of the Federal
8     Food, Drug, & Cosmetic Act) and violations of RICO as described in the Fifth Cause of
9     Action. As described above, Nelson gave them substantial assistance in achieving the
10    tortious result.
11           255. Conspiracy (General Allegations): Defendants were part of a conspiracy to
12    commit tortious conduct in violation of the FAL. The wrongful FAL violations were
13    directly committed by Beyond Global Inc., the Keto Doe Defendants, and other John Does.
14    The conspiracy was in existence between The Fulfillment Lab Inc., Rick Nelson, the Keto
15    Doe Defendants, and other John Does at least as of February 20, 2018, when
16    thesuperbooster.com (one of the false fronts) was first registered. On information and
17    belief, and based on Nelson’s comments that TFL seeks long term client relationships, the
18    conspiracy was formed prior to that date. Beyond Global Inc. joined the conspiracy in July
19    2019, but the John Doe(s) behind it were part of the conspiracy prior to that date. The
20    conspiracy operated at a high level as follows: the Keto Does and Beyond Global Inc.
21    created the products in conjunction with TFL and Nelson as part of TFL’s white label
22    product program; the Keto Does/Beyond Global Inc. created the websites, false fronts,
23    signed up for merchant accounts with shell companies, and sent false front websites to
24    banks; the Keto Does and Beyond Global Inc. marketed the products with advice and
25    assistance from TFL and Nelson; Nelson personally advised the Keto Does and Beyond
26    Global Inc. on how to run the scam and on their marketing; Nelson directed, controlled,
27    and supervised TFL’s conduct; TFL shipped the products and provided other services in
28    support of the scheme; and other John Does were hired by the Keto Does and Beyond
                                                 98
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.562 Page 99 of 167



1     Global Inc. to perform other support services and to create “affiliate advertising” sending
2     victims to the websites. Each Defendants’ role in the conspiracy is described in further
3     detail in this Complaint in the sections on each Defendant, which are incorporated here by
4     reference.
5           256. The conspiracy damaged Plaintiffs and the Class, in that they lost money or
6     property, time, and attention, were billed for products they did not order, and paid more for
7     products than they would have had they been aware that Defendants’ representations were
8     false. Plaintiffs and other Class Members ended up with Products that were overpriced,
9     inaccurately marketed, and did not have the characteristics, qualities, or value promised by
10    Defendants, and therefore suffered injury in fact.
11          257. Conspiracy (TFL): Defendant The Fulfillment Lab Inc. was part of a
12    conspiracy to commit the FAL violations described herein. TFL agreed with Beyond
13    Global Inc., the Keto Doe Defendants, and other John Does to commit these wrongful acts,
14    and intended that these wrongful acts be committed. Such agreement is implied by the
15    conduct of the parties and can be inferred from the nature of the acts done, as explained in
16    the conspiracy section as to TFL in the First Cause of Action, which is incorporated by
17    reference herein. The agreement can be inferred from the relationship between the parties
18    because of the close consulting relationship, because of the length of the business
19    relationship, and because it was structured such that TFL was contracting with numerous
20    shell companies individually despite knowing it was actually working for other John
21    Doe(s). The agreement can be inferred from the interests of the co-conspirators because
22    TFL received payment according to how many items it shipped, and therefore had incentive
23    to encourage the shipment of as many items as possible regardless of whether they were
24    actually ordered. There was at least a tacit agreement to commit the wrongful acts because
25    TFL was repeatedly informed of these wrongful acts, and yet it did not quit shipping the
26    products or terminate the business relationship despite telling customers complaining about
27    Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship with
28    any company that has been accused of fraudulent business practices.”
                                                 99
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.563 Page 100 of 167



1           258. TFL agreed to cooperate in the commission of these wrongful acts and
2     committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
3     all of the activities identified as substantial assistance and encouragement in the aiding and
4     abetting section of the First Cause of Action, which is incorporated by reference here. TFL
5     acted in concert with its co-conspirators, as explained therein.
6           259. TFL was aware that its co-conspirators planned to commit these FAL
7     violations, and it knew of the unlawful purpose of the conspiracy, as described supra in the
8     aiding and abetting section of the First Cause of Action as to TFL, which is incorporated
9     here by reference. TFL acted in furtherance of its own financial gain, in that it was paid for
10    its services by Beyond Global Inc. and the Keto Doe Defendants and made money each
11    time a customer was injured. TFL owed duties to Plaintiffs and the Class, including a duty
12    not to commit fraud, a duty not to commit intentional torts, a general duty of due care to
13    avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed under Cal.
14    Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating California and
15    Federal laws, and general duties of care arising from its relationship with and interaction
16    with Plaintiffs and the Class.
17          260. Conspiracy (Nelson): Defendant Nelson was part of a conspiracy to commit
18    the FAL violations described herein. Nelson agreed with Beyond Global Inc., the Keto Doe
19    Defendants, and other John Does to commit these wrongful acts, and intended that these
20    wrongful acts be committed. Such agreement is implied by the conduct of the parties and
21    can be inferred from the nature of the acts done as explained in the conspiracy section as
22    to TFL in the First Cause of Action, which is incorporated by reference herein. The
23    agreement can be inferred from the relationship between the parties because of the close
24    consulting relationship, because of the length of the business relationship, because it was
25    structured such that TFL was contracting with numerous shell companies individually
26    despite knowing it was actually working for other John Doe(s), and because of Nelson’s
27    role in onboarding clients and in controlling TFL’s activities. The agreement can be
28    inferred from the interests of the co-conspirators because Nelson owns TFL, and TFL
                                                 100
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.564 Page 101 of 167



1     received payment according to how many items it shipped, and therefore he had incentive
2     to encourage the shipment of as many items as possible regardless of whether they were
3     actually ordered. There was at least a tacit agreement to commit the wrongful acts because
4     Nelson was repeatedly informed of these wrongful acts, and yet he did not quit shipping
5     the products or terminate the business relationship despite telling customers complaining
6     about Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship
7     with any company that has been accused of fraudulent business practices.”
8              261. Nelson agreed to cooperate in the commission of these wrongful acts and
9     committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
10    all of the activities identified as substantial assistance and encouragement in the aiding and
11    abetting section of the First Cause of Action, which is incorporated by reference here.
12    Nelson acted in concert with his co-conspirators, as explained therein.
13             262. Nelson was aware that his co-conspirators planned to commit these FAL
14    violations, and he knew of the unlawful purpose of the conspiracy, as described supra in
15    the aiding and abetting section of the First Cause of Action as to Nelson, which is
16    incorporated here by reference. Nelson acted in furtherance of his own financial gain, in
17    that TFL was paid for its services by Beyond Global Inc. and the Keto Doe Defendants and
18    made money each time a customer was injured, and Nelson further profited by providing
19    other services through other companies he owned such as Skinutra. Nelson owed duties to
20    Plaintiffs and the Class, including a duty not to commit fraud, a duty not to commit
21    intentional torts, a general duty of due care to avoid exposing Plaintiffs and the Class to
22    foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties not to injure
23    Plaintiffs and the Class by violating California and Federal laws, and general duties of care
24    arising from his role in TFL’s relationship with and interaction with Plaintiffs and the
25    Class.
26             263. The misleading and false advertising described herein presents a continuing
27    threat to Plaintiffs and the Class Members in that Defendants persist and continue to engage
28    in these practices, and they will not cease doing so unless and until forced to do so by this
                                                  101
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.565 Page 102 of 167



1     Court. Defendants’ conduct will continue to cause irreparable injury to consumers unless
2     enjoined or restrained. Plaintiffs are entitled to injunctive relief ordering Defendants to
3     cease their false advertising, and Plaintiffs and all Class Members are entitled to restitution
4     of the entirety of the Defendants’ revenues associated with their false advertising, or such
5     portion of those revenues as the Court may find equitable.
6                                      THIRD CAUSE OF ACTION
7                           Violation of the Unfair and Fraudulent Prongs
8                              of the California Unfair Competition Law
9                                  Cal. Bus. & Prof. Code §§ 17200, et seq.
10           264. Plaintiffs incorporate all preceding and subsequent paragraphs by reference as
11    if set forth fully herein.
12           265. Plaintiffs bring this claim individually and on behalf of the Class under the
13    “unfair” and “fraudulent” prongs of California’s Unfair Competition Law, Business and
14    Professions Code section 17200, et seq., on behalf of themselves and the Classes against
15    Defendants.
16           266. As alleged herein, Plaintiffs have suffered injury in fact and lost money or
17    property as a result of Defendants’ conduct because Ms. Sihler and Ms. Bavencoff were
18    billed, without their permission, significantly more money than the advertised prices for
19    the Keto Bottles. Plaintiffs suffered their injuries at the time of purchase when Plaintiffs
20    bought the Keto Products that did not deliver the benefits Defendants promised, as well as
21    on the dates their debit and credit cards were billed, without their permission, for additional
22    bottles of product that were supposed to be free.
23           267. The Unfair Competition Law, Business & Professions Code §17200, et seq.
24    (“UCL”) prohibits “unfair competition,” which includes “any unlawful, unfair or
25    fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising
26    and any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of Division
27    7 of the Business and Professions Code.”
28
                                                     102
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.566 Page 103 of 167



1           268. Defendants committed “unfair” business acts or practices by, among other
2     things: (1) engaging in conduct where the utility of such conduct, if any, is outweighed by
3     the gravity of the consequences to Plaintiffs and members of the Classes; (2) engaging in
4     conduct that is immoral, unethical, oppressive, unscrupulous, or substantially injurious to
5     Plaintiffs and members of the Classes; and (3) engaging in conduct that undermines or
6     violates the spirit or intent of the consumer protection laws alleged in this Class Action
7     Complaint.
8           269. The utility of the conduct committed by Defendants and as described herein
9     is nonexistent. There is no utility to falsely suggest to customers that the product has been
10    endorsed by celebrities; to falsely claim that the “media is in a frenzy” about the product;
11    to falsely attribute use of the product to “before” and “after” photographs of individuals
12    with extreme weight loss; to post fake customer reviews about the benefits of the product;
13    to falsely claim there is a limited supply of the product and that the special offers will
14    expire soon; to falsely claim that the formula is patented; and to run a “false front” website
15    that deceives banks and regulators, or to any of the other conduct by Defendants. The harm
16    to consumers caused by this conduct, by contrast, is significant. Defendants’ conduct
17    described herein not only deprived the consumers of the value they were expecting to
18    receive, it also caused them to treat themselves with ineffective products rather than
19    alternative options, deprived them of money, and interfered with their lawful efforts to
20    convince their banks and credit card companies that a fraudulent transaction had occurred.
21          270. Defendants’ conduct as described in this Complaint offends established public
22    policies. Defendants’ conduct violated numerous civil and criminal statutes, as described
23    further herein and in detail in the Fourth Cause of Action. Those statutes exist for a reason:
24    to protect consumers from unfair marketing practices, and in many cases to protect
25    consumers’ health. It is a particularly important public policy issue to avoid these kinds of
26    violations in products that relate to health care or that are ingested into the human body
27    given the risks of such violations.
28
                                                 103
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.567 Page 104 of 167



1           271. Defendants’ conduct as described in this Complaint is immoral, unethical,
2     oppressive, and unscrupulous, as well as substantially injurious to Plaintiffs and the Class.
3     In particular and inter alia, this is evidenced by the outlandishness of the conduct described
4     and of the story Defendants concocted regarding celebrity endorsements, including the
5     judging panel on Shark Tank, Jennifer Hudson, Wendy Williams, Drew Carey, and other
6     celebrities, the significant publicity these illegal free trial schemes have received, prior
7     FTC actions against similar criminal enterprises, and the fact that the illegality of these
8     activities is well known in the affiliate marketing and direct marketing industries, and by
9     the widespread dishonesty present in Defendants’ marketing materials.
10          272. Defendants’ conduct as described in this Complaint violates the letter, spirit,
11    and intent of the consumer protection laws. Their products are marketed dishonestly and
12    in violation of various consumer protection laws, as described herein and in the Causes of
13    Action of this Complaint.
14          273. As detailed herein, Defendants’ unfair and/or fraudulent practices include
15    disseminating false and/or misleading representations, through their marketing and
16    advertising.
17          274. Defendants are aware that the claims or omissions they have made about the
18    Keto Products were and continue to be false and misleading.
19          275. Defendants had an improper motive—profit before accurate marketing—in
20    their practices related to their deceptive practices, as set forth herein.
21          276. There were reasonably available alternatives to further Defendants’ legitimate
22    business interests other than the conduct described herein. For example, Defendants could
23    have removed the false and misleading representations from their advertisements, provided
24    omitted information to Plaintiffs and the other Class Members to avoid any deception, and
25    could have complied with the law rather than violating the statutes as described in
26    Plaintiff’s Fourth Cause of Action.
27          277. As a direct and proximate result of Defendants’ unfair or fraudulent business
28    acts and practices and misleading and false advertising, Plaintiffs and the other Class
                                                   104
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.568 Page 105 of 167



1     Members have suffered injury in fact and have lost money or property, time, and attention.
2     Plaintiffs reasonably relied upon Defendants’ representations regarding their products. In
3     reasonable reliance on Defendants’ false representations, Plaintiffs and other Class
4     Members purchased the products at issue and paid more for those products than they would
5     have had they been aware that Defendants’ representations were false. Plaintiffs and other
6     Class Members ended up with the Keto Products that were overpriced, inaccurately
7     marketed, and did not have the characteristics, qualities, or value promised by Defendants,
8     and therefore Plaintiffs and other Class Members have suffered injury in fact.
9           278. Defendant’s representations were material to the decision of Plaintiffs and the
10    Class Members to purchase Defendant’s products, and a reasonable person would have
11    attached importance to the truth or falsity of the representations made by Defendant in
12    determining whether to purchase Defendant’s products, as described in detail herein. With
13    respect to the omissions by Defendant as described herein, those omissions were material
14    and Plaintiffs and the Class Members would have behaved differently if the information
15    had been disclosed. Had Defendants disclosed the omitted information, Plaintiffs and the
16    Class Members would have been aware of it and would not have purchased the products
17    from Defendant or would not have paid the same price for those products. Similarly, had
18    Defendants not engaged in the unfair and fraudulent business acts or practices described in
19    this Complaint, Plaintiffs and the Class Members would not have purchased the products
20    from Defendant or would not have paid the same price for those products.
21          279. As purchasers and consumers of Defendants’ Products, and as members of the
22    general public who purchased and used the Products and have suffered injury in fact and
23    lost money and property as a result of this unfair competition and unlawful conduct,
24    Plaintiffs and the Class are entitled to and bring this class action seeking all available
25    remedies under the UCL.
26          280. The unfair and unlawful competitive practices described herein presents a
27    continuing threat to Plaintiffs and the Class Members in that Defendants persist and
28    continue to engage in these practices, and will not cease doing so unless and until forced
                                                 105
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.569 Page 106 of 167



1     to do so by this Court. Defendants’ conduct will continue to cause irreparable injury to
2     consumers unless enjoined or restrained. Under Business & Professions Code § 17203,
3     Plaintiffs are entitled to injunctive relief ordering Defendants to cease their unfair
4     competitive practices, and Plaintiffs and all Class Members are entitled to restitution of the
5     entirety of the Defendants’ revenues associated with their unlawful acts and practices, or
6     such portion of those revenues as the Court may find equitable.
7           281. Defendant Beyond Global Inc., as well as the Keto Doe Defendants, directly
8     violated the UCL’s “unfair” and “fraudulent” prongs. Those defendants sold and
9     distributed the Keto Products, operated ultrafastketoboost.com and instaketo.com, as well
10    as the “false fronts,” and worked with other John Doe affiliates and affiliate networks to
11    create fake celebrity advertisements.
12          282. Aiding and Abetting (TFL): Defendant The Fulfillment Lab, Inc. aided and
13    abetted Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus
14    also responsible for and liable for their conduct under this Cause of Action. The Fulfillment
15    Lab, Inc. knew about these violations of the UCL and knew that these misrepresentations
16    were being made to Plaintiffs and the Class.
17          283. TFL knew of the UCL violations and misrepresentations involving the Keto
18    Products from the very beginning of the wrongful conduct. Plaintiff incorporates by
19    reference the facts and allegations outlined in the Aiding and Abetting portion of the First
20    Cause of Action as to TFL’s knowledge. In addition to the BBB reviews specific to the
21    Keto Products and the local news story, other circumstantial evidence about its business
22    practices supports this allegation. As described herein, TFL acted as the returns processor
23    for the Keto Products, and it was made aware of the UCL violations and misrepresentations
24    through customer complaints. TFL provided its custom software to Beyond Global Inc.
25    and the Keto Doe Defendants, integrated that software into ultrafastketoboost.com and
26    instaketo.com, meaning it was aware of all of the misrepresentations on those websites.
27    TFL further directly runs advertising campaigns for its customers and assists in that
28    advertising, including for Beyond Global Inc. and the Keto Doe Defendants, meaning that
                                                 106
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.570 Page 107 of 167



1     it was aware of the fake celebrity advertisements and other misrepresentations described
2     herein as being part of the sales funnel. TFL was further familiar with schemes like this
3     generally because it specifically targeted scammers as customers and recruited them as
4     clients at conferences. TFL further acted as consultants for Beyond Global Inc. and the
5     Keto Doe Defendants in their scam, and in that role was necessarily aware of how the scam
6     worked. Plaintiff incorporates by reference the facts from the First Cause of Action
7     regarding the Mastercard rule changes, which TFL was aware of and intentionally designed
8     its clients’ shipments to circumvent. TFL further had an onboarding process and live
9     customer chats resulting in its knowledge of the wrongs. TFL further had a policy of
10    signing separate contracts with each shell company meaning it knew of the merchant
11    account scheme and false fronts. The Fulfillment Lab, Inc. knew these violations and
12    misrepresentations were a breach of duty to Plaintiffs and the Class because it knew
13    Beyond Global Inc. and the Keto Doe Defendants were committing fraud, intentional torts,
14    were exposing Plaintiff and the Class to harms TFL could foresee, and TFL knew they
15    were not being treated with due care but instead were being intentionally defrauded.
16          284. The Fulfillment Lab, Inc. gave substantial assistance and encouragement to
17    Beyond Global Inc., the Keto Doe Defendants, and other John Does by: shipping the Keto
18    Products, providing access to their fulfillment software and integrating it with the
19    ultrafastketoboost.com and instaketo.com websites, providing white label product services,
20    providing advice and encouragement, including advice on how to market the products and
21    advice on how to structure the shipments to enable the fraud to avoid VISA and Mastercard
22    rules, providing marketing resources and articles, handling returns and complaints, directly
23    running advertising campaigns, acting as general consultants advising on how to run the
24    scam, and using their strategic partnerships to refer them to other service providers. The
25    Fulfillment Lab, Inc.’s conduct was a substantial factor in causing harm to Plaintiffs and
26    the Class. The shipping services and shipping of the unordered products were a necessary
27    fig leaf to avoid detection of the fraud and to enable victims’ credit cards and bank accounts
28    to be billed without chargebacks being issued by their banks, and by knowingly shipping
                                                 107
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.571 Page 108 of 167



1     more bottles than consumers actually ordered TFL enabled the other defendants to issue
2     unauthorized charges for more than the consumers agreed to. Without TFL’s assistance,
3     Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
4     operated—they could not have shipped the products, they would not have had products to
5     ship because of the white label services, they would not have been able to target customers
6     using the software data, and they would not have had TFL’s advice on how to avoid new
7     card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
8     Class would not have occurred but for The Fulfillment Lab, Inc.’s conduct because the
9     scam would have been quickly flagged as fraud and the merchant accounts cancelled
10    without these shipping services to provide the “fig leaf” of a purported product sale. The
11    Fulfillment Lab’s conduct was a proximate cause of the injuries to Plaintiffs and the Class
12    because the injuries were direct and reasonably foreseeable results of the conduct, in that
13    TFL knew how the scam worked and knew about the misrepresentations made on the
14    websites, and it was reasonably foreseeable that providing this assistance would result in
15    customers being billed for products they did not order and which were deceptively
16    marketed. The Fulfillment Lab, Inc. had specific intent to facilitate the wrongful conduct
17    by Beyond Global Inc., the Keto Doe Defendants, and other John Does and consciously
18    decided to participate in that tortious conduct, as evidenced by its recruitment of scammers
19    at conferences, its continued participation despite consumer complaints and investigations
20    by the BBB and the media, and the other facts suggesting its knowledge.
21          285. Even if it did not have knowledge of the wrongful conduct, The Fulfillment
22    Lab, Inc. is separately responsible for and liable for the UCL violations and
23    misrepresentations by Beyond Global Inc., the Keto Doe Defendants, and other John Does
24    as an aider and abettor because it gave them substantial assistance in achieving the tortious
25    result and its own conduct, separately considered, constitutes a breach of duty to Plaintiff
26    and the Class. The Fulfillment Lab, Inc. owed duties to Plaintiffs and the Class, including
27    a duty not to commit fraud, a duty not to commit intentional torts, a general duty of due
28    care to avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed
                                                 108
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.572 Page 109 of 167



1     under Cal. Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating
2     California and Federal laws, and general duties of care arising from its relationship with
3     and interaction with Plaintiffs and the Class. The Fulfillment Lab, Inc.’s own conduct,
4     separately considered, breached these duties because it directly committed torts against
5     Plaintiff and the Class, namely violations of the UCL “unlawful prong” described in the
6     Fourth Cause of Action (specifically, mail fraud, violations of the Sherman Food, Drug, &
7     Cosmetic Law, and violations of the Federal Food, Drug, & Cosmetic Act) and violations
8     of RICO as described in the Fifth Cause of Action. As described above, it gave them
9     substantial assistance in achieving the tortious result.
10          286. Aiding and Abetting (Nelson): Defendant Rick Nelson aided and abetted
11    Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus also
12    responsible for and liable for their conduct under this Cause of Action. Plaintiff
13    incorporates by reference the facts and allegations outlined in the Aiding and Abetting
14    portion of the First Cause of Action as to Nelson’s knowledge. Mr. Nelson knew about
15    these violations of the UCL and knew that these misrepresentations were being made to
16    Plaintiffs and the Class. In particular and as described supra, Mr. Nelson knew because of
17    his involvement in responding to BBB complaints, because of being questioned by local
18    media, because of his personal attendance at conferences recruiting scammers as clients,
19    because of his role as CEO, because of his involvement in live chat meetings and
20    onboarding, and because of the length of the business relationship with Beyond Global Inc.
21    and the Keto Doe Defendants. Nelson knew of the UCL violations and misrepresentations
22    involving the Keto Products from the very beginning of the wrongful conduct. Nelson
23    knew these violations and misrepresentations were a breach of duty to Plaintiffs and the
24    Class because he knew Beyond Global Inc. and the Keto Doe Defendants were committing
25    fraud, intentional torts, were exposing Plaintiff and the Class to harms he could foresee,
26    and he knew they were not being treated with due care but instead were being intentionally
27    defrauded.
28
                                                  109
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.573 Page 110 of 167



1           287. Nelson gave substantial assistance and encouragement to Beyond Global Inc.,
2     the Keto Doe Defendants, and other John Does by: directing, controlling, and supervising
3     TFL’s conduct described herein, including shipping the Keto Products, providing access to
4     their fulfillment software and integrating it with the ultrafastketoboost.com and
5     instaketo.com websites, providing white label product services, providing marketing
6     resources and articles, handling returns and complaints, directly running advertising
7     campaigns, acting as general consultants advising on how to run the scam, and using their
8     strategic partnerships to refer them to other service providers. Nelson personally was
9     involved in providing advice and encouragement, both as part of the onboarding process
10    and in live chat meetings, including advice on how to market the products and advice on
11    how to structure the shipments to enable the fraud to avoid VISA and Mastercard rules.
12    Nelson’s conduct was a substantial factor in causing harm to Plaintiffs and the Class. The
13    shipping services and shipping of the unordered products were a necessary fig leaf to avoid
14    detection of the fraud and to enable victims’ credit cards and bank accounts to be billed
15    without chargebacks being issued by their banks, and by causing TFL to knowingly ship
16    more bottles than consumers actually ordered Nelson enabled the other defendants to issue
17    unauthorized charges for more than the consumers agreed to. Without Nelson’s assistance,
18    Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
19    operated—they could not have shipped the products, they would not have had products to
20    ship because of the white label services, they would not have been able to target customers
21    using the software data, and they would not have had Nelson’s advice on how to avoid new
22    card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
23    Class would not have occurred but for Nelson’s conduct because the scam would have been
24    quickly flagged as fraud and the merchant accounts cancelled without these shipping
25    services to provide the “fig leaf” of a purported product sale. Nelson’s conduct was a
26    proximate cause of the injuries to Plaintiffs and the Class because the injuries were direct
27    and reasonably foreseeable results of the conduct, in that Nelson knew how the scam
28    worked and knew about the misrepresentations made on the websites, and it was reasonably
                                                 110
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.574 Page 111 of 167



1     foreseeable that providing this assistance would result in customers being billed for
2     products they did not order and which were marketed in violation of the UCL. Nelson had
3     specific intent to facilitate the wrongful conduct by Beyond Global Inc., the Keto Doe
4     Defendants, and other John Does and consciously decided to participate in that tortious
5     conduct, as evidenced by his recruitment of scammers at conferences, his continued
6     participation despite consumer complaints and investigations by the BBB and the media,
7     and the other facts suggesting his knowledge.
8            288. Even if he did not have knowledge of the wrongful conduct, Nelson is
9     separately responsible for and liable for the UCL violations and misrepresentations by
10    Beyond Global Inc., the Keto Doe Defendants, and other John Does as an aider and abettor
11    because he gave them substantial assistance in achieving the tortious result and his own
12    conduct, separately considered, constitutes a breach of duty to Plaintiff and the Class.
13    Nelson owed duties to Plaintiffs and the Class, including a duty not to commit fraud, a duty
14    not to commit intentional torts, a general duty of due care to avoid exposing Plaintiffs and
15    the Class to foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties
16    not to injure Plaintiffs and the Class by violating California and Federal laws, and general
17    duties of care arising from TFL’s relationship with and interaction with Plaintiffs and the
18    Class. Nelson’s own conduct, separately considered, breached these duties because he
19    directly committed torts against Plaintiff and the Class, namely violations of the UCL
20    “unlawful prong” described in the Fourth Cause of Action (specifically, mail fraud,
21    violations of the Sherman Food, Drug, & Cosmetic Law, and violations of the Federal
22    Food, Drug, & Cosmetic Act) and violations of RICO as described in the Fifth Cause of
23    Action. As described above, Nelson gave them substantial assistance in achieving the
24    tortious result.
25           289. Conspiracy (General Allegations): Defendants were part of a conspiracy to
26    commit tortious conduct in violation of the UCL. The wrongful UCL “unfair” and
27    “fraudulent” prong violations were directly committed by Beyond Global Inc., the Keto
28    Doe Defendants, and other John Does. The conspiracy was in existence between The
                                                 111
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.575 Page 112 of 167



1     Fulfillment Lab Inc., Rick Nelson, the Keto Doe Defendants, and other John Does at least
2     as of February 20, 2018, when thesuperbooster.com (one of the false fronts) was first
3     registered. On information and belief, and based on Nelson’s comments that TFL seeks
4     long term client relationships, the conspiracy was formed prior to that date. Beyond Global
5     Inc. joined the conspiracy in July 2019, but the John Doe(s) behind it were part of the
6     conspiracy prior to that date. The conspiracy operated at a high level as follows: the Keto
7     Does and Beyond Global Inc. created the products in conjunction with TFL and Nelson as
8     part of TFL’s white label product program; the Keto Does/Beyond Global Inc. created the
9     websites, false fronts, signed up for merchant accounts with shell companies, and sent false
10    front websites to banks; the Keto Does and Beyond Global Inc. marketed the products with
11    advice and assistance from TFL and Nelson; Nelson personally advised the Keto Does and
12    Beyond Global Inc. on how to run the scam and on their marketing; Nelson directed,
13    controlled, and supervised TFL’s conduct; TFL shipped the products and provided other
14    services in support of the scheme; and other John Does were hired by the Keto Does and
15    Beyond Global Inc. to perform other support services and to create “affiliate advertising”
16    sending victims to the websites. Each Defendants’ role in the conspiracy is described in
17    further detail in this Complaint in the sections on each Defendant, which are incorporated
18    here by reference.
19          290. The conspiracy damaged Plaintiffs and the Class, in that they lost money or
20    property, time, and attention, were billed for products they did not order, and paid more for
21    products than they would have had they been aware that Defendants’ representations were
22    false. Plaintiffs and other Class Members ended up with Products that were overpriced,
23    inaccurately marketed, and did not have the characteristics, qualities, or value promised by
24    Defendants, and therefore suffered injury in fact.
25          291. Conspiracy (TFL): Defendant The Fulfillment Lab Inc. was part of a
26    conspiracy to commit the UCL violations described herein. TFL agreed with Beyond
27    Global Inc., the Keto Doe Defendants, and other John Does to commit these wrongful acts,
28    and intended that these wrongful acts be committed. Such agreement is implied by the
                                                 112
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.576 Page 113 of 167



1     conduct of the parties and can be inferred from the nature of the acts done, as explained in
2     the conspiracy section as to TFL in the First Cause of Action, which is incorporated by
3     reference herein. The agreement can be inferred from the relationship between the parties
4     because of the close consulting relationship, because of the length of the business
5     relationship, and because it was structured such that TFL was contracting with numerous
6     shell companies individually despite knowing it was actually working for other John
7     Doe(s). The agreement can be inferred from the interests of the co-conspirators because
8     TFL received payment according to how many items it shipped, and therefore had incentive
9     to encourage the shipment of as many items as possible regardless of whether they were
10    actually ordered. There was at least a tacit agreement to commit the wrongful acts because
11    TFL was repeatedly informed of these wrongful acts, and yet it did not quit shipping the
12    products or terminate the business relationship despite telling customers complaining about
13    Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship with
14    any company that has been accused of fraudulent business practices.”
15          292. TFL agreed to cooperate in the commission of these wrongful acts and
16    committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
17    all of the activities identified as substantial assistance and encouragement in the aiding and
18    abetting section of the First Cause of Action, which is incorporated by reference here. TFL
19    acted in concert with its co-conspirators, as explained therein.
20          293. TFL was aware that its co-conspirators planned to commit these UCL
21    violations, and it knew of the unlawful purpose of the conspiracy, as described supra in the
22    aiding and abetting section of the First Cause of Action as to TFL, which is incorporated
23    here by reference. TFL acted in furtherance of its own financial gain, in that it was paid for
24    its services by Beyond Global Inc. and the Keto Doe Defendants and made money each
25    time a customer was injured. TFL owed duties to Plaintiffs and the Class, including a duty
26    not to commit fraud, a duty not to commit intentional torts, a general duty of due care to
27    avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed under Cal.
28    Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating California and
                                                 113
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.577 Page 114 of 167



1     Federal laws, and general duties of care arising from its relationship with and interaction
2     with Plaintiffs and the Class.
3           294. Conspiracy (Nelson): Defendant Nelson was part of a conspiracy to commit
4     the UCL violations described herein. Nelson agreed with Beyond Global Inc., the Keto
5     Doe Defendants, and other John Does to commit these wrongful acts, and intended that
6     these wrongful acts be committed. Such agreement is implied by the conduct of the parties
7     and can be inferred from the nature of the acts done as explained in the conspiracy section
8     as to TFL in the First Cause of Action, which is incorporated by reference herein. The
9     agreement can be inferred from the relationship between the parties because of the close
10    consulting relationship, because of the length of the business relationship, because it was
11    structured such that TFL was contracting with numerous shell companies individually
12    despite knowing it was actually working for other John Doe(s), and because of Nelson’s
13    role in onboarding clients and in controlling TFL’s activities. The agreement can be
14    inferred from the interests of the co-conspirators because Nelson owns TFL, and TFL
15    received payment according to how many items it shipped, and therefore he had incentive
16    to encourage the shipment of as many items as possible regardless of whether they were
17    actually ordered. There was at least a tacit agreement to commit the wrongful acts because
18    Nelson was repeatedly informed of these wrongful acts, and yet he did not quit shipping
19    the products or terminate the business relationship despite telling customers complaining
20    about Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship
21    with any company that has been accused of fraudulent business practices.”
22          295. Nelson agreed to cooperate in the commission of these wrongful acts and
23    committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
24    all of the activities identified as substantial assistance and encouragement in the aiding and
25    abetting section of the First Cause of Action, which is incorporated by reference here.
26    Nelson acted in concert with his co-conspirators, as explained therein.
27          296. Nelson was aware that his co-conspirators planned to commit these UCL
28    violations, and he knew of the unlawful purpose of the conspiracy, as described supra in
                                                 114
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.578 Page 115 of 167



1     the aiding and abetting section of the First Cause of Action as to Nelson, which is
2     incorporated here by reference. Nelson acted in furtherance of his own financial gain, in
3     that TFL was paid for its services by Beyond Global Inc. and the Keto Doe Defendants and
4     made money each time a customer was injured, and Nelson further profited by providing
5     other services through other companies he owned such as Skinutra. Nelson owed duties to
6     Plaintiffs and the Class, including a duty not to commit fraud, a duty not to commit
7     intentional torts, a general duty of due care to avoid exposing Plaintiffs and the Class to
8     foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties not to injure
9     Plaintiffs and the Class by violating California and Federal laws, and general duties of care
10    arising from his role in TFL’s relationship with and interaction with Plaintiffs and the
11    Class.
12                                  FOURTH CAUSE OF ACTION
13                                  Violation of the Unlawful Prong
14                             of the California Unfair Competition Law
15                                  Cal. Bus. & Prof. Code §§ 17200, et seq.
16             297. Plaintiffs incorporate all preceding and subsequent paragraphs by reference as
17    if set forth fully herein.
18             298. Plaintiffs bring this claim under the “unlawful” prong of California’s Unfair
19    Competition Law, Business and Professions Code section 17200, et seq., individually and
20    on behalf of the Class against the Defendants.
21             299. The Unfair Competition Law, Business & Professions Code §17200, et seq.
22    (“UCL”) prohibits “unfair competition,” which includes “any unlawful, unfair or
23    fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising
24    and any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of Division
25    7 of the Business and Professions Code.”
26             300. As detailed in Plaintiffs’ First Cause of Action, the Defendants’ acts and
27    practices are unlawful because they violate the California Consumer Legal Remedies Act,
28    Cal. Civ. Code § 1750, et seq.
                                                    115
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.579 Page 116 of 167



1           301. As detailed in Plaintiffs’ Second Cause of Action, the Defendants’ acts and
2     practices are unlawful because they violate the California False Advertising Law, Business
3     & Professions Code §§ 17500, et seq.
4           302. As detailed in Plaintiffs’ Third Cause of Action, the Defendants’ acts and
5     practices are unlawful because they violate the prongs of California’s Unfair Competition
6     Law, Cal. Bus. & Prof. Code §§ 17200, et seq., which prohibit any “unfair or fraudulent
7     business act or practice and unfair, deceptive, untrue or misleading advertising....”
8                                              Bank Fraud
9                                    In Violation Of 18 U.S. Code § 1344
10          303. The Defendants’ conduct as described herein is unlawful because they have
11    committed bank fraud and conspired to commit multiple counts of bank fraud in violation
12    of 18 U.S. Code § 1344.
13          304. Pursuant to 18 U.S. Code § 1344, “[w]hoever knowingly executes, or attempts
14    to execute, a scheme or artifice (1) to defraud a financial institution; or (2) to obtain any of
15    the moneys, funds, credits, assets, securities, or other property owned by, or under the
16    custody or control of, a financial institution, by means of false or fraudulent pretenses,
17    representations, or promises” is in violation of the statute.
18          305. Pursuant to 18 U.S. Code § 1349, “[a]ny person who attempts or conspires to
19    commit any offense under this chapter shall be subject to the same penalties as those
20    prescribed for the offense, the commission of which was the object of the attempt or
21    conspiracy.”
22          306. The Defendants conspired to commit bank fraud and to receive money
23    obtained from bank fraud in violation of federal law.
24          307. The money obtained by the Defendants through https://ultrafastketoboost.com
25    and https://instaketo.com/ websites was obtained through credit cards or debit cards and
26    was thus under the custody or control of financial institutions (Ms. Sihler’s bank, Bank of
27    America, and Ms. Bavencoff’s credit card company, San Diego County Credit Union).
28    That money was obtained fraudulently. As described in this Complaint, Defendants
                                                  116
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.580 Page 117 of 167



1     intentionally used fake news stories and fake endorsements from celebrities, with the intent
2     that Plaintiffs and other Class Members rely upon them, in order to obtain their debit and
3     credit card numbers for the purpose of fraudulently bill them for bottles of the Keto
4     Products, to which they did not agree to purchase. Defendants intentionally created a “false
5     front” website for the purpose of defrauding banks and credit card companies into believing
6     that customers consented to these charges, when in fact the customers were expressly
7     informed that they would pay the advertised price for Keto Products.
8           308. Moreover, Defendants further “churned” the merchant accounts of various
9     shell companies to deceive banking institutions and prevent them from identifying the
10    billings as fraudulent, which would have enabled the banks to prevent Defendants from
11    continuing to charge their customers. On information and belief, Defendants utilized
12    specialized software to provide them with automated “load balancing,” which enabled
13    Defendants to charge their victims’ credit cards and debit cards using merchant accounts
14    that were not detected by the fraud detection systems.
15          309. Defendants knowingly conspired together to commit these violations and to
16    benefit financially from this illegal scheme.
17          310. Defendants’ actions with respect to the Keto Products as described above are
18    in violation of 18 U.S. Code § 1344 and thus constitute unlawful business acts or practices
19    under the UCL.
20                                           Wire Fraud
21                              In Violation Of 18 U.S. Code § 1343
22          311. Defendants’ conduct as described herein is unlawful because they have
23    committed wire fraud and conspired to commit multiple counts of wire fraud in violation
24    of 18 U.S. Code § 1343.
25          312. Pursuant to 18 U.S. Code § 1343, “[w]hoever, having devised or intending to
26    devise any scheme or artifice to defraud, or for obtaining money or property by means of
27    false or fraudulent pretenses, representations, or promises, transmits or causes to be
28    transmitted by means of wire, radio, or television communication in interstate or foreign
                                                 117
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.581 Page 118 of 167



1     commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing
2     such scheme or artifice” is in violation of the statute.
3           313. Pursuant to 18 U.S. Code § 1349, “[a]ny person who attempts or conspires to
4     commit any offense under this chapter shall be subject to the same penalties as those
5     prescribed for the offense, the commission of which was the object of the attempt or
6     conspiracy.”
7           314. The Defendants conspired to commit wire fraud and to receive money
8     obtained from wire fraud in violation of federal law.
9           315. The Defendants transmitted written communications by means of wire as part
10    of their scheme to defraud, in particular through Internet advertisements, their websites,
11    through telephone communications with consumers which were intended to prevent them
12    from exercising their lawful right to obtain a refund of their money, and through telephone
13    or Internet communications to banks and credit card companies asserting that their charges
14    had been agreed to by customers or that their “false front” websites were the website
15    consumers visited. Those transmissions crossed state lines, at least from Florida to
16    California and other states.
17          316. The        money       obtained     by      the   Defendants       through       the
18    https://ultrafastketoboost.com    and    https://instaketo.com/   websites    was     obtained
19    fraudulently. As described in this Complaint, the Defendants intentionally used fake news
20    stories and fake endorsements from celebrities, with the intent that Plaintiffs and the other
21    Class Members rely upon them, in order to obtain their debit and credit card numbers for
22    the purpose of fraudulently billing them for bottles of the Keto Products, to which they did
23    not agree. Defendants intentionally created a “false front” website for the purpose of
24    defrauding banks and credit card companies into believing that customers consented to
25    these charges, when in fact the customers were expressly informed that they would pay the
26    advertised price for Keto Products. Defendants knowingly conspired together to commit
27    these violations and to benefit financially from this illegal scheme.
28
                                                  118
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.582 Page 119 of 167



1            317. Defendants’ actions with respect to its products as described above are in
2     violation of 18 U.S. Code § 1343 and thus constitute unlawful business acts or practices
3     under the UCL.
4                                             Mail Fraud
5                               In Violation Of 18 U.S. Code § 1341
6            318. Defendants’ conduct as described herein is unlawful because they have
7     committed mail fraud and conspired to commit multiple counts of mail fraud in violation
8     of 18 U.S. Code § 1341.
9            319. Pursuant to 18 U.S. Code § 1341, “[w]hoever, having devised or intending to
10    devise any scheme or artifice to defraud, or for obtaining money or property by means of
11    false or fraudulent pretenses, representations, or promises, or to sell, dispose of, loan,
12    exchange, alter, give away, distribute, supply, or furnish or procure for unlawful use any
13    counterfeit or spurious coin, obligation, security, or other article, or anything represented
14    to be or intimated or held out to be such counterfeit or spurious article, for the purpose of
15    executing such scheme or artifice or attempting so to do, places in any post office or
16    authorized depository for mail matter, any matter or thing whatever to be sent or delivered
17    by the Postal Service, or deposits or causes to be deposited any matter or thing whatever to
18    be sent or delivered by any private or commercial interstate carrier, or takes or receives
19    therefrom, any such matter or thing, or knowingly causes to be delivered by mail or such
20    carrier according to the direction thereon, or at the place at which it is directed to be
21    delivered by the person to whom it is addressed, any such matter or thing” is in violation
22    of the statute.
23           320. Pursuant to 18 U.S. Code § 1349, “[a]ny person who attempts or conspires to
24    commit any offense under this chapter shall be subject to the same penalties as those
25    prescribed for the offense, the commission of which was the object of the attempt or
26    conspiracy.”
27           321. The Defendants here conspired to commit mail fraud and to receive money
28    obtained from mail fraud in violation of federal law.
                                                 119
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.583 Page 120 of 167



1           322. The TFL Defendants transmitted matter or things and took or received matter
2     or things via the Postal Service or private or commercial interstate carriers as part of their
3     scheme to defraud, in particular by shipping products through the mail system to unwitting
4     victims of the scheme with the intent to fraudulently bill them for those products that were
5     not intentionally purchased by their victims, and accepting return packages at their Post
6     Office address in Tampa, Florida, which were shipped across state lines from other states,
7     including from the State of California.
8           323. The money obtained by the Defendants through the through the
9     https://ultrafastketoboost.com    and     https://instaketo.com/   websites    was     obtained
10    fraudulently. As described in this Complaint, the Defendants intentionally used fake news
11    stories and fake endorsements from celebrities, with the intent that Plaintiffs and the Class
12    rely upon them, in order to obtain their debit and credit card numbers for the purpose of
13    fraudulently billing them for additional bottles of the Keto Products, to which they did not
14    agree to purchase. Defendants intentionally created a “false front” website for the purpose
15    of defrauding banks and credit card companies into believing that customers consented to
16    these charges, when in fact the customers were expressly informed that they would pay the
17    advertised price for Keto Products. The Defendants knowingly conspired together to
18    commit these violations and to benefit financially from this illegal scheme.
19          324. Defendants’ actions with respect to their products as described above are in
20    violation of 18 U.S. Code § 1341 and thus constitute unlawful business acts or practices
21    under the UCL.
22               Unlawful Violations of Federal Trade Commission Regulations
23              Concerning Use of Endorsements and Testimonials in Advertising
24                                     16 C.F.R. pt. 255, et seq.
25          325. The Defendants’ acts and practices are unlawful under the California UCL
26    because they violate Federal regulations governing the use of endorsements and
27    testimonials in advertising.
28
                                                 120
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.584 Page 121 of 167



1           326. Pursuant to 16 C.F.R. pt. 255.1(a), “an endorsement may not convey any
2     express or implied representation that would be deceptive if made directly by the
3     advertiser.” Under 16 C.F.R. pt. 255(1)(c), “[a]dvertisers are subject to liability for false or
4     unsubstantiated statements made through endorsements....”
5           327. The term “endorsement” means “any advertising message (including verbal
6     statements, demonstrations, or depictions of the name, signature, likeness or other
7     identifying personal characteristics of an individual or the name or seal of an organization)
8     that consumers are likely to believe reflects the opinions, beliefs, findings, or experiences
9     of a party other than the sponsoring advertiser, even if the views expressed by that party
10    are identical to those of the sponsoring advertiser.” 16 C.F.R. pt. 255(b). “Endorsement”
11    as used by the regulation means both endorsements and testimonials. Id. at 255(c).
12          328. Endorsers include consumers who receive free products from advertisers
13    through their marketing programs. 16 C.F.R. pt. 255, Example 8. Endorsers also include
14    third party bloggers who are compensated in any way by advertisers, and advertisers are
15    subject to liability for misleading or unsubstantiated representations made by paid
16    endorsers on their websites. 16 C.F.R. pt. 255.1, Example 5.
17          329. Under the regulations, advertisers have a duty to train endorsers and to
18    monitor their statements, and to take necessary steps to halt continued publication of
19    deceptive representations by endorsers: “In order to limit its potential liability, the
20    advertiser should ensure that the advertising service provides guidance and training to its
21    bloggers concerning the need to ensure that statements they make are truthful and
22    substantiated. The advertiser should also monitor bloggers who are being paid to promote
23    its products and take steps necessary to halt the continued publication of deceptive
24    representations when they are discovered.” 16 C.F.R. pt. 255.1, Example 5.
25          330. Plaintiffs incorporate by reference the Factual Allegations section of this
26    Complaint.
27          331. As that section describes, the Defendants faked various endorsements from
28    celebrities and other third parties, who in fact have no connection to the product, have not
                                                  121
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.585 Page 122 of 167



1     used it, and did not make the statements and endorsements the Defendants attributed to
2     them.
3             332. Under 16 C.F.R. pt. 255.2(c), “[a]dvertisements presenting endorsements by
4     what are represented, directly or by implication, to be “actual consumers” should utilize
5     actual consumers in both the audio and video, or clearly and conspicuously disclose that
6     the persons in such advertisements are not actual consumers of the advertised product.”
7             333. The Defendants falsely presented endorsements from celebrities as if those
8     celebrities were actual consumers, including photographs of those purported celebrity
9     consumers, as well as fake reviews from other third parties claiming they had significant
10    weight loss as a result of using the Keto Products, including their “before” and “after”
11    photographs.
12            334. Members of the Class were injured by this unlawful conduct and the violations
13    of these regulations, in that Ms. Sihler, Ms. Bavencoff, and the other Class Members would
14    not have purchased the products but for the fake endorsements from celebrities and other
15    third parties, which made the Keto Products seem credible.
16            335. Defendants’ actions with respect to its endorsers as described above are in
17    violation of 16 C.F.R. pt. 255, et seq. and thus constitute unlawful business acts or practices
18    under the UCL.
19                                    Unlawful Violations of the
20                             Sherman Food, Drug, & Cosmetic Law
21                          Cal. Health & Safety Code, §§ 109875, et seq.
22            336. Defendants’ acts and practices are unlawful under the California UCL because
23    they violate the Sherman Food, Drug, & Cosmetic Law.
24            337.   Defendants’ products constitute cosmetics under the Sherman Food, Drug,
25    & Cosmetic Law. Pursuant to Cal. Health & Safety Code § 109900, a “cosmetic” is “any
26    article, or its components, intended to be rubbed, poured, sprinkled, or sprayed on,
27    introduced into, or otherwise applied to, the human body, or any part of the human body,
28    for cleansing, beautifying, promoting attractiveness, or altering the appearance.”
                                                  122
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.586 Page 123 of 167



1     Defendants’ products are cosmetics under this definition because they are ingested into the
2     human body in some form, and the products sold by them are designed to beautify, promote
3     the attractiveness of, and alter the human body’s weight.
4           338. Defendants’ products also constitute drugs under the Sherman Food, Drug, &
5     Cosmetic Law. Pursuant to Cal. Health & Safety Code § 109925, a “drug” includes “[a]n
6     article used or intended for use in the diagnosis, cure, mitigation, treatment, or prevention
7     of disease in human beings or any other animal” and “[a]n article other than food, that is
8     used or intended to affect the structure or any function of the body of human beings or any
9     other animal.” The Defendants’ products are drugs under this definition because they are
10    not food and because they are intended to affect the structure or function of the human
11    body and its cells, and claim to affect such structure or function.
12          339. Defendants’ products also constitute new drugs under the Sherman Food,
13    Drug, & Cosmetic Law. Pursuant to Cal. Health & Safety Code § 109980, a “new drug”
14    includes “[a]ny drug the composition of which is such that the drug is not generally
15    recognized, among experts qualified by scientific training and experience to evaluate the
16    safety and effectiveness of drugs, as safe and effective for use under the conditions
17    prescribed, recommended, or suggested in the labeling or advertising thereof,” or one that
18    “has become so recognized, but that has not, otherwise than in the investigations, been used
19    to a material extent or for a material time under the conditions.” The Defendants’ products
20    are not generally recognized among experts as being safe and effective for the conditions
21    they are advertised to treat.
22          340. Defendants’ representations as described in this Complaint constitute
23    advertisements under the Sherman Food, Drug, & Cosmetic Law. Pursuant to Cal. Health
24    & Safety Code § 109885, an “advertisement” means “any representations, including, but
25    not limited to, statements upon the products, its packages, cartons, and any other container,
26    disseminated in any manner or by any means, for the purpose of inducing, or that is likely
27    to induce, directly or indirectly, the purchase or use of any food, drug, device, or cosmetic.”
28    The representations as described herein were likely to induce, directly or indirectly, the
                                                  123
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.587 Page 124 of 167



1     purchase of the Defendants’ products, which constitute drugs and cosmetics, and they did
2     in fact induce such purchases as described in this Complaint. The representations were
3     disseminated to the Plaintiffs and the Class using various means, including fake online
4     advertisements and on the Defendants’ landing pages.
5           341. Pursuant to Cal. Health & Safety Code § 110390, “[i]t is unlawful for any
6     person to disseminate any false advertisement of any food, drug, device, or cosmetic. An
7     advertisement is false if it is false or misleading in any particular.”
8           342. Pursuant to Cal. Health & Safety Code § 110395, “[i]t is unlawful for any
9     person to manufacture, sell, deliver, hold, or offer for sale any food, drug, device, or
10    cosmetic that is falsely advertised.”
11          343. Defendants violated Cal. Health & Safety Code § 110390 and § 110395 by
12    disseminating false and misleading advertisements, as described in detail throughout this
13    Complaint, and by selling, delivering, and offering for sale their products which were
14    falsely advertised.
15          344. As stated above, Defendants’ products are new drugs under the Sherman
16    Food, Drug, & Cosmetic Law. See Cal. Health & Safety Code § 109980. New drugs are
17    subject to specific approval requirements, and “[n]o person shall sell, deliver, or give away
18    any new drug” unless the statutory requirements are satisfied. Cal. Health & Safety Code
19    § 111550. One way to satisfy the requirements is that the product is a “new drug, and a
20    new drug application has been approved for it and that approval has not been withdrawn,
21    terminated, or suspended under Section 505 of the federal act (21 U.S.C. Sec. 355).” Cal.
22    Health & Safety Code § 111550(a)(1). Another is that “[t]he department has approved a
23    new drug or device application for that new drug or new device and that approval has not
24    been withdrawn, terminated, or suspended.” Cal. Health & Safety Code § 111550(b). The
25    remaining methods are inapplicable to the Defendants’ products, and on information and
26    belief, Defendants have failed to satisfy the approval requirements for a new drug under
27    the Sherman Food, Drug, & Cosmetic Law.
28
                                                  124
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.588 Page 125 of 167



1              345. In addition to the various forms of harm alleged throughout this Complaint,
2     which Plaintiffs incorporate here by reference, this particular violation specifically harmed
3     Plaintiffs and the Class by depriving them of the important and valuable protections of this
4     statutory scheme, by causing them to purchase products whose efficacy and safety had not
5     been verified, and by causing them to purchase the products at issue and pay more for those
6     products than they were worth in the absence of statutory compliance.
7              346. Defendants’ actions with respect to its products as described above are in
8     violation of Cal. Health & Safety Code, §§ 109875, et seq. and thus constitute unlawful
9     business acts or practices under the UCL.
10                                         Unlawful Violations of the
11                                 Federal Food, Drug, and Cosmetic Act
12                                              21 U.S.C. § 301, et seq.
13             347. Defendants’ acts and practices are unlawful under the California UCL because
14    they violate the Federal Food, Drug, and Cosmetic Act.
15             348. Defendants’ products constitute drugs under the Federal Food, Drug, and
16    Cosmetic Act. Pursuant to 21 U.S.C. § 321(g)(1), a “drug” includes “(C) articles (other
17    than food) intended to affect the structure or any function of the body of man or other
18    animals....”
19             349. Defendants’ products are advertised as affecting the structure or function of
20    the human body and are intended to affect the structure or function of the human body.
21    Defendants advertise that their products are the “Easiest Way to Burn Fat” and “Ultra Fast
22    Keto Boost is a dynamic and powerful ketosis dietary supplement that will assist weight
23    loss, promote abdominal fat burn, and support better digestion and sleep.”60 They claim
24    their products contain “a powerful fat burning ketone, BHB” which has been “modified to
25    produce a [sic] instant fat burning solution the natural way.” 61 They further advertise that
26    their Keto Products alter the functionality of the metabolic state in the human body,
27
      60
           https://www.ultrafastketoboost.com
28    61
           Id.
                                                      125
                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.589 Page 126 of 167



1     claiming: “Beta-hydroxybutyrate is the first substrate that kicks the metabolic state of
2     ketosis into action. If you take it, BHB is able to start processing in your body resulting in
3     energy and greatly speed up weight loss by putting your body into ketosis. . . . Ultra Fast
4     Keto Boost with BHB is here to say because of the insurmountable success people are
5     having losing up to 1 lb. of fat per day!”62
6                350. Defendants’ products constitute new drugs under the Federal Food, Drug, and
7     Cosmetic Act. Pursuant to 21 U.S.C. § 321(p)(1), a “new drug” includes “[a]ny drug
8     (except a new animal drug or an animal feed bearing or containing a new animal drug) the
9     composition of which is such that such drug is not generally recognized, among experts
10    qualified by scientific training and experience to evaluate the safety and effectiveness of
11    drugs, as safe and effective for use under the conditions prescribed, recommended, or
12    suggested in the labeling thereof, except that such a drug not so recognized shall not be
13    deemed to be a “new drug” if at any time prior to June 25, 1938, it was subject to the Food
14    and Drugs Act of June 30, 1906, as amended, and if at such time its labeling contained the
15    same representations concerning the conditions of its use....”
16               351. Defendants’ products are not generally recognized among experts as being
17    safe and effective for the conditions they are advertised to treat.
18               352. Pursuant to 21 U.S.C. § 355(a), “No person shall introduce or deliver for
19    introduction into interstate commerce any new drug, unless an approval of an application
20    filed pursuant to subsection (b) or (j) is effective with respect to such drug.”
21               353. On information and belief, Defendants have not filed a new drug application
22    or obtained approval of any of their products from the Food and Drug Administration. As
23    such, it was unlawful for them to introduce or deliver their products into interstate
24    commerce, and all sales or deliveries of their products in the United States were unlawful.
25               354. In addition to the various forms of harm alleged throughout this Complaint,
26    which Plaintiffs incorporate here by reference, this particular violation specifically harmed
27
28    62
           Id.
                                                    126
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.590 Page 127 of 167



1     Plaintiffs and the Class by depriving them of the important and valuable protections of this
2     statutory scheme, by causing them to purchase products whose efficacy and safety had not
3     been verified, and by causing them to purchase the products at issue and pay more for those
4     products than they were worth in the absence of statutory compliance.
5           355. Defendants’ actions with respect to its products as described above are in
6     violation of 21 U.S.C. § 301, et seq. and thus constitute unlawful business acts or practices
7     under the UCL.
8                                     Unlawful Violations of the
9                                  Federal Trade Commission Act
10                                      15 U.S.C. § 41, et seq.
11          356. Pursuant to 15 U.S.C. § 45(a)(1), “[u]nfair methods of competition in or
12    affecting commerce, and unfair or deceptive acts or practices in or affecting commerce, are
13    hereby declared unlawful.”
14          357. Pursuant to 15 U.S.C. § 52(a), “[i]t shall be unlawful for any person,
15    partnership, or corporation to disseminate, or cause to be disseminated, any false
16    advertisement—(1) By United States mails, or in or having an effect upon commerce, by
17    any means, for the purpose of inducing, or which is likely to induce, directly or indirectly
18    the purchase of food, drugs, devices, services, or cosmetics; or (2) By any means, for the
19    purpose of inducing, or which is likely to induce, directly or indirectly, the purchase in or
20    having an effect upon commerce, of food, drugs, devices, services, or cosmetics.”
21          358. Defendant’s products are both drugs and cosmetics.
22          359. As described throughout this Complaint and in the First, Second, and Third
23    Causes of Action, Defendants engaged in unfair methods of competition in or affecting
24    commerce, as well as unfair or deceptive acts or practices in or affecting commerce. The
25    act of selling their products online satisfies the requirement of “in or affecting commerce.”
26          360. As described throughout this Complaint and in the First, Second, and Third
27    Causes of Action, Defendants disseminated false advertisements online and sold their
28    products online, which satisfies the requirement of “in or affecting commerce.” Those
                                                 127
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.591 Page 128 of 167



1     advertisements were intended to induce and did in fact induce the purchase of Defendants’
2     products.
3              361. Defendants’ actions with respect to its products as described above are in
4     violation of the Federal Trade Commission Act, 15 U.S.C. § 41, et seq. and thus constitute
5     unlawful business acts or practices under the UCL.
6                  Unlawful Violations of Federal Trade Commission Regulations
7              Concerning Use of the Word “Free” and Other Similar Representations
8                                       16 C.F.R. pt. 251, et seq.
9              362. Defendants’ acts and practices are unlawful under the California UCL because
10    they violate Federal regulations governing the use of the word “free” and other similar
11    representations in advertising.
12             363. Pursuant to 16 C.F.R. pt. 251.1(a)(2), “[b]ecause the purchasing public
13    continually searches for the best buy, and regards the offer of ‘Free’ merchandise or service
14    to be a special bargain, all such offers must be made with extreme care so as to avoid any
15    possibility that consumers will be misled or deceived.”
16             364. “[A] purchaser has a right to believe that the merchant will not directly and
17    immediately recover, in whole or in part, the cost of the free merchandise or service by
18    marking up the price of the article which must be purchased, by the substitution of inferior
19    merchandise or service, or otherwise.” 16 C.F.R. pt. 251.1(b).
20             365. Because of this right, Federal regulations strictly limit the duration of any
21    ‘free’ offers in any given trade area: “So that a ‘Free’ offer will be special and meaningful,
22    a single size of a product or a single kind of service should not be advertised with a ‘Free’
23    offer in a trade area for more than 6 months in any 12-month period. At least 30 days should
24    elapse before another such offer is promoted in the same trade area. No more than three
25    such offers should be made in the same area in any 12-month period. In such period, the
26    offeror's sale in that area of the product in the size promoted with a ‘Free’ offer should not
27    exceed 50 percent of the total volume of his sales of the product, in the same size, in the
28    area.”
                                                   128
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.592 Page 129 of 167



1           366. On information and belief, Defendants advertised false promotional offers of
2     “Buy 3 Bottles, Get 2 Free” and “Buy 2 Bottles, Get 1 Free” for more than six months from
3     at least February 2018 through the present time, and 100% of the sales were promoted with
4     a “free” offer.
5           367. Offers labeled as “free” must comply with strict Federal disclosure
6     regulations: “When making ‘Free’ or similar offers all the terms, conditions and obligations
7     upon which receipt and retention of the ‘Free’ item are contingent should be set forth
8     clearly and conspicuously at the outset of the offer so as to leave no reasonable probability
9     that the terms of the offer might be misunderstood. Stated differently, all of the terms,
10    conditions and obligations should appear in close conjunction with the offer of ‘Free’
11    merchandise or service. For example, disclosure of the terms of the offer set forth in a
12    footnote of an advertisement to which reference is made by an asterisk or other symbol
13    placed next to the offer, is not regarded as making disclosure at the outset.” 16 C.F.R. pt.
14    251.1(c).
15          368. Defendants failed to comply with these requirements to clearly and
16    conspicuously disclose all terms, conditions, and obligations at the outset because on the
17    https://ultrafastketoboost.com and https://instaketo.com/ landing pages, the terms were not
18    disclosed, false representations were made about the actual prices of the Keto Products,
19    and no disclosures were made to the consumers that they would be billed for five bottles,
20    even though they did not order them nor consented to purchase them.
21          369. Defendants’ actions with respect to their use of the word “free” as described
22    above are in violation of 16 C.F.R. pt. 251, et seq. and thus constitute unlawful business
23    acts or practices under the UCL.
24          370. Defendant Beyond Global Inc., as well as the Keto Doe Defendants, directly
25    violated the UCL’s “unlawful” prong. Those defendants sold and distributed the Keto
26    Products, operated ultrafastketoboost.com and instaketo.com, as well as the “false fronts,”
27    worked with other John Doe affiliates and affiliate networks to create fake celebrity
28
                                                 129
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.593 Page 130 of 167



1     advertisements, and hired TFL to ship the products. They thus are directly liable for
2     violations of every law listed in this Cause of Action.
3           371. Defendants The Fulfillment Lab Inc. and Rick Nelson directly violated the
4     UCL’s unlawful prong, in particular by committing mail fraud by shipping the products,
5     by manufacturing and delivering the products in violation of the Sherman Food, Drug, &
6     Cosmetic Law, and by introducing and delivering for introduction into interstate commerce
7     the products in violation of the Federal Food, Drug, & Cosmetic Act. These acts were
8     committed by TFL, and supervised and controlled by Rick Nelson personally. With respect
9     to the remainder of the laws listed in this Cause of Action, TFL and Nelson are liable under
10    theories of aiding and abetting and conspiracy.
11          372. Aiding and Abetting (TFL): Defendant The Fulfillment Lab, Inc. aided and
12    abetted Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus
13    also responsible for and liable for their conduct under this Cause of Action. The Fulfillment
14    Lab, Inc. knew about these violations of the UCL and knew that these misrepresentations
15    were being made to Plaintiffs and the Class.
16          373. TFL knew of the UCL violations and misrepresentations involving the Keto
17    Products from the very beginning of the wrongful conduct. Plaintiff incorporates by
18    reference the facts and allegations outlined in the Aiding and Abetting portion of the First
19    Cause of Action as to TFL’s knowledge. In addition to the BBB reviews specific to the
20    Keto Products and the local news story, other circumstantial evidence about its business
21    practices supports this allegation. As described herein, TFL acted as the returns processor
22    for the Keto Products, and it was made aware of the UCL violations and misrepresentations
23    through customer complaints. TFL provided its custom software to Beyond Global Inc.
24    and the Keto Doe Defendants, integrated that software into ultrafastketoboost.com and
25    instaketo.com, meaning it was aware of all of the misrepresentations on those websites.
26    TFL further directly runs advertising campaigns for its customers and assists in that
27    advertising, including for Beyond Global Inc. and the Keto Doe Defendants, meaning that
28    it was aware of the fake celebrity advertisements and other misrepresentations described
                                                 130
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.594 Page 131 of 167



1     herein as being part of the sales funnel. TFL was further familiar with schemes like this
2     generally because it specifically targeted scammers as customers and recruited them as
3     clients at conferences. TFL further acted as consultants for Beyond Global Inc. and the
4     Keto Doe Defendants in their scam, and in that role was necessarily aware of how the scam
5     worked. Plaintiff incorporates by reference the facts from the First Cause of Action
6     regarding the Mastercard rule changes, which TFL was aware of and intentionally designed
7     its clients’ shipments to circumvent. TFL further had an onboarding process and live
8     customer chats resulting in its knowledge of the wrongs. TFL further had a policy of
9     signing separate contracts with each shell company meaning it knew of the merchant
10    account scheme and false fronts. TFL also knew of the violations of the Sherman Food,
11    Drug, and Cosmetic Law and the Federal Food, Drug, and Cosmetic Act because it had
12    access to the labels for the products, which make unlawful drug claims. The Fulfillment
13    Lab, Inc. knew these violations and misrepresentations were a breach of duty to Plaintiffs
14    and the Class because it knew Beyond Global Inc. and the Keto Doe Defendants were
15    committing fraud, intentional torts, were exposing Plaintiff and the Class to harms TFL
16    could foresee, and TFL knew they were not being treated with due care but instead were
17    being intentionally defrauded.
18          374. The Fulfillment Lab, Inc. gave substantial assistance and encouragement to
19    Beyond Global Inc., the Keto Doe Defendants, and other John Does by: shipping the Keto
20    Products, providing access to their fulfillment software and integrating it with the
21    ultrafastketoboost.com and instaketo.com websites, providing white label product services,
22    providing advice and encouragement, including advice on how to market the products and
23    advice on how to structure the shipments to enable the fraud to avoid VISA and Mastercard
24    rules, providing marketing resources and articles, handling returns and complaints, directly
25    running advertising campaigns, acting as general consultants advising on how to run the
26    scam, and using their strategic partnerships to refer them to other service providers. The
27    Fulfillment Lab, Inc.’s conduct was a substantial factor in causing harm to Plaintiffs and
28    the Class. The shipping services and shipping of the unordered products were a necessary
                                                 131
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.595 Page 132 of 167



1     fig leaf to avoid detection of the fraud and to enable victims’ credit cards and bank accounts
2     to be billed without chargebacks being issued by their banks, and by knowingly shipping
3     more bottles than consumers actually ordered TFL enabled the other defendants to issue
4     unauthorized charges for more than the consumers agreed to. Without TFL’s assistance,
5     Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
6     operated—they could not have shipped the products, they would not have had products to
7     ship because of the white label services, they would not have been able to target customers
8     using the software data, and they would not have had TFL’s advice on how to avoid new
9     card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
10    Class would not have occurred but for The Fulfillment Lab, Inc.’s conduct because the
11    scam would have been quickly flagged as fraud and the merchant accounts cancelled
12    without these shipping services to provide the “fig leaf” of a purported product sale. The
13    Fulfillment Lab’s conduct was a proximate cause of the injuries to Plaintiffs and the Class
14    because the injuries were direct and reasonably foreseeable results of the conduct, in that
15    TFL knew how the scam worked and knew about the misrepresentations made on the
16    websites, and it was reasonably foreseeable that providing this assistance would result in
17    customers being billed for products they did not order and which were deceptively
18    marketed. The Fulfillment Lab, Inc. had specific intent to facilitate the wrongful conduct
19    by Beyond Global Inc., the Keto Doe Defendants, and other John Does and consciously
20    decided to participate in that tortious conduct, as evidenced by its recruitment of scammers
21    at conferences, its continued participation despite consumer complaints and investigations
22    by the BBB and the media, and the other facts suggesting its knowledge.
23          375. Even if it did not have knowledge of the wrongful conduct, The Fulfillment
24    Lab, Inc. is separately responsible for and liable for the UCL violations and
25    misrepresentations by Beyond Global Inc., the Keto Doe Defendants, and other John Does
26    as an aider and abettor because it gave them substantial assistance in achieving the tortious
27    result and its own conduct, separately considered, constitutes a breach of duty to Plaintiff
28    and the Class. The Fulfillment Lab, Inc. owed duties to Plaintiffs and the Class, including
                                                 132
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.596 Page 133 of 167



1     a duty not to commit fraud, a duty not to commit intentional torts, a general duty of due
2     care to avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed
3     under Cal. Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating
4     California and Federal laws, and general duties of care arising from its relationship with
5     and interaction with Plaintiffs and the Class. The Fulfillment Lab, Inc.’s own conduct,
6     separately considered, breached these duties because it directly committed torts against
7     Plaintiff and the Class, namely violations of the UCL “unlawful prong” described in the
8     Fourth Cause of Action (specifically, mail fraud, violations of the Sherman Food, Drug, &
9     Cosmetic Law, and violations of the Federal Food, Drug, & Cosmetic Act) and violations
10    of RICO as described in the Fifth Cause of Action. As described above, it gave them
11    substantial assistance in achieving the tortious result.
12          376. Aiding and Abetting (Nelson): Defendant Rick Nelson aided and abetted
13    Beyond Global Inc., the Keto Doe Defendants, and other John Does, and is thus also
14    responsible for and liable for their conduct under this Cause of Action. Plaintiff
15    incorporates by reference the facts and allegations outlined in the Aiding and Abetting
16    portion of the First Cause of Action as to Nelson’s knowledge. Mr. Nelson knew about
17    these violations of the UCL and knew that these misrepresentations were being made to
18    Plaintiffs and the Class. In particular and as described supra, Mr. Nelson knew because of
19    his involvement in responding to BBB complaints, because of being questioned by local
20    media, because of his personal attendance at conferences recruiting scammers as clients,
21    because of his role as CEO, because of his involvement in live chat meetings and
22    onboarding, and because of the length of the business relationship with Beyond Global Inc.
23    and the Keto Doe Defendants. Nelson also knew of the violations of the Sherman Food,
24    Drug, and Cosmetic Law and the Federal Food, Drug, and Cosmetic Act because he had
25    access to the labels for the products, which make unlawful drug claims. Nelson knew of
26    the UCL violations and misrepresentations involving the Keto Products from the very
27    beginning of the wrongful conduct. Nelson knew these violations and misrepresentations
28    were a breach of duty to Plaintiffs and the Class because he knew Beyond Global Inc. and
                                                  133
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.597 Page 134 of 167



1     the Keto Doe Defendants were committing fraud, intentional torts, were exposing Plaintiff
2     and the Class to harms he could foresee, and he knew they were not being treated with due
3     care but instead were being intentionally defrauded.
4           377. Nelson gave substantial assistance and encouragement to Beyond Global Inc.,
5     the Keto Doe Defendants, and other John Does by: directing, controlling, and supervising
6     TFL’s conduct described herein, including shipping the Keto Products, providing access to
7     their fulfillment software and integrating it with the ultrafastketoboost.com and
8     instaketo.com websites, providing white label product services, providing marketing
9     resources and articles, handling returns and complaints, directly running advertising
10    campaigns, acting as general consultants advising on how to run the scam, and using their
11    strategic partnerships to refer them to other service providers. Nelson personally was
12    involved in providing advice and encouragement, both as part of the onboarding process
13    and in live chat meetings, including advice on how to market the products and advice on
14    how to structure the shipments to enable the fraud to avoid VISA and Mastercard rules.
15    Nelson’s conduct was a substantial factor in causing harm to Plaintiffs and the Class. The
16    shipping services and shipping of the unordered products were a necessary fig leaf to avoid
17    detection of the fraud and to enable victims’ credit cards and bank accounts to be billed
18    without chargebacks being issued by their banks, and by causing TFL to knowingly ship
19    more bottles than consumers actually ordered Nelson enabled the other defendants to issue
20    unauthorized charges for more than the consumers agreed to. Without Nelson’s assistance,
21    Beyond Global Inc., the Keto Doe Defendants, and other John Does’ scam could not have
22    operated—they could not have shipped the products, they would not have had products to
23    ship because of the white label services, they would not have been able to target customers
24    using the software data, and they would not have had Nelson’s advice on how to avoid new
25    card brand rules designed to flag and prevent the scam. The injuries to Plaintiffs and the
26    Class would not have occurred but for Nelson’s conduct because the scam would have been
27    quickly flagged as fraud and the merchant accounts cancelled without these shipping
28    services to provide the “fig leaf” of a purported product sale. Nelson’s conduct was a
                                                 134
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.598 Page 135 of 167



1     proximate cause of the injuries to Plaintiffs and the Class because the injuries were direct
2     and reasonably foreseeable results of the conduct, in that Nelson knew how the scam
3     worked and knew about the misrepresentations made on the websites, and it was reasonably
4     foreseeable that providing this assistance would result in customers being billed for
5     products they did not order and which were marketed in violation of the UCL. Nelson had
6     specific intent to facilitate the wrongful conduct by Beyond Global Inc., the Keto Doe
7     Defendants, and other John Does and consciously decided to participate in that tortious
8     conduct, as evidenced by his recruitment of scammers at conferences, his continued
9     participation despite consumer complaints and investigations by the BBB and the media,
10    and the other facts suggesting his knowledge.
11           378. Even if he did not have knowledge of the wrongful conduct, Nelson is
12    separately responsible for and liable for the UCL violations and misrepresentations by
13    Beyond Global Inc., the Keto Doe Defendants, and other John Does as an aider and abettor
14    because he gave them substantial assistance in achieving the tortious result and his own
15    conduct, separately considered, constitutes a breach of duty to Plaintiff and the Class.
16    Nelson owed duties to Plaintiffs and the Class, including a duty not to commit fraud, a duty
17    not to commit intentional torts, a general duty of due care to avoid exposing Plaintiffs and
18    the Class to foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties
19    not to injure Plaintiffs and the Class by violating California and Federal laws, and general
20    duties of care arising from TFL’s relationship with and interaction with Plaintiffs and the
21    Class. Nelson’s own conduct, separately considered, breached these duties because he
22    directly committed torts against Plaintiff and the Class, namely violations of the UCL
23    “unlawful prong” described in the Fourth Cause of Action (specifically, mail fraud,
24    violations of the Sherman Food, Drug, & Cosmetic Law, and violations of the Federal
25    Food, Drug, & Cosmetic Act) and violations of RICO as described in the Fifth Cause of
26    Action. As described above, Nelson gave them substantial assistance in achieving the
27    tortious result.
28
                                                 135
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.599 Page 136 of 167



1           379. Conspiracy (General Allegations): Defendants were part of a conspiracy to
2     commit tortious conduct in violation of the UCL. The wrongful UCL “unlawful” prong
3     violations were directly committed by Beyond Global Inc., the Keto Doe Defendants, and
4     other John Does, and violations consisting of mail fraud, violation of the Sherman Food,
5     Drug, & Cosmetic Law, and violation of the Federal Food, Drug, & Cosmetic Act were
6     also directly committed by TFL and Nelson, as described supra. The conspiracy was in
7     existence between The Fulfillment Lab Inc., Rick Nelson, the Keto Doe Defendants, and
8     other John Does at least as of February 20, 2018, when thesuperbooster.com (one of the
9     false fronts) was first registered. On information and belief, and based on Nelson’s
10    comments that TFL seeks long term client relationships, the conspiracy was formed prior
11    to that date. Beyond Global Inc. joined the conspiracy in July 2019, but the John Doe(s)
12    behind it were part of the conspiracy prior to that date. The conspiracy operated at a high
13    level as follows: the Keto Does and Beyond Global Inc. created the products in conjunction
14    with TFL and Nelson as part of TFL’s white label product program; the Keto Does/Beyond
15    Global Inc. created the websites, false fronts, signed up for merchant accounts with shell
16    companies, and sent false front websites to banks; the Keto Does and Beyond Global Inc.
17    marketed the products with advice and assistance from TFL and Nelson; Nelson personally
18    advised the Keto Does and Beyond Global Inc. on how to run the scam and on their
19    marketing; Nelson directed, controlled, and supervised TFL’s conduct; TFL shipped the
20    products and provided other services in support of the scheme; and other John Does were
21    hired by the Keto Does and Beyond Global Inc. to perform other support services and to
22    create “affiliate advertising” sending victims to the websites. Each Defendants’ role in the
23    conspiracy is described in further detail in this Complaint in the sections on each
24    Defendant, which are incorporated here by reference.
25          380. The conspiracy damaged Plaintiffs and the Class, in that they lost money or
26    property, time, and attention, were billed for products they did not order, and paid more for
27    products than they would have had they been aware that Defendants’ representations were
28    false. Plaintiffs and other Class Members ended up with Products that were overpriced,
                                                 136
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.600 Page 137 of 167



1     inaccurately marketed, and did not have the characteristics, qualities, or value promised by
2     Defendants, and therefore suffered injury in fact.
3           381. Conspiracy (TFL): Defendant The Fulfillment Lab Inc. was part of a
4     conspiracy to commit the UCL violations described herein. TFL agreed with Beyond
5     Global Inc., the Keto Doe Defendants, and other John Does to commit these wrongful acts,
6     and intended that these wrongful acts be committed. Such agreement is implied by the
7     conduct of the parties and can be inferred from the nature of the acts done, as explained in
8     the conspiracy section as to TFL in the First Cause of Action, which is incorporated by
9     reference herein. The agreement can be inferred from the relationship between the parties
10    because of the close consulting relationship, because of the length of the business
11    relationship, and because it was structured such that TFL was contracting with numerous
12    shell companies individually despite knowing it was actually working for other John
13    Doe(s). The agreement can be inferred from the interests of the co-conspirators because
14    TFL received payment according to how many items it shipped, and therefore had incentive
15    to encourage the shipment of as many items as possible regardless of whether they were
16    actually ordered. There was at least a tacit agreement to commit the wrongful acts because
17    TFL was repeatedly informed of these wrongful acts, and yet it did not quit shipping the
18    products or terminate the business relationship despite telling customers complaining about
19    Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship with
20    any company that has been accused of fraudulent business practices.”
21          382. TFL agreed to cooperate in the commission of these wrongful acts and
22    committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
23    all of the activities identified as substantial assistance and encouragement in the aiding and
24    abetting section of the First Cause of Action, which is incorporated by reference here. TFL
25    acted in concert with its co-conspirators, as explained therein.
26          383. TFL was aware that its co-conspirators planned to commit these UCL
27    violations, and it knew of the unlawful purpose of the conspiracy, as described supra in the
28    aiding and abetting section of the First Cause of Action as to TFL, which is incorporated
                                                 137
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.601 Page 138 of 167



1     here by reference. TFL acted in furtherance of its own financial gain, in that it was paid for
2     its services by Beyond Global Inc. and the Keto Doe Defendants and made money each
3     time a customer was injured. TFL owed duties to Plaintiffs and the Class, including a duty
4     not to commit fraud, a duty not to commit intentional torts, a general duty of due care to
5     avoid exposing Plaintiffs and the Class to foreseeable harms, the duties imposed under Cal.
6     Civ. Code 1714(a), duties not to injure Plaintiffs and the Class by violating California and
7     Federal laws, and general duties of care arising from its relationship with and interaction
8     with Plaintiffs and the Class.
9           384. Conspiracy (Nelson): Defendant Nelson was part of a conspiracy to commit
10    the UCL violations described herein. Nelson agreed with Beyond Global Inc., the Keto
11    Doe Defendants, and other John Does to commit these wrongful acts, and intended that
12    these wrongful acts be committed. Such agreement is implied by the conduct of the parties
13    and can be inferred from the nature of the acts done as explained in the conspiracy section
14    as to TFL in the First Cause of Action, which is incorporated by reference herein. The
15    agreement can be inferred from the relationship between the parties because of the close
16    consulting relationship, because of the length of the business relationship, because it was
17    structured such that TFL was contracting with numerous shell companies individually
18    despite knowing it was actually working for other John Doe(s), and because of Nelson’s
19    role in onboarding clients and in controlling TFL’s activities. The agreement can be
20    inferred from the interests of the co-conspirators because Nelson owns TFL, and TFL
21    received payment according to how many items it shipped, and therefore he had incentive
22    to encourage the shipment of as many items as possible regardless of whether they were
23    actually ordered. There was at least a tacit agreement to commit the wrongful acts because
24    Nelson was repeatedly informed of these wrongful acts, and yet he did not quit shipping
25    the products or terminate the business relationship despite telling customers complaining
26    about Ultrafast Keto Boost on the BBB website that “TFL carefully reviews its relationship
27    with any company that has been accused of fraudulent business practices.”
28
                                                 138
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.602 Page 139 of 167



1              385. Nelson agreed to cooperate in the commission of these wrongful acts and
2     committed wrongful conduct in furtherance of the conspiracy. Such cooperation includes
3     all of the activities identified as substantial assistance and encouragement in the aiding and
4     abetting section of the First Cause of Action, which is incorporated by reference here.
5     Nelson acted in concert with his co-conspirators, as explained therein.
6              386. Nelson was aware that his co-conspirators planned to commit these UCL
7     violations, and he knew of the unlawful purpose of the conspiracy, as described supra in
8     the aiding and abetting section of the First Cause of Action as to Nelson, which is
9     incorporated here by reference. Nelson acted in furtherance of his own financial gain, in
10    that TFL was paid for its services by Beyond Global Inc. and the Keto Doe Defendants and
11    made money each time a customer was injured, and Nelson further profited by providing
12    other services through other companies he owned such as Skinutra. Nelson owed duties to
13    Plaintiffs and the Class, including a duty not to commit fraud, a duty not to commit
14    intentional torts, a general duty of due care to avoid exposing Plaintiffs and the Class to
15    foreseeable harms, the duties imposed under Cal. Civ. Code 1714(a), duties not to injure
16    Plaintiffs and the Class by violating California and Federal laws, and general duties of care
17    arising from his role in TFL’s relationship with and interaction with Plaintiffs and the
18    Class.
19                                    FIFTH CAUSE OF ACTION
20                             Violation of the Racketeer Influenced and
21                                 Corrupt Organizations Act (“RICO”)
22                                      18 U.S.C. §§ 1961, et seq.
23                                          (All Defendants)
24             387. Plaintiffs incorporate all preceding and subsequent paragraphs by reference as
25    if set forth fully herein.
26             388. Plaintiffs bring this claim individually and on behalf of the Class under the
27    Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961, et
28    seq., on behalf of themselves and the Classes against all Defendants.
                                                    139
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.603 Page 140 of 167



1              389. 18 U.S.C. § 1962(c) provides that “[i]t shall be unlawful for any person
2     employed by or associated with any enterprise engaged in, or the activities of which affect,
3     interstate or foreign commerce, to conduct or participate, directly or indirectly, in the
4     conduct of such enterprise’s affairs through a pattern of racketeering activity or collection
5     of unlawful debt.”
6              390. 18 U.S.C. § 1962(d) provides that “[i]t shall be unlawful for any person to
7     conspire to violate any of the provisions of subsection (a), (b), or (c) of this section.”
8              391. All Defendants have committed violations of these two sections, as described
9     in further detail below.
10             392. Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3), which
11    defines a person as “any individual or entity capable of holding a legal or beneficial interest
12    in property.”
13             393. The TFL Enterprise: TFL constitutes an “enterprise” within the meaning of
14    18 U.S.C. § 1961(4) because it is a corporation (“the TFL enterprise”). TFL’s President,
15    Defendant Nelson, a person, conducted TFL’s affairs through illegal acts, specifically
16    multiple related acts of mail fraud, as well as conspiracy to commit wire fraud and bank
17    fraud.
18             394. The TFL Enterprise has been in operation as a racketeering enterprise since at
19    least July 2017 (the date when a BBB investigation identified TFL as a hub for online free
20    trial scam activity because of repeated complaints about its involvement in fraud). The
21    company itself was formed on March 22, 2012. Defendant Richard Nelson is the CEO of
22    TFL and has operated the company since it was founded. At some point between 2012 and
23    2017, Nelson caused TFL to begin seeking out free trial scammers as clients and to begin
24    engaging in mail fraud on their behalf, as well as conspiring to assist them in committing
25    bank fraud and wire fraud. Nelson was recruiting free trial scammers as customers at the
26    Panama Global Banking Summit at least as of March 8, 2017, when he attended on behalf
27    of TFL as a speaker and sponsor. In 2019, in response to changes in the Mastercard rules,
28
                                                   140
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.604 Page 141 of 167



1     Nelson advised his clients to modify their fraud by shipping multiple underordered
2     products at once to evade rules on subscription/continuity billing.
3           395. The TFL Enterprise qualifies as a closed-ended enterprise because the
4     predicate acts occurred over a period exceeding three years (from March 2017 to the date
5     suit was filed). The TFL Enterprise qualifies as an open-ended enterprise, in that it was
6     actively continuing to commit predicate acts as of the date of the filing of this lawsuit, and
7     it has continued to receive BBB complaints of fraudulent billing post-suit. Its past conduct
8     by its nature poses a threat of repetition not only because the conduct has continued post-
9     suit, but because TFL’s business has been structured around providing support services for
10    clients known to be engaging in fraud, and such clients comprise a large part of TFL’s
11    client base. Committing these predicate acts has become a regular way of doing business
12    at TFL and is thus likely to recur.
13          396.    TFL was providing services to the Keto Doe Defendants at least as of
14    February 2018, when the Ultrafast Keto Boost “false front” was first registered. On
15    information and belief, and based on Nelson’s statements at the Panama Global Banking
16    Summit that TFL seeks extremely long term client relationships as discussed in the aiding
17    and abetting section for Nelson in the First Cause of Action, the relationship between TFL
18    and the Keto Doe Defendants predates this by years. TFL first began providing services to
19    Beyond Global Inc. on or around its date of incorporation on July 16, 2019.
20          397. The services provided by TFL to the Keto Doe Defendants and Beyond Global
21    Inc. are described in the aiding and abetting section as to TFL in the First Cause of Action,
22    which is incorporated by reference. Those services were not routine contracts or the acts
23    of a routine service provider. First, TFL had knowledge of the scam, as described in detail
24    in the aiding and abetting section as to TFL in the First Cause of Action, which is
25    incorporated here by reference. Second, the nature of the services provided rules out any
26    innocent explanation, such as that TFL was a mere shipping company. Those services
27    included directly running advertising campaigns, which required knowledge of the
28    fraudulent ads. The shipments were specifically structured at the advice of TFL and Nelson
                                                  141
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.605 Page 142 of 167



1     as one time five-bottle shipments to avoid new Mastercard rules targeting free trial scams
2     by allowing the charges to be made under a different billing code which would avoid
3     various restrictions. TFL further had a policy of signing separate contracts with each shell
4     company used to create a merchant account, as evidenced by exhibits in a civil suit
5     involving one of TFL’s clients who was criminally indicted in Puerto Rico for running a
6     “free trial” scam. Because the Keto Doe Defendants were operating numerous shell
7     companies, and TFL knew their true identities from its lengthy client onboarding process,
8     when TFL signed separate service contracts with large numbers of these shell companies
9     separately it knew it was providing services to a fraudulent scheme. TFL signed dozens
10    upon dozens of contracts with separate shell companies with nominal owners and
11    executives it had never interacted with to ship the same two products from the same two
12    websites, knowing that its real client for the Keto Products was someone else. There is no
13    innocent explanation for structuring its contracts this way, and both TFL and Nelson were
14    fully aware of the nature of the merchant account scheme both from Nelson’s attendance
15    at the Panama Global Banking Summit and from the Puerto Rico criminal indictment of
16    one of TFL’s clients (which occurred on May 15, 2019, in the midst of TFL’s relationship
17    with the Keto Doe Defendants). TFL and Nelson further publicly stated in BBB posts that
18    the company had a policy of ending business relationships with clients who committed
19    fraud, but despite being repeatedly notified of the fraud here, it continued the relationship
20    with the Keto Doe Defendants.
21          398. As CEO and owner Nelson controls TFL and sets its policies. He caused TFL
22    to directly commit numerous acts of mail fraud between at least March 8, 2017 and the
23    present by shipping products for various clients who he and TFL knew to be operating
24    fraudulent scams, including “free trial scams.” Nelson supervised, controlled, and directed
25    these acts of mail fraud. When the FTC began cracking down on subscription scams and
26    VISA/Mastercard imposed new restrictions, Nelson caused TFL to restructure the
27    shipments of its clients as a single bulk shipment of unordered products to avoid these
28    restrictions and continue the fraud. Many of the specific predicate acts are described in
                                                 142
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.606 Page 143 of 167



1     detail infra, but there are far more predicate acts whose details are currently within the
2     exclusive possession of TFL and Nelson, committed both with the Keto Doe Defendants
3     and Beyond Global Inc. and with other unrelated clients as well.
4           399. Nelson and TFL’s activities with respect to the Keto Doe Defendants and
5     Beyond Global Inc. are described in detail in the aiding and abetting section and conspiracy
6     sections as to them in the First Cause of Action, which are incorporated here by reference.
7     The TFL Enterprise provided substantially similar services to its other clients as it did to
8     the Keto Doe Defendants and Beyond Global Inc. Those client relationships were separate
9     from the relationship with the Keto Doe Defendants and Beyond Global Inc., but are part
10    of the TFL Enterprise’s own pattern of racketeering activity.
11          400. The TFL Enterprise operated in partnership with the Keto Doe Defendants
12    and Beyond Global Inc. with respect to the Keto Products and to other unknown products
13    proprietary to the Keto Doe Defendants and Beyond Global Inc. Each of them agreed to
14    operate different parts of the scam, with TFL and Nelson attempting to nominally separate
15    themselves from the illegal activity by posing as a legitimate service provider for
16    fulfillment services. The relationship between the Keto Doe Defendants and Beyond
17    Global Inc. and TFL/Nelson was structured as a vendor-vendee relationship, with
18    TFL/Nelson as the vendor, except that the services being provided included illegal
19    racketeering activity and were performed to knowingly advance a fraudulent scheme. TFL
20    acted as a “hub” for various fraud operations including this one, coaching them, consulting
21    for them, and passing information between them about how to effectively conduct the fraud
22    and how to avoid being detected.
23          401. The Keto Enterprise: The overall Keto scam constitutes an “enterprise”
24    within the meaning of 18 U.S.C. § 1961(4), which defines an enterprise as “any individual,
25    partnership, corporation, association, or other legal entity, and any union or group of
26    individuals associated in fact although not a legal entity.” As described herein, all of the
27    Defendants are individuals and legal entities who associated in fact to comprise and operate
28    the Keto scam (the “Keto Enterprise”). The Keto Enterprise consists of The Fulfillment
                                                 143
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.607 Page 144 of 167



1     Lab Inc., Richard Nelson, Beyond Global Inc., and the currently unknown John Does /
2     Keto Doe Defendants. This enterprise has been in existence at least since February 20,
3     2018, when the first “false front” was registered for Ultrafast Keto Boost. Beyond Global
4     Inc. joined the enterprise on or around its date of incorporation on July 16, 2019.
5           402. Defendants agreed to—and did—operate the Keto Enterprise through a
6     pattern of racketeering activity. Defendants conducted the Keto Enterprise’s affairs through
7     a pattern of illegal acts, specifically, multiple related acts of mail fraud, wire fraud, and
8     bank fraud, as described infra.
9           403. The individuals and entities comprising the Keto Enterprise had a common
10    purpose, namely to defraud victims purchasing the Keto Products. Each individual and
11    entity involved benefited financially from doing so. TFL was able to sell additional
12    services, and earned money for each shipment. Nelson profited from this because he was
13    TFL’s owner and was paid as its CEO. Beyond Global Inc. and the Keto Doe Defendants
14    profited from each sale because they were the ultimate owners of the Keto Products.
15    TFL/Nelson’s involvement went beyond routine commercial dealings into fraud, as
16    described supra. Beyond Global Inc. and the Keto Doe Defendants likewise were not
17    engaging in routine commercial dealings because they knew the customers had not actually
18    ordered the products they were selling, and intentionally deceived customers about what
19    they were ordering and about endorsements and other characteristics of those products as
20    described herein.
21          404. The Keto Enterprise was structured as a vendor/vendee relationship, with
22    Beyond Global Inc. and the Keto Doe Defendants as the owners of the Keto Products hiring
23    TFL/Nelson as well as other John Does as vendors to assist in the fraud. The relationship
24    was a lengthy one, as described supra, and began with a multi-month onboarding process
25    in which Nelson guided and advised Beyond Global Inc. and the Keto Doe Defendants
26    about how to set up this kind of fraud based on his experience with other clients running
27    identical schemes. Nelson regularly conducted live chat meetings with Beyond Global Inc.
28    and the Keto Doe Defendants to coordinate their activities, and to advise them and consult
                                                 144
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.608 Page 145 of 167



1     for them. TFL regularly interacted with Beyond Global Inc. and the Keto Doe Defendants
2     and communicated with them, and also used the software designed by Nelson to allow
3     Beyond Global Inc. and the Keto Doe Defendants to monitor data about the shipments,
4     their inventory, and TFL’s activities. That software further allowed coordination by
5     enabling Beyond Global Inc. and the Keto Doe Defendants to make decisions and set
6     parameters as to the services through an API, which among other things enabled them to
7     submit orders and cancel orders. The TFL software further enabled coordination through a
8     “management console” which among other things enabled Beyond Global Inc. and the
9     Keto Doe Defendants to review the reasons for customer returns, which were collected by
10    TFL. Employees of TFL also were in regular contact with Beyond Global Inc. and the Keto
11    Doe Defendants regarding issues which involved knowledge of the scam such as customer
12    complaints. The relationship between Beyond Global Inc. and the Keto Doe Defendants
13    and TFL/Nelson was an ongoing organization with both formal and informal elements. It
14    was formalized through contracts signed between various shell companies and TFL.
15    However, there was also an informal aspect, in that TFL knew that these contracts were
16    with sham entities and in fact it was providing services to the John Does behind the scheme.
17    TFL knew this because those John Does were who it was actually communicating with and
18    being compensated by. Beyond Global Inc., the Keto Doe Defendants, TFL, and Nelson
19    worked together in an indispensable and integrated manner to mutually engage in wrongful
20    acts, in that: (1) none of the sales could have occurred without all of them acting together
21    because each of them performed a necessary part of the transaction; (2) each predicate act
22    involved coordination using specialized software, in which Beyond Global Inc. and the
23    Keto Doe Defendants would collect consumer information on their website and transfer it
24    to TFL through TFL’s fulfillment software, which had been integrated into their websites
25    for that purpose.
26          405. Beyond Global Inc. and the Keto Doe Defendants hired other additional John
27    Doe vendors, such as affiliate networks and “crooked processors.” These vendors were
28    paid a portion of the proceeds in exchange for their services, knowing that they were
                                                 145
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.609 Page 146 of 167



1     assisting in a scam. The John Doe affiliate networks aggregated groups of freelance
2     affiliates and were paid a flat amount by Beyond Global Inc. and the Keto Doe Defendants,
3     generally on a “cost per action” basis (in other words, each time someone made a purchase).
4     The “crooked processors” assisted with processing transactions through the merchant
5     accounts and had a vendor/vendee relationship with Beyond Global Inc. and the Keto Doe
6     Defendants. Further information regarding their role is within the exclusive possession of
7     the Defendants.
8            406. Each of the members of the Keto Enterprise knew about the general nature of
9     the enterprise and knew that the enterprise extended beyond their individual role. The
10    nature and structure of these scams was widely known across the industry, as evidenced by
11    the keynote speech at the Affiliate Summit in 2019 described herein. TFL employees
12    attended that January 2019 Affiliate Summit, and TFL operated a vendor booth there
13    seeking clients. Beyond Global Inc. and the Keto Doe Defendants knew about the entirety
14    of the enterprise because they hired the vendors used to support the scam. TFL and Nelson
15    knew about the general nature of the enterprise from the onboarding process, their
16    consulting and coaching, their attendance at conferences, and for the various reasons
17    described in the aiding and abetting sections in the First Cause of Action as to their
18    knowledge. They knew the enterprise extended beyond their individual role, and in fact
19    regularly referred partner vendors to scammers including Beyond Global Inc. and the Keto
20    Doe Defendants. Nelson specifically discussed the various vendor relationships his clients
21    had in a panel he spoke on at the 2017 Panama Global Banking Summit, and noted that he
22    and other vendors talked to one another about their activities and reputations. TFL further
23    interacted with these other vendors regularly as part of the software integration process and
24    to transfer data.
25           407. The Keto Enterprise functioned as a continuing unit because these
26    formal/informal relationships lasted for a long period of time, at least from February 20,
27    2018 until the date this lawsuit was filed on August 6, 2020. On information and belief,
28    based on the sales volume implying a large and longstanding operation and TFL’s policy
                                                 146
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.610 Page 147 of 167



1     of forming lengthy relationships with customers, its existence predated February 2018 by
2     at least several years.
3           408. The Keto Enterprise qualifies as a closed-ended enterprise because the
4     predicate acts occurred over a period exceeding a year and a half (from February 20, 2018
5     to the date suit was filed). The Keto Enterprise qualifies as an open-ended enterprise, in
6     that it was actively continuing to commit predicate acts as of the date of the filing of this
7     lawsuit, and it has continued to receive BBB complaints of fraudulent billing post-suit. Its
8     past conduct by its nature poses a threat of repetition not only because the conduct has
9     continued post-suit, but because both TFL and the Keto Doe Defendants’ businesses have
10    been structured around fraudulently billing customers (with respect to TFL as described
11    above, and with respect to the Keto Does in terms of using a shell company/merchant
12    account scheme). Committing these predicate acts has become a regular way of doing
13    business among these Defendants and is thus likely to recur.
14          409. Predicate Acts: Each of the Defendants committed, conspired to commit, and
15    agreed to the commission of at least two predicate acts.
16          410. 18 U.S.C. § 1961(1) defines racketeering activity to include “any act which is
17    indictable under any of the following provisions of title 18, United States Code... section
18    1341 (relating to mail fraud), section 1343 (relating to wire fraud), section 1344 (relating
19    to bank fraud)....”
20          411. 18 U.S.C. § 1961(1) defines a pattern of racketeering activity as “at least two
21    acts of racketeering activity, one of which occurred after the effective date of this chapter
22    and the last of which occurred within ten years (excluding any period of imprisonment)
23    after the commission of a prior act of racketeering activity.”
24          412. Two predicate acts of wire fraud were involved in the sale to Ms. Sihler. On
25    or around December 11, 2019, Ms. Sihler was shown advertising claiming that InstaKeto
26    had been endorsed by the six celebrity “Sharks” from Shark Tank and well-known
27    magazines. This advertising was transmitted via the Internet through interstate commerce
28    into California. The advertisement was false because InstaKeto had not actually been
                                                 147
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.611 Page 148 of 167



1     endorsed by any celebrities or well-known magazines. She was then taken to the InstaKeto
2     landing page, where she was falsely told she would be billed for only three bottles, as
3     described supra. The InstaKeto landing page was also transmitted via the Internet through
4     interstate commerce into California. Both of these websites (the initial Shark Tank page
5     and the InstaKeto landing page) were caused to be transmitted by Beyond Global Inc. and
6     the Keto Doe Defendants. They knew that Shark Tank cast members and magazines had
7     not endorsed their product, because if true this would have been highly publicized and
8     would have involved contracts and contact with journalists. They further knew that they
9     intended to ship 5 bottles and not three, and knew they intended to charge Ms. Sihler a
10    significantly higher price than what they had represented they would. Previously, Beyond
11    Global Inc. and the Keto Doe Defendants had run free trial scams. At the advice of Nelson
12    and TFL, they devised this specifically as a scheme to defraud and to obtain money via
13    false or fraudulent representations, and specifically chose to structure the scam as shipping
14    additional bottles to evade FTC scrutiny of subscription charges and Mastercard brand
15    rules that went into place on April 12, 2019. Those Mastercard rules introduced stricter
16    payment processing rules for subscription billing, but they did not apply to multiple bottles
17    in a single shipment. This scheme enabled them to overcharge consumers without billing
18    under MCC 5968 (Direct Marketing—Continuity/Subscription Merchants), the
19    subscription code subject to the rule.
20          413. These transmissions of the Shark Tank website and the InstaKeto website to
21    Ms. Sihler constitute two separate predicate acts of wire fraud, which Beyond Global Inc.
22    and the Keto Doe Defendants directly committed, and which Nelson and TFL conspired to
23    commit by agreeing to their commission and by advising them on the scam generally and
24    specifically by advising them to structure their shipments to avoid Mastercard rules. Each
25    Defendant had a specific intent to deceive or defraud. Nelson and TFL agreed to the
26    commission of these predicate acts and intended that they occur. The place of origination
27    of the websites is unknown, but the merchant account was listed as being located in Port
28    Orange, Florida, and Nelson and TFL’s activities took place in Florida.
                                                 148
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.612 Page 149 of 167



1           414. The sale to Ms. Sihler also involved one predicate act of mail fraud committed
2     by each of the Defendants. TFL used United States mails to send the shipment, under the
3     supervision, direction, and control of Nelson (who caused the shipment), and directed by
4     Beyond Global Inc. and the Keto Doe Defendants (who caused the shipment because they
5     had hired TFL to ship their products). Shortly after December 11, 2019, TFL shipped five
6     bottles of a product labeled “Instant Keto” to Ms. Sihler. That shipment came from Tampa,
7     Florida and was sent to Ms. Sihler in Coronado, California. As stated above, on the advice
8     of Nelson and TFL, those shipments were structured as a single five-bottle bundle, rather
9     than the fake “free trial” subscription which Beyond Global Inc. and the Keto Doe
10    Defendants had previously used for other products. All of the Defendants specifically
11    intended to continue committing fraud despite FTC and Mastercard crackdowns on
12    subscription fraud by restructuring the shipments to avoid a subscription. TFL and Nelson
13    were both specifically aware of the nature of the Keto scam by then, as detailed in the
14    aiding and abetting section as to Nelson in the First Cause of Action (incorporated here by
15    reference). In particular, as noted there, TFL received complaints on its BBB page about
16    the Keto scam describing both the fake Shark Tank ads and lying about the number of
17    bottles that would be shipped. Two of those complaints occurred on September 30, 2019
18    (describing fake number of bottles) and November 20, 2019 (describing fake Shark Tank
19    ads and laying out details of fake prices). TFL responded to these complaints on October
20    17, 2019 and December 4, 2019 respectively—meaning it knew well before it shipped the
21    bottles to Ms. Sihler that it was shipping bottles that had not actually been ordered and that
22    had been advertised with fake Shark Tank ads. TFL further received specific complaints
23    on its BBB page about the pricing issue regarding Ultrafast Keto Boost on October 2, 2019
24    and November 1, 2019 which it did not respond to, but which it was aware of because
25    Nelson monitored the TFL BBB page and personally wrote TFL’s responses to the
26    complaints (often signed in his own name).
27          415. TFL, Nelson, Beyond Global Inc., and the Keto Doe Defendants devised a
28    scheme to defraud and to obtain money via false or fraudulent representations, as discussed
                                                 149
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.613 Page 150 of 167



1     supra. TFL used United States mails (via Postal Service or private or commercial interstate
2     carrier) to deliver the shipment to Ms. Sihler, under the supervision, direction, and control
3     of Nelson, and directed by Beyond Global Inc. and the Keto Doe Defendants (who had
4     hired TFL to ship their products). This act was in furtherance of the scheme, in that shipping
5     the unordered products was a necessary “fig leaf” to allow Beyond Global Inc. and the
6     Keto Doe Defendants to keep billing for them. Each Defendant had a specific intent to
7     deceive or defraud. The act of shipping went beyond an ordinary business transaction here,
8     not only because of TFL and Nelson’s knowledge of the wire fraud discussed above and
9     intent to participate in it, but because the shipment was specifically structured this way on
10    the advice of TFL/Nelson to knowingly evade Mastercard rules and FTC scrutiny which
11    applied only to subscriptions. By structuring the shipment this way, victims could be billed
12    for unordered products just as in a traditional free trial scam, but because they were shipped
13    the unordered products all at once, the billing code would not be identified as MCC 5968
14    (Direct Marketing—Continuity/Subscription Merchants) and the Mastercard rules would
15    not apply.
16          416. Two predicate acts of wire fraud were involved in the sale to Ms. Bavencoff.
17    On or around October 14, 2019, Ms. Bavencoff was shown advertising on Facebook
18    claiming that Ultrafast Keto Boost had been endorsed by the six celebrity “Sharks” from
19    Shark Tank and well-known magazines. This advertising was transmitted via the Internet
20    through interstate commerce into California. The advertisement was false because Ultrafast
21    Keto Boost had not actually been endorsed by any celebrities or well-known magazines.
22    She was then taken to the Ultrafast Keto Boost landing page, where she selected an option
23    thinking she would not be billed for “free” bottles, as described supra. Instead she was
24    billed for all five bottles. The Ultrafast Keto Boost landing page was also transmitted via
25    the Internet through interstate commerce into California. Both of these websites (the initial
26    Shark Tank page and the Ultrafast Keto Boost landing page) were caused to be transmitted
27    by Beyond Global Inc. and the Keto Doe Defendants. They knew that Shark Tank cast
28    members and magazines had not endorsed their product, because if true this would have
                                                 150
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.614 Page 151 of 167



1     been highly publicized and would have involved contracts and contact with journalists.
2     They further knew that they intended to ship 5 bottles and that none of the bottles were
3     “free,” and knew they intended to charge Ms. Bavencoff a significantly higher price than
4     what they had represented they would. Just as with Ms. Sihler, Beyond Global Inc. and the
5     Keto Doe Defendants shipped all the unordered bottles structured as a single shipment to
6     avoid Mastercard rules and FTC scrutiny.
7           417. These transmissions of the Shark Tank website and the Ultrafast Keto Boost
8     website to Ms. Bavencoff constitute two separate predicate acts of wire fraud, which
9     Beyond Global Inc. and the Keto Doe Defendants directly committed, and which Nelson
10    and TFL conspired to commit by advising them on the scam generally and specifically by
11    advising them to structure their shipments to avoid Mastercard rules. Each Defendant had
12    a specific intent to deceive or defraud. Nelson and TFL agreed to the commission of these
13    predicate acts and intended that they occur. The place of origination of the websites is
14    unknown, but the merchant account lists “NV,” Beyond Global Inc. is incorporated in
15    Wyoming but listed a Nevada address on the bottle, and Nelson and TFL’s activities took
16    place in Florida.
17          418. The sale to Ms. Bavencoff also involved one predicate act of mail fraud
18    committed by each of the Defendants. TFL used the mails to send the shipment, under the
19    supervision, direction, and control of Nelson (who caused the shipment), and directed by
20    Beyond Global Inc. and the Keto Doe Defendants (who caused the shipment because they
21    had hired TFL to ship their products). Shortly after October 14, 2019, TFL shipped five
22    bottles of Ultrafast Keto Boost to Ms. Bavencoff. That shipment came from Tampa, Florida
23    and was sent to Ms. Bavencoff in Santee, California. As stated above, on the advice of
24    Nelson and TFL, those shipments were structured as a single five-bottle bundle, rather than
25    the fake “free trial” subscription which Beyond Global Inc. and the Keto Doe Defendants
26    had previously used for other products. All of the Defendants specifically intended to
27    continue committing fraud despite FTC and Mastercard crackdowns on subscription fraud
28    by restructuring the shipments to avoid a subscription. TFL and Nelson were both
                                                 151
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.615 Page 152 of 167



1     specifically aware of the nature of the Keto scam by then, as detailed in the aiding and
2     abetting section as to Nelson in the First Cause of Action (incorporated here by reference).
3     In particular, as noted there, TFL received complaints on its BBB page about the Keto scam
4     describing both the fake Shark Tank ads and lying about the number of bottles that would
5     be shipped. One of those complaints occurred on September 30, 2019 (describing fake
6     number of bottles) and TFL further received specific complaints on its BBB page about the
7     pricing issue regarding Ultrafast Keto Boost on October 2, 2019. TFL and Nelson were
8     aware of these complaints because Nelson monitored the TFL BBB page and personally
9     wrote TFL’s responses to the complaints (often signed in his own name). Their intent is
10    further evidenced by the fact that they continued shipping the Keto Products long after
11    receiving these complaints.
12          419. TFL, Nelson, Beyond Global Inc., and the Keto Doe Defendants devised a
13    scheme to defraud and to obtain money via false or fraudulent representations, as discussed
14    supra. TFL used United States mails (via Postal Service or private or commercial interstate
15    carrier) to deliver the shipment to Ms. Bavencoff, under the supervision, direction, and
16    control of Nelson, and directed by Beyond Global Inc. and the Keto Doe Defendants (who
17    had hired TFL to ship their products). This act was in furtherance of the scheme, in that
18    shipping the unordered products was a necessary “fig leaf” to allow Beyond Global Inc.
19    and the Keto Doe Defendants to keep billing for them. Each Defendant had a specific intent
20    to deceive or defraud. The act of shipping went beyond an ordinary business transaction
21    here, not only because of TFL and Nelson’s knowledge of the wire fraud discussed above
22    and intent to participate in it, but because the shipment was specifically structured this way
23    on the advice of TFL/Nelson to knowingly evade Mastercard rules and FTC scrutiny which
24    applied only to subscriptions. By structuring the shipment this way, victims could be billed
25    for unordered products just as in a traditional free trial scam, but because they were shipped
26    the unordered products all at once, the billing code would not be identified as MCC 5968
27    (Direct Marketing—Continuity/Subscription Merchants) and the Mastercard rules would
28    not apply.
                                                 152
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.616 Page 153 of 167



1           420. These sales and shipments of Ultrafast Keto Boost and Instant Keto were not
2     isolated, but were part of a pattern of related shipments and predicate acts that occurred
3     over a long period of time. The sales and shipments of these two products were occurring
4     from at least February 2018. The Keto Doe Defendants and/or Beyond Global Inc.
5     registered the “false front” website for Ultrafast Keto Boost used to defraud the banks and
6     credit card companies on or about February 20, 2018.63 The Keto Doe Defendants and/or
7     Beyond Global Inc. first registered the Ultra Fast Keto Boost website -
8     https://ultrafastketoboost.com - on July 3, 2019, and first registered Instant Keto’s website
9     - https://instaketo.com/ - on August 8, 2018, with a last update on September 20, 2019.64
10          421. Plaintiffs are unable to fully plead details of those predicate acts because the
11    facts are largely within the possession of the Defendants, but the examples below are
12    representative and show that the predicate acts committed against Plaintiffs were part of a
13    long-running pattern which was ongoing as of the date of filing of this lawsuit and has
14    continued post-suit, and is thus likely to recur.
15          422. A BBB complaint posted on November 12, 2019 reported the following
16    regarding Ultra Fast Keto Boost:
17          Sat 8/24:I purchased the online offer "buy 2 & get 1 more for free".They
            charged me full price,I cancelled,they never responded & still charged me. On
18
            Sat Aug. 24 of 2019, I purchased online an offer on Ultra Fast Keto Boost
19          website "buy 2 bottles & get 1 more for free". They sent me a confirmation
            email without any details or any amount, but they were saying that I have paid
20
            for this offer. When I went online on Monday Aug. 26 (since nothing was
21          updated on Sunday), on my online back account I saw that they charged my
            card with an extra 50 dollars (As if I never had the special offer, and they were
22
            charging me for all 3 bottles). I immediately emailed them and cancelled the
23          order and of course I disputed the charge in my card. They never responded
            to my email, I never received the product (and to be honest I wouldn't care to
24
            receive it, after this SCAM and FRAUD they "played" on me), and now 3
25          months later they STILL have the nerve to demand from me to pay them and
26
27    63
        https://whois.domaintools.com/thesuperbooster.com
      64
        http://whois.domaintools.com/instaketo.com and
28    http://whois.domaintools.com/ultrafastketoboost.com
                                                  153
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.617 Page 154 of 167



1           they causing me problems with my bank and my credit card. They ARE
            CROOKS, FRAUDS & SCAMMERS!!! THEY SHOULD NOT BE
2
            TRUSTED BY ANYONE!!!!!
3
            423. On information and belief, and based on the lengthy process required to file a
4
      BBB complaint that requires numerous consumer details, this shipment occurred as
5
      described by the customer, and involved at least one predicate act of wire fraud directly
6
      committed by Beyond Global Inc. and the Keto Doe Defendants substantially identical to
7
      those committed against Ms. Bavencoff (the transmission of the website via the Internet to
8
      an unknown location within the United States). That act occurred on August 24, 2019. The
9
      shipment constituted mail fraud, as the product was shipped by TFL (under the direction,
10
      control, and supervision of Nelson) from Tampa or Utah via United States mails to an
11
      unknown location within the United States. The shipment occurred in August or September
12
      2019. The purpose of these transmissions and shipments was to obtain money from the
13
      consumer, and the transmissions and shipments were made in furtherance of the scheme to
14
      defraud. Otherwise, the facts and allegations as to these predicate acts are substantially
15
      identical to those involving Ms. Bavencoff, which are incorporated here by reference.
16
            424. A BBB complaint posted on January 14, 2020 reported the following
17
      regarding Ultra Fast Keto Boost:
18
            I purchased 3 bottles of Keto Boost from Ultra Fast Keto Boost in Las vegas,
19
            Nv. online from an ad on facebook. The promotion was to buy 3 bottles of
20          this product @ $39.95 & receive 2 free bottles. This was on 10/31/19. When
            I received the bottles they were not the item that was shown in the ad on
21
            facebook. This ad was also promoted by members of shark tank tv show. The
22          ad shows dropping a tablet into a glass of water before bedtime & drinking it.
            When the product arrived the contents were capsules & not the pills shown in
23
            the ad. I have not been able to locate this company as the product was sent
24          from Tampa, Fl. & there was no listing for that # in 411 I went to my credit
            union yesterday to try to locate the # of the company & discovered that an
25
            amount of $198.70 was charged to my account. Today I finally located a
26          phone # in Las Vegas & when I talked to a person re: my bill he simply stated
            that the bottles were for 69.95 & not 39.95. I asked to speak to his manager &
27
            he informed me that there was no one higher up than him on the floor. I then
28          asked to speak speak to someone other than billing & he then informed me
                                                154
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.618 Page 155 of 167



1           that they no longer carry the product I purchased & they cannot help me with
            my complaint about the difference in the product I received & the product
2
            shown on the air. The name of this company is Ultra Fast Keto Boost. Address
3           is 9121 W. Russell Rd., suite 116B, Las Vegas, Nv.,89148. There phone # is
            888-970-0692.
4
            425. “Ultra Fast Keto Boost” responded on February 10, 2020 acknowledging the
5
      order but refusing to provide a refund. On information and belief, and based on the lengthy
6
      process required to file a BBB complaint that requires numerous consumer details, as well
7
      as the response, this shipment occurred as described by the customer, and involved at least
8
      two predicate acts of wire fraud directly committed by Beyond Global Inc. and the Keto
9
      Doe Defendants substantially identical to those committed against Ms. Bavencoff (the
10
      transmission of the Facebook advertisement and the website via the Internet to an unknown
11
      location within the United States). That act occurred on October 31, 2019. The shipment
12
      constituted mail fraud, as the product was shipped by TFL (under the direction, control,
13
      and supervision of Nelson) from Tampa via United States mails to an unknown location
14
      within the United States. The shipment occurred in November 2019. The purpose of these
15
      transmissions and shipments was to obtain money from the consumer, and the
16
      transmissions and shipments were made in furtherance of the scheme to defraud.
17
      Otherwise, the facts and allegations as to these predicate acts are substantially identical to
18
      those involving Ms. Bavencoff, which are incorporated here by reference.
19
            426. A BBB complaint posted on February 28, 2020 reported the following
20
      regarding Ultra Fast Keto Boost:
21
            Returned product as info given me. No money returned. They signed for the
22          product via usps. On Dec 1, 2019 I purchased 1 bottle of Ultra Fast Keto Boost
            for 69.00(or close). When I got the pkg it was 5 btls and they charged my
23
            account 198.60(or )I called the LV office and was given the address of PO
24          Box 3011-145 Salt lake City Ut. I sent the product back on 12/11/2019 and
            they signed for it as recd on 12/17/2019. I have not been able to contact them
25
            as the numbers are all no longer avail. I want my money back. Also they want
26          to charge me 5.00 for restock on each bottle. I told then I would pay that for
            the bottle I had ordered but not for the 4 bottles they sent and i had not
27
            authorized. I want my money back. I am a Sr Citizen and they put me in a
28          very hard place by charging my account the astronomical amount from my
                                                 155
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.619 Page 156 of 167



1               account and causing me financial hardship. I have tried to locate them and
                work with them but to no avail so I need your help to get ALL my money
2
                back. I have my bank statement, I even filed a complaint with my bank
3               because they took out so much money and I didnt know who had done it. I
                also have the Certified mail receipt with the tracking number showing when
4
                they rec'd the product back.
5
                427. On information and belief, and based on the lengthy process required to file a
6
      BBB complaint that requires numerous consumer details, as well as the response, this
7
      shipment occurred as described by the customer, and involved at least one predicate act of
8
      wire fraud directly committed by Beyond Global Inc. and the Keto Doe Defendants
9
      substantially identical to those committed against Ms. Bavencoff (the transmission of the
10
      website via the Internet to an unknown location within the United States). That act occurred
11
      on December 1, 2019. The shipment constituted mail fraud, as the product was shipped by
12
      TFL via United States mails (under the direction, control, and supervision of Nelson) from
13
      Salt Lake City, Utah to Ohio. TFL is registered to do business in Utah at 1232 S
14
      GLADIOLA ST #200 Salt Lake City, UT 84104, and it operates a fulfillment center in
15
      Utah.65 The shipment occurred between December 1, 2019 and December 11, 2019. The
16
      purpose of these transmissions and shipments was to obtain money from the consumer, and
17
      the transmissions and shipments were made in furtherance of the scheme to defraud.
18
      Otherwise, the facts and allegations as to these predicate acts are substantially identical to
19
      those involving Ms. Bavencoff, which are incorporated here by reference.
20
                428. A BBB complaint posted on June 24, 2020 reported the following regarding
21
      “Instaketo”:
22
                I returned a package (which I never ordered however transaction took place
23
                as a fraud) and never received a refund. In late 10/2019 I recognized a
24              transaction on my credit card (for $201.68) which I am not aware of under the
                name of Instaketo in Tampa Florida. I reside in Little Rock, Arkansas. I called
25
                my bank (Bank of America) to report a fraud and they instantly processed me
26              a refund and issued me a new credit card, meanwhile they told me they will
                do some investigations. A few days later, I received a package (package label
27
28    65
           https://www.thefulfillmentlab.com/news/the-fulfillment-lab-is-a-fulfillment-solutions-business.
                                                       156
                                      FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.620 Page 157 of 167



1           is attached) from the company composed of 5 boxes of tablets or capsules to
            enhance a ketogenic state in the blood along with an email confirming delivery
2
            with order ID XXXXXX!! I was confused how they got my name, address
3           and my credit card information. Also if someone wants to make a fraud why
            he/she sent it to me. So, I suspect that the company is involved in this process.
4
            So I reached out to the company by email (correspondence attached) to let
5           them know about what happened and request to return it back and get a refund.
            I was surprised that they already have an account by name middle and last
6
            name which I have no idea about. What they did that they showered me with
7           great offers to keep the package and not get a refund, which increased my
            suspicions that they are behind that process.
8
9           429. On information and belief, and based on the lengthy process required to file a
10    BBB complaint that requires numerous consumer details, this shipment occurred as
11    described by the customer, and involved at least one predicate act of mail fraud, as the
12    product was shipped by TFL via United States mails from Tampa, Florida to Little Rock,
13    Arkansas. The shipment occurred in late October 2019. The purpose of these transmissions
14    and shipments was to obtain money from the consumer, and the transmissions and
15    shipments were made in furtherance of the scheme to defraud. Otherwise, the facts and
16    allegations as to these predicate acts are substantially identical to those involving Ms.
17    Sihler, which are incorporated here by reference.
18          430. A BBB complaint posted on June 11, 2020 reported the following regarding
19    “Insta Keto”:
20          Price of total order was deceiving. Not returnable by Post Office. Located
            package and returned. Did not receive a full refund. I purchased Insta Keto
21
            supplements thinking I was paying $39.95. What I ended up being charged
22          was $198.70. When I saw this pending on my account, I immediately called
            the customer service number to cancel. I was told to call back because it had
23
            already been shipped.
24
            431. The customer went on to state that the Insta Keto product was shipped from
25
      Salt Lake City, Utah, and that the customer lived in Ohio. “Ultra Fast Keto Boost
26
      Response” replied acknowledging that a refund had been requested, and stating it had been
27
      delayed due to COVID.
28
                                                 157
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.621 Page 158 of 167



1           432. On information and belief, and based on the lengthy process required to file a
2     BBB complaint that requires numerous consumer details, as well as the response, this
3     shipment occurred as described by the customer, and involved at least one predicate act of
4     wire fraud directly committed by Beyond Global Inc. and the Keto Doe Defendants
5     substantially identical to those committed against Ms. Sihler (the transmission of the
6     website via the Internet to an unknown location within the United States). That act occurred
7     in mid-2020 based on the response stating that delays had occurred because of COVID.
8     The shipment constituted mail fraud, as the product was shipped by TFL via United States
9     mails (under the direction, control, and supervision of Nelson) from Salt Lake City, Utah
10    to Ohio. The shipment occurred in mid-2020. The purpose of these transmissions and
11    shipments was to obtain money from the consumer, and the transmissions and shipments
12    were made in furtherance of the scheme to defraud. Otherwise, the facts and allegations as
13    to these predicate acts are substantially identical to those involving Ms. Sihler, which are
14    incorporated here by reference.
15          433. A BBB complaint posted on June 29, 2020 reported the following regarding
16    Instant Keto:
17          I thought I only ordered the free bottle, but somehow ended up with the
            biggest order. I figured I would try it anyway because it had a guarantee that
18
            if it didn't work you could get your money back. Well it didn't work, so I went
19          online to find out how/where to send it back for a refund. After visiting the
            website my computer came down with a virus. (They were the only new
20
            website I went to). After getting it fixed, I still have not heard from them on
21          how to get my money back. Do not want to go back to their website and
            possibly get a virus again. Product_Or_Service: Instant Keto pills
22
23          434. “Ultra Fast Keto Boost Response” responded to the complaint as follows:
24          There has been no contact/correspondence from the customer. All customers
            receive an email with a Customer Support number to contact us, we operate a
25
            24/7 customer support center. The customers order date is 14MAY2020 and
26          the customers complaint date is 29JUNE2020 which puts the customer passed
            the 30 Day guarantee. We can offer the customer a partial refund of $173.70
27
            and the customer may keep the product or return it. Customers are responsible
28          for return shipping per our Terms and Conditions.
                                                 158
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.622 Page 159 of 167



1
             435. On information and belief, and based on the lengthy process required to file a
2
      BBB complaint that requires numerous consumer details, as well as the response, this
3
      shipment occurred as described by the customer, and involved at least one predicate act of
4
      wire fraud directly committed by Beyond Global Inc. and the Keto Doe Defendants
5
      substantially identical to those committed against Ms. Sihler (the transmission of the
6
      website via the Internet to an unknown location within the United States). That act occurred
7
      on May 14, 2020. The shipment constituted mail fraud, as the product was shipped by TFL
8
      via United States mails (under the direction, control, and supervision of Nelson) from
9
      Tampa, Florida or Utah to an unknown location within the United States. The shipment
10
      occurred in late May 2020. The purpose of these transmissions and shipments was to obtain
11
      money from the consumer, and the transmissions and shipments were made in furtherance
12
      of the scheme to defraud. Otherwise, the facts and allegations as to these predicate acts are
13
      substantially identical to those involving Ms. Sihler, which are incorporated here by
14
      reference.
15
             436. Similarly, a BBB complaint posted on October 13, 2020 reported the
16
      following regarding Instant Keto:66
17
             Unfortunately, I got caught up in this scam!! I saw an ad on Facebook for
18
             Instant Keto, buy 3 bottles at $39.70 each and get 2 bottles free. When they
19           sent me my bill, they charged me for all 5 bottles. I insisted on getting
             compensated for the OVERCHARGE! Nothing was mentioned at the time
20
             that if I get that refund for an OVERCHARGE, it forfeits the money back
21           guarantee! This was on August 22nd. In mid September, I called to tell them
             the pills were not working and wanted to return unused pills for a refund. The
22
             guy told me to wait un the end of September (he said September 28th) and
23           then if the pills still did not work, I would get a refund. I did that and since
             then all **** broke loose. I sent them an email in detail and asked for my
24
             refund. They don't do that through email. I had to all and put me through all
25           the stress. I called twice since then and this is when they try to tell me I cannot
             get a refund because I gave up that right with the warranty when I accepted a
26
             refund for an OVERCHARGE!! That is absurd!! Plus, they said I was past the
27
      66
        https://www.bbb.org/us/fl/tampa/profile/high-risk-free-trial-offers/ultra-fast-keto-boost-0653-
28    90369793/complaints (last visited Jan. 3, 2021).
                                                     159
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                            3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.623 Page 160 of 167



1           warranty period of the 22nd of September, when the guy CLEARLY told me
            to call back on the 28th!! Was that a tactic on his part to ensure I would not
2
            get the refund'?? They not only scammed me but the pills DO NOT WORK!!!
3           And if we do not do anything, they are going to continue to take advantage of
            so many other people, especially poor seniors like myself!!
4
            Product_Or_Service:       Instant    Keto      Order_Number:        XXXXXX
5           Account_Number: none
6
            437. On information and belief, and based on the lengthy process required to file a
7
      BBB complaint that requires numerous consumer details, this shipment occurred as
8
      described by the customer, and involved two predicate acts of wire fraud directly
9
      committed by Beyond Global Inc. and the Keto Doe Defendants and substantially identical
10
      to those committed against Ms. Sihler (the transmission of the Facebook ad and the website
11
      via the Internet to an unknown location within the United States). Those two acts occurred
12
      on August 22, 2020. Beyond Global Inc. and the Keto Doe Defendants directly committed
13
      a third act of wire fraud against this unknown consumer by falsely promising the consumer
14
      a refund in mid-September 2020, with the sole intent of stalling to avoid paying a refund.
15
      That act was via wire (telephone) from an unknown location to an unknown location within
16
      the United States. The shipment constituted mail fraud, as the product was shipped by TFL
17
      via United States mails (under the direction, control, and supervision of Nelson) from
18
      Tampa, Florida or Utah to an unknown location within the United States. The shipment
19
      occurred in late August 2020. The purpose of these transmissions and shipments was to
20
      obtain money from the consumer, and the transmissions and shipments were made in
21
      furtherance of the scheme to defraud. Otherwise, the facts and allegations as to these
22
      predicate acts are substantially identical to those involving Ms. Sihler, which are
23
      incorporated here by reference.
24
            438. The predicate acts of bank fraud consisted of the Keto Doe Defendants
25
      presenting “false front” websites to financial institutions when confronted with
26
      chargebacks. By falsely claiming that consumers purchased from a website where the terms
27
      were clearly disclosed and agreed to, the Keto Doe Defendants prevented banks from
28
                                                160
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.624 Page 161 of 167



1     issuing lawful chargebacks to the Class. This false front was first registered on February
2     20, 2018, and on information and belief has been used to defraud banks on an ongoing
3     basis since then. The purpose was to further the scheme to defraud by preventing it from
4     being detected. Further details are unknown because they are in the exclusive possession
5     of Beyond Global Inc. and the Keto Doe Defendants.
6           439. These predicate acts were both the but-for and proximate causes of injuries to
7     Plaintiffs and the Class, as described in the aiding and abetting and conspiracy sections of
8     the First Cause of Action as to Nelson and TFL, which are incorporated here by reference.
9     But-for the acts of mail fraud by Nelson and TFL, the scam could not have existed because
10    it would have had no “fig leaf” to bill consumers for unordered products. But-for
11    structuring the shipments to evade subscription rules, the scam would have been flagged
12    by the card brands and their merchant processing cut off. But-for the acts of wire fraud by
13    Beyond Global Inc. and the Keto Doe Defendants, consumers would not have been injured
14    because they would have known the truth about the products and would have known the
15    real number of products they were ordering. But-for sending the false fronts to banks, the
16    banks would have reviewed the actual websites consumers bought from and flagged the
17    products as fraudulent to prevent them from being sold. These predicate acts were a
18    proximate cause of the injuries to Plaintiffs and the Class because the injuries were direct
19    and reasonably foreseeable results of the conduct, in that the Defendants all knew how the
20    scam worked and knew about the misrepresentations made on the websites, and it was
21    reasonably foreseeable that shipping unordered products, sending false fronts to banks,
22    lying about celebrity or corporate endorsements, lying about the number of products that
23    would be shipped, or making the other misrepresentations would result in injury.
24          440. These predicate acts are related. They have the same participants (TFL,
25    Nelson, Beyond Global Inc., and the Keto Doe Defendants). They have the same purpose
26    (shipping unordered products to consumers to fraudulently bill them). The method of
27    commission was the same, as all involve near-identical Keto diet products shipped and sold
28    by the same companies on similar websites using similar fraudulent advertising. They all
                                                 161
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.625 Page 162 of 167



1     were structured identically, with the consumer agreeing to purchase fewer bottles than were
2     ultimately shipped. They are not isolated in that they continued over a long period.
3           441. Defendants’ acts of wire fraud, mail fraud, and bank fraud were committed
4     willfully and intentionally as described herein, and were made in furtherance of the scheme
5     and common course of conduct in that they were designed to defraud customers of the Keto
6     Products of money and property.
7           442. The predicate acts affected interstate commerce, in that the shipments crossed
8     state lines and the advertisements were transmitted via wire across the country, resulting
9     in purchases of the Keto Products through interstate commerce which were sent via United
10    States mail and private shipping carriers.
11          443. The RICO violations alleged here have caused harm to a specific business or
12    property interest. In particular, as a result of the misrepresentations and omissions
13    described herein, Plaintiffs reasonably relied upon the representations regarding the
14    products. In reasonable reliance on these false representations, and as a result of the RICO
15    violations, Plaintiffs and other Class Members purchased the products at issue and paid
16    more for those products than they would have had they been aware that Defendants’
17    representations were false or had the Defendants not engaged in the unlawful conduct
18    described herein. Plaintiffs and other Class Members ended up with Products that were
19    overpriced, inaccurately marketed, and did not have the characteristics, qualities, or value
20    promised by Defendants, and therefore Plaintiffs and other Class Members have suffered
21    specific harm to a property interest, the money they paid to the Defendants. Plaintiff’s
22    banks were further harmed through the “false front” websites and the churning of merchant
23    accounts.
24          444. The RICO violations here have caused concrete financial loss. In particular,
25    as described above, money was paid by Plaintiffs and members of the Classes to Beyond
26    Global Inc. and the Keto Doe Defendants in reliance on their misrepresentations and
27    omissions. Plaintiffs and the Class Members were overcharged for those products relative
28
                                                 162
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.626 Page 163 of 167



1     to their actual value, and the value was substantially inflated by the various
2     misrepresentations and omissions as described further herein.
3           445. Beyond Global Inc., the Keto Doe Defendants, TFL, and Nelson conspired to
4     commit the predicate acts described above (and others substantially similar predicate acts
5     against Plaintiff, the Class, and other victims) in violation of 18 U.S.C. § 1962(d). Plaintiff
6     incorporates by reference the conspiracy sections of the First Cause of Action as to these
7     respective defendants, which details the nature of this conspiracy, and the aiding and
8     abetting sections of the First Cause of Action for the respective defendants, which details
9     their knowledge of and assistance in the conspiracy. Beyond Global Inc. and the Keto Doe
10    Defendants knew they were participating in a criminal endeavor because they knew they
11    were making the various false representations to consumers and banks described herein.
12    Similarly, TFL and Nelson each knew they were participating in a criminal endeavor as
13    described in their aiding and abetting sections as well as supra in this cause of action. All
14    four of these Defendants adopted the goal of furthering that criminal endeavor, again as
15    described in those conspiracy and aiding and abetting sections and supra in this cause of
16    action. Beyond Global Inc., the Keto Doe Defendants, TFL, and Nelson both agreed to
17    commit and participated in a violation of at least two predicate acts, as described in detail
18    supra for each predicate act. The agreement between these Defendants can be inferred from
19    their activities and relationships, as described in the conspiracy sections in the First Cause
20    of Action. To the extent they did not directly commit predicate acts, TFL and Nelson knew
21    about the scheme and agreed to facilitate it for the reasons described in the aiding and
22    abetting section of the First Cause of Action (in particular the facts outlined there showing
23    their knowledge and their substantial assistance, which also constitute facilitation under
24    1962(d)).
25          446. On information and belief, many of the misrepresentations are actively being
26    made to new customers and deceptive websites are still operative. On information and
27    belief, additional predicate acts occurred far earlier and will be uncovered in discovery,
28
                                                  163
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.627 Page 164 of 167



1     particularly through the Keto Doe Defendants’ sales of earlier products and their current
2     sales of the Keto products.
3            447.     Because of these violations and pursuant to 18 U.S.C. § 1964(c) and 1964(d),
4     Defendants are liable to Plaintiffs and the Class Members for three times the damages
5     Plaintiffs and the Class Members have sustained, plus the cost of this suit, including
6     reasonable attorneys’ fees.
7                                        SIXTH CAUSE OF ACTION
8                       Violation of Various State Consumer Protection Laws
9                                   On Behalf of the Nationwide Class67
10           448. Plaintiff incorporates all preceding and subsequent paragraphs by reference as
11    if set forth fully herein.
12           449. Plaintiff brings this claim for deceptive acts and practices in violation of
13    various states’ consumer protection statutes against the Defendants on behalf of the
14    Nationwide Class.
15           450. The Defendants have engaged in deceptive acts and unfair practices that have
16    caused actual damages to Plaintiff and the Nationwide Class, as described herein, including
17    the misrepresentations and omissions described with respect to the marketing, advertising,
18    promotion, packaging, and sale of the Keto Products.
19           451. The Defendants’ deceptive and unfair trade practices have been carried out in
20    the course of conducting the Defendants’ business, trade, and commerce.
21           452. The Defendants’ acts—including their intentional efforts to mislead consumers
22    regarding the benefits and effectiveness of the Keto Products—are willful, unfair,
23    unconscionable, deceptive, contrary to public policy and injurious to consumers.
24           453. The Defendants’ false, deceptive and misleading statements and omissions
25
26    67
        Plaintiffs note that while the Court dismissed the Sixth Cause of Action, it stated that it was granting
      leave to amend on that issue to redress any standing issues if possible. Plaintiffs believe that repleading
27    of the facts as to this cause of action would not be effective under the holding of the Court. Plaintiff
      continues to include the Sixth Cause of Action as originally pled solely to preserve its rights to appeal
28    and avoid waiver. See Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir. 2012).
                                                      164
                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                              3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.628 Page 165 of 167



1     would be material to any reasonable consumer’s decision whether to buy a Keto product.
2           454. Any objectively reasonable consumer acting reasonably in the circumstances
3     would have been deceived by the Defendants’ acts and practices.
4           455. The Defendants’ acts are unconscionable and actuated by bad faith, lack of fair
5     dealing, actual malice, are accompanied by a wanton and willful disregard for consumers’
6     well-being, and are motivated solely by the desire for financial gain.
7           456. As a direct and proximate result of the Defendants’ deceptive practices,
8     Plaintiff and the Nationwide Class have sustained actual damages.
9           457. Plaintiff and the Nationwide Class demand damages, attorneys’ fees and costs,
10    and any other relief to which they may be entitled.
11          458. Plaintiff’s claims are representative of similar claims available to non-
12    California Nationwide Class members under the laws of other states, which also are
13    amenable to further subclass treatment. Such laws may include, but are not limited to: Ala.
14    Code § 8-19-1 et seq.; Alaska Stat. § 45.50.471 et seq.; Ariz. Rev. Stat. Ann. § 44-1521 et
15    seq.; Ark. Code Ann. § 4-88-101 et seq.; Cal. Civil Code § 1750 et seq. and Cal. Bus. &
16    Prof. Code § 17200 et seq. & 17500 et seq.; Colo. Rev. Stat. § 6-1-101 et seq.; Conn. Gen.
17    Stat. § 42-110a et seq.; Del. Code Ann. tit. 6 § 2511 et seq. & 2580 et seq.; D.C. Code Ann.
18    § 28-3901 et seq.; Fla. Stat. § 501.201 et seq.; Ga. Code Ann. § 10-1-390 et seq.; Haw. Rev.
19    Stat. § 480-1 et seq.; Idaho Code Ann. § 48-601 et seq.; 815 Ill. Comp. Stat. 505/1 et seq.;
20    Ind. Code Ann. § 24-5-0.5-1 et seq.; Iowa Code § 714.16 et seq.; Kan. Stat. Ann. § 50-623
21    et seq.; Ky. Rev. Stat. Ann. § 367.110 et seq.; La. Rev. Stat. Ann. § 51:1401 et seq.; Me.
22    Rev. Stat. Ann tit. 5, § 205-A et seq.; Md. Code Ann., Com. Law § 13-101 et seq.; Mass.
23    Gen. Laws ch. 93A, § 1 et seq.; Mich. Comp. Laws § 445.901 et seq.; Minn. Stat. § 831
24    and § 325F.67 et seq.; Miss. Code Ann. § 75-24-1 et seq.; Mo. Ann. Stat. § 407.010 et seq.;
25    Mont. Code Ann. § 30-14-101 et seq.; Neb. Rev. Stat. Ann. § 59-1601 et seq.; Nev. Rev.
26    Stat. Ann. § 598.0903 et seq.; N.H. Rev. Stat. Ann. § 358-A:1 et seq.; N.J. Stat. Ann. §
27    56:8-1 et seq.; N.M. Stat. § 57-12-1 et seq.; N.Y. Gen. Bus. Law § 349 et seq. and § 350 et
28    seq.; N.C. Gen. Stat. § 75-1.1 et seq.; N.D. Cent. Code § 51-12-01 et seq. and § 51-15-01
                                                 165
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.629 Page 166 of 167



1     et seq.; Ohio Rev. Code Ann. § 1345.01 et seq.; Okla. Stat. tit. 15, § 751 et seq.; Or. Rev.
2     Stat. § 646.605 et seq.; 73 Pa. Stat. Ann. §§ 201-1 et seq.; R.I. Gen. Laws §§ 6-13.1-1 et
3     seq.; S.C. Code Ann. § 39-5-10 et seq.; S.D. Codified Laws § 37-24-1 et seq.; Tenn. Code
4     Ann. § 47-18-1091 et seq.; Tex. Bus. & Com. Code Ann. § 17.41 et seq.; Utah Code Ann.
5     § 13-11-1 et seq.; Vt. Stat. Ann. tit. 9, § 2451 et seq.; Va. Code Ann. §§ 59.1-196 et seq.;
6     Wash Rev. Code § 19.86.010 et seq.; W. Va. Code § 46A-6-101 et seq.; Wis. Stat. § 100.18
7     et seq.; and Wyo. Stat. Ann. §§ 40-12-101 et seq.
8                                         PRAYER FOR RELIEF
9           Wherefore, Plaintiffs demand judgment as follows:
10          A.     An order declaring that this action may be maintained as a class action
11    pursuant to Rule 23 of the Federal Rules of Civil Procedure, certifying this case as a class
12    action, appointing Plaintiffs as representative of the Class, and designating their attorneys
13    as Class Counsel;
14          B.     Declaratory judgment that Defendants’ actions are unfair and unlawful;
15          C.     An award of injunctive relief as permitted by law or equity including an order
16    prohibiting Defendants from engaging in the unlawful and tortious acts described above;
17          D.     A finding that such injunction constitutes public injunctive relief, has resulted
18    in the enforcement of an important right affecting the public interest and otherwise meets
19    the requirements of California Code of Civil Procedure § 1021.5, and an award of
20    attorney’s fees and costs pursuant to § 1021.5;
21          E.     For judgment for Plaintiffs and the Class on their claims in an amount to be
22    proven at trial, for economic, monetary, consequential, compensatory or statutory damages
23    caused by Defendants’ practices, along with punitive damages;
24          F.     For restitution and/or other equitable relief, including without limitation
25    disgorgement of all revenues, profits, and unjust enrichment that Defendants obtained from
26    Plaintiffs and the Class as a result of its unlawful, unfair, and deceptive business practices
27    described herein;
28
                                                 166
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 32 Filed 01/07/21 PageID.630 Page 167 of 167



1            G.     For damages of three times the damages Plaintiffs and the Class Members
2     have sustained, plus the cost of this suit, including reasonable attorney’s fees pursuant to
3     18 U.S.C. § 1964(c) and (d);
4            H.     An award of attorney’s fees and costs;
5            I.     For pre-judgment and post-judgment interest as provided for by law or
6     allowed in equity; and
7            J.     Such other and further relief as is necessary and appropriate.
8                                   DEMAND FOR JURY TRIAL
9            Pursuant to Fed. R. Civ. Proc. 38(b), Plaintiffs demand a trial by jury on all issues
10    so triable.
11    DATED: January 7, 2021                        Respectfully submitted,
12
13                                                           KNEUPPER & COVEY, PC

14
                                                             /s/Kevin M. Kneupper
15
                                                             Kevin M. Kneupper, Esq.
16
                                                             Attorneys for Plaintiffs Janet Sihler
17                                                           and Charlene Bavencoff and the
18                                                           putative Class
19
20
21
22
23
24
25
26
27
28
                                                  167
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                   3:20-cv-01528-H-MSB
